EXHIBIT 10.1
 
U.S. $1,300,000,000
REVOLVING CREDIT FACILITIES
CANADIAN PACIFIC RAILWAY COMPANY
as Borrower
- and -
CANADIAN PACIFIC RAILWAY LIMITED
as Covenantor
- and -
THE FINANCIAL INSTITUTIONS IDENTIFIED
ON THE SIGNATURE PAGES HERETO
OR WHICH HEREAFTER BECOME LENDERS
as Lenders
- and -
ROYAL BANK OF CANADA
as Administrative Agent
- with -
RBC CAPITAL MARKETS, BMO CAPITAL MARKETS, MORGAN STANLEY MUFG LOAN PARTNERS, LLC
and CITIBANK, N.A., CANADIAN BRANCH
as Co-Lead Arrangers
- and -
RBC CAPITAL MARKETS and BMO CAPITAL MARKETS
as Joint Bookrunners
- and -
BANK OF MONTREAL
as Syndication Agent
- and -
MORGAN STANLEY MUFG LOAN PARTNERS, LLC and
 CITIBANK, N.A., CANADIAN BRANCH
as Co-Documentation Agents



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



Dated as of September 27, 2019
Burnet, Duckworth & Palmer LLP
Blake, Cassels & Graydon LLP
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE 1 INTERPRETATION
 
1.1
Defined Terms
1
1.2
Interpretation not Affected by Headings, etc.
25
1.3
Currency
25
1.4
Terms Generally
25
1.5
GAAP and Changes Thereto
26
1.6
Non-Business Days
27
1.7
Rateable Portion of Accommodations
27
1.8
Incorporation of Schedules
28
1.9
Restatement of Existing Credit Agreement
28
 
 
ARTICLE 2 CREDIT FACILITIES
 
2.1
Availability
28
2.2
Commitment Limits
29
2.3
Use of Proceeds
31
2.4
Mandatory Repayments and Reductions of Commitments
31
2.5
Adjustment for Currency Fluctuations
32
2.6
Optional Reductions of Commitments or Prepayments
32
2.7
Extension of 5 Year Facility
32
2.8
Extension of 2 Year Facility
34
2.9
Fees
36
2.10
Payments under this Agreement
36
2.11
Application of Repayments and Prepayments
37
2.12
Computations of Interest and Fees; Adjustments to Margins
38
2.13
Designation and Redesignation of Designated Subsidiaries
39
2.14
Guarantee by a Designated Subsidiary
40
2.15
Cancellation or Transfer of a Lender's Commitment
40
 
 
ARTICLE 3 ADVANCES
 
3.1
The Advances
42
3.2
Procedure for Borrowing
43
3.3
Conversions and Rollovers Regarding Advances
43
3.4
Market Disruption Respecting Libor Loans
44
3.5
CDOR Rate Discontinuance
46
3.6
Interest on Advances
48
 
 
ARTICLE 4 BANKERS' ACCEPTANCES
 
4.1
Acceptances and Drafts
49
4.2
Form of Drafts
50
4.3
Procedure for Drawing
50
4.4
Presigned Draft Forms
51
4.5
Payment, Conversion or Renewal of BA Instruments
52
4.6
Circumstances Making Bankers' Acceptances Unavailable
52
 
 
ARTICLE 5 DOCUMENTARY CREDITS
 
5.1
Documentary Credits
53
5.2
Issue Notice
53

 
 
i

--------------------------------------------------------------------------------

 
5.3
Form of Documentary Credits
54
5.4
Administrative Agent to Execute Non-Fronted Documentary Credits as Attorney for
Lenders
55
5.5
Procedure for Issuance of Documentary Credits
56
5.6
Contingent Liability of Lenders
57
5.7
Payment of Amounts Drawn Under Documentary Credits
57
5.8
Fees
60
5.9
Obligations Absolute
60
5.10
Indemnification; Nature of Documentary Credit Lender's Duties
61
5.11
Repayments
62
 
 
ARTICLE 6 CONDITIONS OF LENDING
 
6.1
Conditions Precedent to Closing
63
6.2
Conditions Precedent to Accommodations
64
6.3
Rollovers, Conversions and Renewals
64
6.4
No Waiver
65
6.5
Takeover Notification
65
 
 
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
 
7.1
Representations and Warranties
66
7.2
Survival of Representations and Warranties
69
 
 
ARTICLE 8 COVENANTS OF THE COVENANTOR
 
8.1
Affirmative Covenants
69
8.2
Negative Covenants
72
8.3
Financial Covenant
74
 
 
ARTICLE 9 EVENTS OF DEFAULT
 
9.1
Events of Default
74
9.2
Remedies Upon Default
76
 
 
ARTICLE 10 THE ADMINISTRATIVE AGENT AND THE LENDERS
 
10.1
Appointment and Authority
76
10.2
Rights as a Lender
76
10.3
Exculpatory Provisions
77
10.4
Reliance by Administrative Agent
78
10.5
Indemnification of Administrative Agent
78
10.6
Delegation of Duties
78
10.7
Replacement of Administrative Agent
78
10.8
Non-Reliance on Administrative Agent and Other Lenders
79
10.9
Collective Action of the Lenders
80
10.10
Sharing of Payments by Lenders
80
10.11
Reliance Upon Administrative Agent
81
10.12
Replacement of BA Reference Lender or Eurodollar Reference Lender
81
10.13
Reference Rate Determinations
81
10.14
The Administrative Agent and Defaulting Lenders
82
 
 
ARTICLE 11 GUARANTEE
 
11.1
Guarantee
83
11.2
Absolute Liability
83
11.3
Remedies
84

 
 
ii

--------------------------------------------------------------------------------

 
 
11.4
Amount of Guaranteed Obligations
84
11.5
Payment on Demand
84
11.6
Postponement
84
11.7
Suspension of Covenantor Rights
85
11.8
No Prejudice to Lenders or Administrative Agent
85
11.9
Rights of Subrogation
85
11.10
No Set-off
86
11.11
Successors of the Borrowers
86
11.12
Continuing Guarantee
86
11.13
Supplemental Security
86
11.14
Right of Set-off
86
11.15
Interest Act (Canada)
87
11.16
Judgment
87
 
 
ARTICLE 12 MISCELLANEOUS
 
12.1
Amendment and Waiver
88
12.2
Waiver
89
12.3
Evidence of Debt and Accommodation Notices
89
12.4
Notices and Electronic Communications
89
12.5
Confidentiality
91
12.6
Costs, Expenses and Indemnity
92
12.7
Illegality
95
12.8
Taxes
95
12.9
Defaulting Lender
96
12.10
Successors and Assigns
97
12.11
Right of Set-off
99
12.12
Accommodations by Lenders
99
12.13
Judgment Currency
100
12.14
Interest on Accounts
101
12.15
Governing Law
101
12.16
Waiver of Jury Trial
101
12.17
Anti-Money Laundering Legislation
102
12.18
No Fiduciary
102
12.19
Counterparts; Electronic Execution
103
12.20
Further Assurances
103
12.21
Severability
103
12.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
104



Schedules
Schedule 1
Commitments
Schedule 2
Form of Borrowing Notice
Schedule 3
Form of Conversion/Continuance Election Notice
Schedule 4
Form of Drawing Notice
Schedule 5
Form of Issue Notice
Schedule 6
Notice Periods and Amounts
Schedule 7
Applicable Standby Fee and Applicable Margins
Schedule 8
Assignment and Assumption Agreement
Schedule 9
Form of Repayment Notice
Schedule 10
Form of Optional Reduction of Commitment Notice

 
 
iii

--------------------------------------------------------------------------------

 
 
Schedule 11
Form of Non-Fronted Documentary Credit
Schedule 12
Request for Extension





iv

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of September 27, 2019
BETWEEN:
CANADIAN PACIFIC RAILWAY COMPANY ("CPRC"), a corporation formed and existing
under the laws of Canada, as Borrower,
- and -
CANADIAN PACIFIC RAILWAY LIMITED (the "Covenantor"), a corporation formed and
existing under the laws of Canada, as Covenantor,
- and -
THE FINANCIAL INSTITUTIONS IDENTIFIED AS LENDERS ON THE SIGNATURE PAGES AND THE
FINANCIAL INSTITUTIONS WHICH BECOME LENDERS UNDER THIS AGREEMENT, as Lenders,
- and -
ROYAL BANK OF CANADA, as Administrative Agent.


AND WHEREAS CPRC, the Covenantor, the Lenders and the Administrative Agent wish
to enter into this Credit Agreement for the purposes and on the terms and
conditions provided for herein;
NOW THEREFORE the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby covenant and
agree as hereinafter set forth:
ARTICLE 1
INTERPRETATION

1.1
Defined Terms

As used in this Agreement, the following terms have the following meanings:
"2 Year Commitment" has the meaning specified in the definition of Commitment.
"2 Year Extension Date" has the meaning specified in Section 2.8(a).
"2 Year Facility" has the meaning specified in the definition of Credit
Facility.
"2 Year Maturity Date" means, for a 2 Year Lender, September 27, 2021 subject to
extension as provided for in Section 2.8.
"5 Year Commitment" has the meaning specified in the definition of Commitment.

--------------------------------------------------------------------------------

"5 Year Documentary Credit Commitment" means, at any time under the 5 Year
Facility, U.S. $150,000,000 (as reduced pursuant to this Agreement), and for
greater certainty, the 5 Year Documentary Credit Commitment forms part of the
Commitment under the 5 Year Facility.
"5 Year Extension Date" has the meaning specified in Section 2.7(a).
"5 Year Facility" has the meaning specified in the definition of Credit
Facility.
"5 Year Fronting Documentary Credit Commitment" means each 5 Year Fronting
Documentary Credit Lender's obligation hereunder to issue Fronted Documentary
Credits under the 5 Year Facility for the account of a Borrower in an aggregate
principal amount in U.S. Dollars (or the Equivalent Amount in Canadian Dollars
or Pounds Sterling) with respect to all 5 Year Lenders equal to the amount set
forth:

(a)
opposite such 5 Year Fronting Documentary Credit Lender's name on Schedule 1
hereto;

(b)
in an assignment and assumption agreement substantially in the form of
Schedule 8 hereto; or

(c)
in an agreement between the Borrowers and such Lender of which the
Administrative Agent has received a copy;

in each case as such amount may from time to time be increased, decreased,
cancelled or terminated pursuant to this Agreement.
"5 Year Fronting Documentary Credit Lenders" means, collectively, the financial
institutions listed on Schedule 1 hereto which have a 5 Year Fronting
Documentary Credit Commitment, any Person who may become a 5 Year Fronting
Documentary Credit Lender pursuant to Section 12.10 and any Lender who agrees to
become a 5 Year Fronting Documentary Credit Lender by providing the
Administrative Agent and the Borrowers with written confirmation of the same and
of its 5 Year Fronting Documentary Credit Commitment, and their respective
successors and permitted assigns, and, in the singular, any one of them,
provided that there shall be no more than nine 5 Year Fronting Documentary
Credit Lenders.
"5 Year Maturity Date" means, for a 5 Year Lender, September 27, 2024 subject to
extension as provided for in Section 2.7.
"5 Year Swingline Commitment" means, at any time under the 5 Year Facility, each
5 Year Swingline Lender's obligation to issue Swingline Advances in the
principal amount up to the amount set forth beside its name on Schedule 1 hereto
in its capacity as a 5 Year Swingline Lender.
"5 Year Swingline Facility" has the meaning specified in the definition of
Credit Facility.
"5 Year Swingline Lender" means, collectively, each Lender listed in Schedule 1
as having a Swingline Commitment, in its capacity as a 5 Year Swingline Lender
hereunder, and its successors and permitted assigns.
"Accommodations" means:

(a)
an Advance made by a Lender on the occasion of any Borrowing;

(b)
the creation and purchase of Bankers' Acceptances or the purchase of completed
Drafts by a Lender on the occasion of any Drawing; and

(c)
the issue of a Documentary Credit by a Documentary Credit Lender on the occasion
of any Issue;

--------------------------------------------------------------------------------

(each of which is a "Type" of Accommodation).  "5 Year Accommodations" means
Accommodations made under the 5 Year Facility and "2 Year Accommodations" means
Accommodations made under the 2 Year Facility.
"Accommodation Notice" means a Borrowing Notice, an Interest Rate Election, a
Drawing Notice or an Issue Notice, as the case may be, under the applicable
Credit Facility.
"Accommodations Outstanding" means, at any time, under a Credit Facility or
under the Credit Facilities, as applicable and in aggregate, but subject as
provided in the next following sentence:

(a)
in relation to the Borrowers and any Lender, the amount of all Accommodations at
such time made by such Lender to the Borrowers; and

(b)
in relation to the Borrowers and the Lenders collectively, the amount of all
Accommodations at such time made by the Lenders to the Borrowers.

In determining Accommodations Outstanding, the aggregate amount thereof shall be
determined by adding:

(i)
the aggregate principal amount of all outstanding Advances;

(ii)
the aggregate Face Amount of all outstanding BA Instruments (and, in respect of
each Lender, a rateable part of such Face Amount);

(iii)
the Face Amount of all outstanding Documentary Credits; and

(iv)
without duplication, an amount equal to the aggregate principal amount of all
Swingline Advances and the Face Amount of all Fronted Documentary Credits for
which the Lenders are contingently liable pursuant to Sections 3.1(a) and
5.7(c)(i) and subtracting therefrom the amount, if any, being held by the
Administrative Agent at such time pursuant to Section 2.11(b) (and, in respect
of each Lender, a rateable part of such principal amount and Face Amount, as the
case may be).

The foregoing amounts shall be expressed, where applicable, in U.S. Dollars and
each relevant Canadian Dollar amount or Pounds Sterling amount shall be
converted (for purposes of such determination only) into its Equivalent U.S. $
Amount.
"Administrative Agent" means Royal Bank of Canada as administrative agent for
the Lenders under this Agreement, and any successor appointed pursuant to
Section 10.7.
"Advances" means advances of funds made by a Lender under Article 3 and
"Advance" means any one of such advances.  Advances made by the 5 Year Swingline
Lenders are sometimes referred to herein as "Swingline Advances".  Advances may
be denominated in Canadian Dollars (a "Canadian Dollar Advance") or in
U.S. Dollars (a "U.S. Dollar Advance").  A Canadian Dollar Advance may (in
accordance with Article 2 and Article 3) be designated as a "Canadian Prime Rate
Advance" and a U.S. Dollar Advance may (in accordance with Article 2 and
Article 3) be designated as a "Eurodollar Rate Advance" or a "Base Rate (Canada)
Advance".  Canadian Prime Rate Advances and Base Rate (Canada) Advances are
sometimes referred to, collectively, as "Floating Rate Advances".  Eurodollar
Rate Advances are sometimes referred to as "Fixed Rate Advances".  Each of a
Canadian Prime Rate Advance, a Eurodollar Rate Advance and a Base Rate (Canada)
Advance is a "Type" of Advance.
"Affected Lender" has the meaning specified in Section 2.15.

--------------------------------------------------------------------------------

"Affiliate" has the meaning specified in the Canada Business Corporations Act on
the Effective Date.
"Agency Fee Letter" means that certain fee letter between the Covenantor and the
Administrative Agent relating to the Credit Facilities.
"Agreement" or "Credit Agreement" means this amended and restated credit
agreement, as the same may be further amended, modified, supplemented or
restated from time to time in accordance with the provisions hereof; and the
expressions "Article" and "Section" followed by a number mean and refer to the
specified Article or Section of this Agreement.
"Anti-Corruption Laws" means all laws, rules, and regulations of Sanctions
Authorities that apply to the Borrowers and their Subsidiaries from time to time
concerning or relating to bribery of government officials or public corruption.
"Applicable Margin" means, subject to the following sentences, the margins in
basis points per annum set forth and defined in Schedule 7 with respect to the
applicable Credit Facility and corresponding to CPRC's senior unsecured and
unsubordinated Debt for Borrowed Money rating determined to be applicable in
accordance with Schedule 7.  In respect of:

(a)
Canadian Prime Rate Advances or Base Rate (Canada) Advances, the Applicable
Margin shall be the margin referred to in the column "Canadian Prime Rate
Advances/Base Rate (Canada) Advances" in Schedule 7 for the applicable Credit
Facility; and

(b)
Eurodollar Rate Advances, Drawings or Documentary Credits, the Applicable Margin
shall be the margin referred to in the column "Eurodollar Rate Advance/BA
Instruments/Documentary Credits" in Schedule 7 for the applicable Credit
Facility;

in each case appropriately corresponding to the applicable senior unsecured and
unsubordinated Debt for Borrowed Money rating.  Upon the occurrence and during
the continuance of an Event of Default, each of the Applicable Margins shall be
the highest rate provided for in the applicable column of Schedule 7.
"Applicable Standby Fee Rate" means, subject to the following sentence, the
standby fee rate in basis points per annum set forth and defined in the column
headed "Standby Fee" in Schedule 7 with respect to the applicable Credit
Facility and corresponding to CPRC's senior unsecured debt rating determined to
be applicable in accordance with Schedule 7.  Upon the occurrence and during the
continuance of an Event of Default, the Applicable Standby Fee Rate during such
period shall be the highest rate provided for in the applicable column of
Schedule 7.
"Approved Fund" means any person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business and
that is administered or managed by a Lender, an Affiliate of a Lender or a
person or an Affiliate of a person that administers or manages a Lender.
"Arm's Length" has the meaning ascribed thereto in the Income Tax Act (Canada).
"Assets" means, with respect to any Person, all property, assets and undertaking
of such Person of every kind and wheresoever situate, whether now owned or
hereafter acquired.
"Assignee" has the meaning specified in Section 12.10(c).
"BA Equivalent Note" has the meaning specified in Section 4.3(c).

--------------------------------------------------------------------------------

"BA Instruments" means, collectively, Bankers' Acceptances, Drafts and BA
Equivalent Notes, and, in the singular, any one of them.
"BA Reference Lenders" means up to three Lenders under each Credit Facility
which are named on Schedule II or Schedule III to the Bank Act (Canada) as
selected by the Administrative Agent from time to time with the consent of the
Borrowers and the applicable Lender.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bankers' Acceptance" has the meaning specified in Section 4.1(a).
"Base Rate (Canada)" means, for any day, the rate of interest per annum equal to
the greater of:

(a)
the per annum rate of interest which Royal Bank of Canada quotes or establishes
for such day as the reference rate of interest for loans in U.S. Dollars in
Canada to its Canadian borrowers;

(b)
the Federal Funds Rate plus 50 basis points per annum, adjusted automatically
with each quoted or established change in such rate, all without the necessity
of any notice to either of the Borrowers or any other Person; and

(c)
the Eurodollar Rate for an Interest Period of 1 month in effect on such day plus
50 basis points.

"Base Rate (Canada) Advance" has the meaning specified in the definition of
"Advance".
"basis point" or "bps" means 1/100th of one per cent.
"Beneficiary" means, in respect of any Documentary Credit, the beneficiary named
in the Documentary Credit or Issue Notice.
"Bilateral LC Agreements" means the bilateral letter of credit loan agreements
presently in place between CPRC as borrower and the Covenantor as guarantor with
each of Royal Bank of Canada, The Bank of Nova Scotia, Bank of Montreal,
Canadian Imperial Bank of Commerce, ATB Financial and Fédération des caisses
Desjardins du Québec, together with any other bilateral letter of credit loan
agreements entered into with other financial institutions after the Effective
Date, provided that each such agreement is in substantially the same form and
the lender under each such agreement is also a Lender, and includes any
amendments, restatements, replacements, or modifications to any of the
foregoing.
"Borrowed Money" means indebtedness in respect of moneys borrowed and moneys
raised by the issue of notes, bonds, debentures or other evidences of moneys
borrowed.
"Borrowers" means CPRC and any other wholly-owned subsidiary of the Covenantor
which becomes a Borrower hereunder in accordance with Section 2.1(d) and
"Borrower" means any one of them.
 

--------------------------------------------------------------------------------

"Borrower's Account" means for each Borrower and for each Credit Facility:

(a)
in respect of Canadian Dollars, such Borrower's Canadian Dollar account in
respect of the applicable Credit Facility; and

(b)
in respect of U.S. Dollars, such Borrower's U.S. Dollar account in respect of
the applicable Credit Facility;

in each case maintained by the Administrative Agent at its Calgary main branch,
the particulars of which shall have been notified to the Administrative Agent by
the applicable Borrower.
"Borrowing" means a borrowing consisting of one or more Advances.
"Borrowing Notice" has the meaning specified in Section 3.2.
"Business" means, with respect to the Covenantor, the Borrowers and the
Designated Subsidiaries, the operation of a railway business and all related and
incidental operations thereof, which may include intermodal and logistics
management and associated inter-company financing and real estate operations.
"Business Day" means any day of the year, other than a Saturday, Sunday or other
day on which banks are required or authorized to close in Toronto, Ontario or
Calgary, Alberta and, where used in the context of:

(a)
a Base Rate (Canada) Advance, is also a day on which banks are not required or
authorized to close in New York, New York; and

(b)
a Eurodollar Rate Advance, is also a London Business Day and a day on which
banks are not required or authorized to close in New York, New York.

"Canadian Dollar Advance" has the meaning specified in the definition of
"Advance".
"Canadian Dollars" and "Cdn. $" each means lawful money of Canada.
"Canadian Prime Rate" means, for any day, the rate of interest per annum equal
to the greater of:

(a)
the per annum rate of interest quoted or established as the "prime rate" of
Royal Bank of Canada which it quotes or establishes for such day as the
reference rate of interest in order to determine interest rates for commercial
loans in Canadian Dollars in Canada to its Canadian borrowers; and

(b)
the one-month CDOR Rate on such day plus 75 basis points per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to either of the Borrowers.

"Canadian Prime Rate Advance" has the meaning specified in the definition of
"Advance".
"Capital Adequacy Guidelines" means the capital adequacy requirements from time
to time specified by the Office of the Superintendent of Financial Institutions
and published by it as one or more guidelines for banks.
"Capitalized Lease Obligation" of any Person means any obligation of such Person
to pay rent or other amounts under a lease of property, real or personal,
moveable or immoveable, that is required to be capitalized for financial
reporting purposes in accordance with GAAP, provided that any such leases which
would have been characterized as operating leases in accordance with GAAP as at
December 31, 2017 and

--------------------------------------------------------------------------------

whether entered into before or after December 31, 2017, will continue to be
characterized as operating leases notwithstanding any changes to GAAP and the
obligations thereunder shall not be capitalized for purposes hereof.
"Cash Equivalents" means:

(a)
bonds or other evidences of indebtedness, the principal and interest of which is
payable or fully guaranteed by the government of Canada or any province or
territory thereof, or the United States of America or any state thereof or the
District of Columbia, or by any agency or instrumentality of any of the
foregoing backed by the full faith and credit of Canada or any such province or
territory or of the United States of America or any such state or the District
of Columbia, payable in Canadian Dollars or United States Dollars and rated AAA
or AA (or the then equivalent grade) and not rated a lower grade by DBRS, in the
case of bonds or evidences of indebtedness of Canada or any province or
territory thereof or agency or institution of Canada or any such province or
territory, and S&P, in the case of bonds or evidences of indebtedness of the
United States of America or any state thereof or any agency or instrumentality
of the United States of America or any state thereof;

(b)
deposits or certificates of deposit issued or guaranteed by a bank, trust
company or savings and loan association organized under the laws of Canada or
any province or territory thereof and rated P-1 (or the then equivalent grade)
or better by Moody's or issued or guaranteed by a bank or trust company
organized under the laws of the United States of America or any state thereof or
of the District of Columbia, having capital, surplus and undivided profits in
excess of U.S. $500,000,000;

(c)
commercial paper rated A-1 (or the then equivalent grade) or better by S&P, P-1
(or the then equivalent grade) or better by Moody's or rated R-1 low (or the
then equivalent grade) or better by DBRS, and not rated a lower grade by any of
such firms, and having a maturity not in excess of one year from the date of
acquisition thereof;

(d)
repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clause (a) above entered into
with any bank, trust company or savings and loan association meeting the
qualifications specified in clause (b) above; and

(e)
investments in money market funds which invest substantially all their assets in
securities of the types described in any of clauses (a) to (d) above, excluding
any securities which a Canadian chartered bank is prohibited from holding as
security under the Bank Act (Canada).

"CDOR Discontinuation Date" has the meaning specified in Section 3.5(a).
"CDOR Rate" means, on any day, and with respect to any Drawing or Canadian Prime
Rate Advance, the per annum rate of interest which is the rate determined as
being the arithmetic average of the discount rates (calculated on an annual
basis and rounded to the nearest one-hundredth of 1%, with five-thousandths of
1% being rounded up) for Canadian Dollar bankers' acceptances having an
aggregate Face Amount equal to and with a term equal or comparable to such
Drawing or Canadian Prime Rate Advance, as applicable, that appears on the page
identified as the "CDOR Page" (or any display substituted therefor) of Reuters
Limited (or any successor thereto or Affiliate thereof) (or such other page as
is a replacement page for such bankers' acceptances) at approximately 10:00 a.m.
(Toronto time) on such day (as adjusted by the Administrative Agent in good
faith after 10:00 a.m. (Toronto time) to reflect any error in any posted rate or
in the posted average annual rate).  If the CDOR Rate is not available as at the
specified time, then such rate shall mean the arithmetic average of the discount
rates (calculated on an annual basis and rounded to the nearest one-hundredth of
1%, with five-thousandths of 1% being rounded up) quoted by the Administrative
Agent and two (2) other Lenders selected by the Administrative Agent and agreed
to by the
 

--------------------------------------------------------------------------------

relevant Borrower (acting reasonably) and each such Lender at approximately
10:00 a.m. (Toronto time) as the discount rate at which each such Lender would
purchase, on the relevant Drawing Date, its own Bankers' Acceptances or Drafts
having an aggregate Face Amount equal to and with a term to maturity equal or
comparable to the Drawing or Canadian Prime Rate Advance, as applicable; and if
the Administrative Agent is unable to obtain quotes for the above-mentioned rate
from two (2) other Lenders on the days and at the times described above, the
rate shall be such other rate or rates as the Administrative Agent and the
relevant Borrower may agree upon; provided that, if the rate determined above
shall ever be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
"Commitment" means, at any time, in respect of the 5 Year Facility,
U.S. $1,000,000,000 and, in respect of the 2 Year Facility, U.S. $300,000,000
(in each case as increased pursuant to Section 2.2(d) or as otherwise reduced
pursuant to this Agreement).  A "Lender's Commitment" in respect of a Credit
Facility means, at any time, the relevant amount designated as such and set
forth opposite such Lender's name on Schedule 1 hereto with respect to such
Credit Facility (as increased, if applicable, pursuant to Section 2.2(d) or as
otherwise reduced pursuant to this Agreement) and a "5 Year Commitment" means a
5 Year Lender's Commitment under the 5 Year Facility and a "2 Year Commitment"
means a 2 Year Lender's Commitment under the 2 Year Facility.
"Compliance Certificate" means the certificate referred to in
Section 8.1(a)(iii).
"Consolidated Assets" means, in respect of the Covenantor, the total assets of
the Covenantor and its Subsidiaries as shown on the Covenantor's consolidated
financial statements less all amounts included in total assets which constitute
Intangible Assets.
"Consolidated Equity" means, at any time, the sum of, without duplication:

(a)
consolidated shareholders' equity appearing on the consolidated balance sheet of
the Covenantor at that time;

(b)
minority shareholders' interests in subsidiary companies appearing on that
consolidated balance sheet; and

(c)
Convertible Debt;

all as determined on a consolidated basis in accordance with GAAP.
"Convertible Debt" means any convertible subordinated debentures or notes issued
by the Covenantor or CPRC which have all of the following characteristics:

(a)
an initial final maturity or due date in respect of repayment of principal
extending beyond the latest Maturity Date of any Lender in effect at the time
such debentures or notes are created, incurred or assumed;

(b)
no scheduled or mandatory payment or repurchase of principal thereunder (other
than acceleration following an event of default in regard thereto or payment
which can be satisfied by the delivery of common shares of the Covenantor as
contemplated in paragraph (f) of this definition) prior to the latest Maturity
Date of any Lender under this Agreement in effect at the time such debentures or
notes are created, incurred or assumed;

(c)
upon and during the continuance of a Default, an Event of Default or
acceleration of the time for repayment of any amounts outstanding which has not
been rescinded, (i) all amounts payable in

--------------------------------------------------------------------------------

 
respect of principal, premium (if any) or interest under such debentures or
notes (including, for certainty, any guarantees provided in respect thereof) are
subordinate and junior in right of payment to all such outstanding amounts and
fees, interest and other amounts payable under the Credit Facilities and (ii) no
enforcement steps or enforcement proceedings may be commenced in respect of such
debentures or notes;

(d)
upon distribution of the assets of the Covenantor, CPRC or any guarantor of the
debentures or notes, as applicable, on any dissolution, winding up, total
liquidation or reorganization of the Covenantor, CPRC or any such guarantor, as
applicable (whether in bankruptcy, insolvency or receivership proceedings or
upon an assignment for the benefit of creditors or any other marshalling of the
assets and liabilities of such person, or otherwise), all outstanding amounts
and fees, interest and other amounts payable under the Credit Facilities shall
first be paid in full, or provisions made for such payment, before any payment
is made on account of principal, premium (if any) or interest payable in regard
to such debentures or notes;

(e)
the occurrence of a Default or Event of Default hereunder or the acceleration of
the time for repayment of any of the outstanding amounts and fees, interest and
other amounts payable under the Credit Facilities or enforcement of the rights
and remedies of the Administrative Agent and the Lenders under or any of the
Credit Documents shall not in and of themselves:

(i)
cause a default or event of default (with the passage of time or otherwise)
under such debentures or notes or the indenture governing the same; or

(ii)
cause or permit the obligations under such debentures or notes to be due and
payable prior to the stated maturity thereof; and

(f)
payments of interest or principal due and payable under such debentures or notes
can be satisfied, at the option of the Covenantor or CPRC, as applicable, by
delivering common shares of the Covenantor in accordance with the indenture or
agreement governing such debentures or notes (whether such common shares are
received by the holders of such debentures or notes as payment or are sold by a
trustee or representative under such indenture or agreement to provide cash for
payment to holders of such debentures or notes).

"Covenantor" means Canadian Pacific Railway Limited, and its successors and
permitted assigns.
"CPRC" means Canadian Pacific Railway Company, and its successors and permitted
assigns.
"Credit Documents" means this Agreement, each Designated Subsidiary Guarantee,
the BA Instruments and all other documents to be executed and delivered to the
Administrative Agent or the Lenders, or both, by any Borrower, the Covenantor or
any Designated Subsidiary in connection with the Credit Facility.
"Credit Facility" means, as applicable, any one of:

(a)
the credit facility (the "5 Year Facility") made available hereunder by the
5 Year Lenders by way of 5 Year Accommodations and represented by each 5 Year
Lender's 5 Year Commitment;

(b)
the credit facility (the "2 Year Facility") made available hereunder by the
2 Year Lenders by way of 2 Year Accommodations and represented by each 2 Year
Lender's 2 Year Commitment; and

--------------------------------------------------------------------------------

(c)
the credit facility (the "5 Year Swingline Facility") made available hereunder
by the 5 Year Swingline Lenders by way of Swingline Accommodations and
represented by each 5 Year Swingline Lender's Swingline Commitment;

and "Credit Facilities" means all of them.
"Current 2 Year Maturity Date" has the meaning specified in Section 2.8(a).
"Current 5 Year Maturity Date" has the meaning specified in Section 2.7(a).
"DBRS" means DBRS Limited and its successors.
"Debt" of any Person means and includes all items of indebtedness which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet as at the date on which Debt is to be
determined but, in any event, including, without duplication:

(a)
obligations secured by any Liens existing on property owned by such Person
subject to such Liens whether or not the obligations secured thereby shall have
been assumed; and

(b)
the maximum amount outstanding at any time of guarantees and other contingent
obligations for the payment of money of such Person in respect of, or any
obligation to purchase or otherwise acquire or service, obligations for the
payment of money of any other Person.

"Default" means an event which, with the giving of notice or passage of time, or
both, would constitute an Event of Default.
"Defaulting Lender" means any Lender:

(a)
that has failed to fund any payment or its portion of any Accommodations
required to be made by it hereunder (unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender's good faith determination that a condition precedent to
funding (specifically identified and including the particular failure) has not
been satisfied) or to purchase any participation required to be purchased by it
hereunder and under the other Credit Documents, in each case within two (2)
Business Days after the date that such funding was required hereunder;

(b)
that has notified the Borrowers, the Administrative Agent or any Lender
(verbally or in writing) that it does not intend to or is unable to comply with
any of its funding obligations under this Agreement (unless such notification
relates to such Lender's obligation to fund an Accommodation hereunder and
indicates such position is based on such Lender's good faith determination that
a condition precedent (specifically identified and including particular defaults
(if any) to funding an Accommodation has not been satisfied)) or has made a
public statement to that effect or to the effect that it does not intend to or
is unable to fund advances generally under credit arrangements to which it is a
party;

(c)
that has failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Accommodations
(for certainty, unless and until such Lender has provided such written
confirmation);

--------------------------------------------------------------------------------

(d)
that has otherwise failed to pay over to the Borrowers, the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute;

(e)
in respect of which a Lender Insolvency Event or a Lender Distress Event has
occurred in respect of such Lender or its Lender Parent;

(f)
that is generally in default of its obligations under other existing credit or
loan documentation under which it has commitments to extend credit; or

(g)
that becomes the subject of a Bail-In Action.

"Designated Subsidiary" means those Subsidiaries of the Covenantor which are
from time to time designated as Designated Subsidiaries in accordance with
Section 2.13 unless and until such designation is validly revoked pursuant to
Section 2.13 hereof.
"Designated Subsidiary Guarantee" has the meaning specified in Section 2.14.
"Designated Subsidiary Guarantor" means any Designated Subsidiary which has
provided a Designated Subsidiary Guarantee.
"Dispose" means, with respect to any Asset of any Person, any direct or indirect
sale, lease (where such Person is the lessor of such Asset), assignment,
transfer (including transfer of title or possession), exchange, conveyance,
release or gift (including, in respect of each of the foregoing, by means of a
Sale Leaseback Transaction); and "Disposition" has a correlative meaning
thereto.
"Documentary Credits" means Fronted Documentary Credits and Non-Fronted
Documentary Credits, and in the singular, any one of them.
"Documentary Credit Lenders" means, collectively and at any particular time but
subject to Section 1.7, all 5 Year Lenders, including any 5 Year Lenders who are
5 Year Fronting Documentary Credit Lenders together, in each case, with their
respective successors and permitted assigns, and in the singular, means any one
of them.
"Draft" means, at any time:

(a)
a bill of exchange, within the meaning of the Bills of Exchange Act (Canada),
drawn by a Borrower on a Lender and bearing such distinguishing letters and
numbers as the Lender may determine, but which at such time has not been
completed as to the payee by the Lender; or

(b)
a depository bill within the meaning of the Depository Bills and Notes Act
(Canada).

"Drawing" means:

(a)
the creation and purchase of Bankers' Acceptances by a Lender pursuant to
Article 4; or

(b)
the purchase of completed Drafts by a Lender pursuant to Article 4.

"Drawing Date" means any Business Day fixed for a Drawing pursuant to
Section 4.3.

--------------------------------------------------------------------------------

"Drawing Fee" means, with respect to each Bankers' Acceptance or Draft drawn by
a Borrower and purchased by any Lender on any Drawing Date, an amount equal to
the Applicable Margin under the applicable Credit Facility, multiplied by the
product of:

(a)
a fraction, the numerator of which is the number of days, inclusive of the first
day and exclusive of the last day, in the term to maturity of such Bankers'
Acceptance or Draft, and the denominator of which is 365; and

(b)
the aggregate Face Amount of the Bankers' Acceptance or Draft.

"Drawing Notice" has the meaning specified in Section 4.3(a).
"Drawing Price" means, in respect of Bankers' Acceptances or Drafts to be
purchased by one or more Lenders on any Drawing Date, the difference between:

(a)
the result (rounded to the nearest whole cent, with one-half of one cent being
rounded up) obtained by dividing the aggregate Face Amount of the Bankers'
Acceptances or Drafts by the sum of one plus the product of (x) the Reference
Discount Rate multiplied by (y) a fraction, the numerator of which is the number
of days, inclusive of the first day and exclusive of the last day, in the term
to maturity of the Bankers' Acceptances or Drafts and the denominator of which
is 365; and

(b)
the applicable aggregate Drawing Fee.

"EBITDA" means for any period, on a consolidated basis and without duplication,
the sum of the Covenantor's:

(a)
consolidated net income before (to the extent included in determining
consolidated net income of the Covenantor):

(i)
unrealized gains or losses from financial derivatives, non-cash pension income
or expense, foreign-exchange translation gains or losses on U.S. Dollar
denominated debt, and all other non-cash expenses including non-cash
compensation expense, depreciation, amortization and accretion expense;

(ii)
extraordinary items and gains or losses from dispositions of assets;

(iii)
accrued expenses for third-party and environmental liabilities up to the
aggregate amount of valid insurance coverage held by the Covenantor, plus any
equity raised by the Covenantor to fund such expenses; and

(iv)
the amount of any insurance proceeds applied to the expenses listed in (iii)
above and recorded as income in accordance with GAAP, and

(b)
to the extent deducted in determining net income of the Covenantor (i) all
interest expense (including all capitalized interest, commissions, discounts and
other fees and charges) plus the portion of rent expense of the Covenantor under
Capitalized Lease Obligations that is treated as interest in accordance with
GAAP, and (ii) the amount of taxes, based on or measured by income in accordance
with GAAP.

EBITDA will be adjusted to include or exclude EBITDA, as applicable, associated
with any acquisition or disposition (which increases or decreases EBITDA, as the
case may be, by more than Cdn. $50,000,000 or

--------------------------------------------------------------------------------

the Equivalent Amount in U.S. Dollars) made within the applicable period, as if
that acquisition or disposition had been made at the beginning of such period
(in a manner satisfactory to the Lenders, acting reasonably).
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a Lender Parent of an institution described in clause (a) of this
definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its Lender Parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein and Norway and following the withdrawal of the United
Kingdom from the European Union, shall be deemed to include the United Kingdom.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Effective Date" means the date of this Credit Agreement.
"Environmental Laws" means all applicable laws, rules, regulations, by-laws,
orders, judgments, decisions and awards relating to public health or the
protection of the environment.
"Equivalent Amount" means, at any relevant time, on any day and with respect to
any amount of any currency other than U.S. Dollars, the amount of U.S. Dollars
which would be required to buy such amount of any other currency determined by
using the quoted spot rate that the Administrative Agent (or, if the
Administrative Agent does not provide such spot rate quotation, a quoted rate
from another financial institution selected by the Administrative Agent) offers
to provide U.S. Dollars in exchange for such other currency at such time.
"Equivalent U.S. $ Amount" means, at any relevant time, on any day and with
respect to any amount of Canadian Dollars or Pounds Sterling, the amount of U.S.
Dollars which would be required to buy such amount of Canadian Dollars or Pounds
Sterling at the rate as quoted by the Bank of Canada at approximately the close
of business on the Business Day that such purchase is to be made (or, if such
purchase is to be made before close of business on such Business Day, then at
approximately close of business on the immediately preceding Business Day), and,
in either case, if no such rate is quoted, the spot rate of exchange quoted for
wholesale transactions by the Administrative Agent on the Business Day such
purchase is to be made in accordance with its normal practice.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
"Eurodollar Discontinuation Date" has the meaning specified in Section
3.4(b)(i).
"Eurodollar Rate" means, for each day in an Interest Period, the rate of
interest per annum for deposits in U.S. Dollars determined by reference to the
rate set by the ICE Benchmark Administration (as set forth by any service
selected by the Administrative Agent that has been nominated by ICE Benchmark
Administration as an authorized information vendor for the purpose of displaying
such rate which, as of the date hereof, is "LIBO 01 Page" of Reuters Limited) at
approximately 11:00 a.m. (London time) two (2) London Business Days before the
first day of such Interest Period; or if such rate is not available, then the

--------------------------------------------------------------------------------

rate of interest per annum (which may not be less than zero) equal to the
average (rounded upward to the nearest whole multiple of 1/16 of 1% per annum)
of the rates per annum which leading banks in the London interbank market quote
and offer to each Eurodollar Reference Lender for placing U.S. Dollar deposits
with such Eurodollar Reference Lender, at approximately 11:00 a.m. (London
time), two (2) London Business Days before the first day of such Interest
Period, for a period comparable to such Interest Period and in an amount
approximately equal to the amount of such Advance; provided that, if the rate
determined above shall ever be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
"Eurodollar Rate Advance" has the meaning specified in the definition of
"Advance".
"Eurodollar Reference Lenders" means up to three Lenders under each Credit
Facility as selected by the Administrative Agent from time to time with the
consent of the Borrowers and the applicable Lenders.
"Event of Default" has the meaning specified in Section 9.1.
"Excess" has the meaning specified in Section 2.5.
"Exchange Rate Determination Date" means:

(a)
if there are any Canadian Prime Rate Advances or Documentary Credits
outstanding, the last Business Day of each calendar month; and

(b)
if there are any Eurodollar Rate Advances outstanding, the Business Day
immediately preceding the third last day of each Interest Period in respect of
each outstanding Eurodollar Rate Advance.

"Excluded Taxes" has the meaning specified in Section 12.8(a).
"Existing Credit Agreement" means the credit agreement dated as of September 26,
2014 initially between CPRC, CPR Securities Ltd., the Covenantor, a syndicate of
financial institutions, as lenders and Royal Bank of Canada, as administrative
agent, as amended prior to the date hereof.
"Extending 2 Year Lender" has the meaning specified in Section 2.8(b).
"Extending 5 Year Lender" has the meaning specified in Section 2.7(b).
"Face Amount" means:

(a)
in respect of a BA Instrument, the amount payable to the holder on its maturity;
and

(b)
in respect of a Documentary Credit, the maximum amount which the Documentary
Credit Lender is contingently liable to pay the Beneficiary.

"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code of 1986
(United States) (the "Code"), as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future registrations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of the foregoing and any fiscal, regulatory,
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement entered into in connection with Sections 1471 through 1474 of the
Code.
"Federal Funds Rate" means, on any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day's federal funds transactions
by depositary institutions, as determined in such

--------------------------------------------------------------------------------

manner as the Federal Reserve Bank of New York shall set forth on its public
website from time to time, and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as the federal funds effective rate or, if
such day is not a Business Day, such rate for the immediately preceding Business
Day for which the same is published or, if such rate is not published for any
day that is a Business Day, the average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the quotations for such day on such transactions received
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it; provided that, if the rate determined above shall ever
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
"Fees" means the fees payable by the Borrowers or any of them pursuant to this
Agreement.
"Financial Covenant" means the covenant in Section 8.3.
"Financial Quarter" means a period of three (3) consecutive months in each
Financial Year of the Covenantor ending on March 31, June 30, September 30, and
December 31, as the case may be, of such year.
"Financial Year" means in relation to the Covenantor, its financial year
commencing on January 1 of each calendar year and ending on December 31 of the
same calendar year.
"Fixed Rate Advances" has the meaning specified in the definition of "Advance".
"Floating Rate Advances" has the meaning specified in the definition of
"Advance".
"Fronted Documentary Credit" means a letter of credit or bank letter of
guarantee issued by a 5 Year Fronting Documentary Credit Lender under the 5 Year
Facility for the account of a Borrower pursuant to Article 5 and in such form as
the Lenders may from time to time approve, acting reasonably.
"Funded Debt" means, at any time, for the Covenantor, determined on a
consolidated basis in accordance with GAAP, and subject to the next following
sentence, the sum of, without duplication:

(a)
long term Debt for Borrowed Money, including any current portion thereof and
consolidated debenture stock;

(b)
bank Debt for Borrowed Money;

(c)
commercial paper for Borrowed Money;

(d)
the value of leases which have been, in accordance with GAAP, recorded as
Capitalized Lease Obligations; and

(e)
the maximum amount which may be outstanding at any time of guarantees of Debt of
the type referred to in items (a) to (d) of this definition of Funded Debt of
any Person which is not otherwise reflected in the Covenantor's consolidated
accounts.

There shall be excluded from the calculation of Funded Debt at any relevant
time, any amount otherwise included in this definition of Funded Debt that is
(x) an obligation in respect of preferred shares, (y) any obligation where the
Covenantor or its applicable Subsidiary has the right, exercisable at its option
and subject only to Permitted Conditions, to convert such obligation into
capital stock of or to satisfy any retraction or redemption obligations in
respect thereof by the issuance of capital stock of the Covenantor or a
Subsidiary thereof and (z) Convertible Debt.

--------------------------------------------------------------------------------

"GAAP" means, at any time, accounting principles generally accepted in the
United States at the relevant time applied on a consistent basis (except for
changes accepted by the Covenantor's independent auditors), including, for
certainty, IFRS to the extent adopted in the United States, provided that, if
reference to "GAAP" is in respect of any financial statements which are prepared
in accordance with generally accepted accounting principles of Canada, "GAAP"
shall mean generally accepted accounting principles in Canada, including, for
certainty, IFRS to the extent and in the manner in which the same is adopted in
Canada.
"Government Acts" has the meaning specified in Section 5.10.
"Governmental Entity" means:

(a)
any multinational, federal, provincial, state, municipal, local or other
government, governmental or public department, central bank, court, commission,
board, bureau, agency or instrumentality, domestic or foreign;

(b)
any subdivision or authority of any of the foregoing; or

(c)
any quasi-governmental or private body exercising any regulatory, expropriation
or taxing authority under or for the account of any of the above.

"Guarantee" means the guarantee of the Covenantor contained in Article 11 of
this Agreement.
"Guaranteed Obligations" has the meaning specified in Section 11.1.
"IFRS" means International Financial Reporting Standards including International
Accounting Standards and Interpretations together with their accompanying
documents which are set by the International Accounting Standards Board, the
independent standard-setting body of the International Accounting Standards
Committee Foundation (the "IASC Foundation"), and the International Financial
Reporting Interpretations Committee, the interpretative body of the IASC
Foundation, but only to the extent and in the manner in which the same are
adopted as GAAP in the United States or Canada, as applicable.
"Impermissible Qualification" means, relative to the opinion or report of any
independent auditors as to any financial statement of any Person, any
qualification or exception to such opinion or report which:

(a)
is of a "going concern" or similar nature;

(b)
relates to any limited scope of examination of material matters relevant to such
financial statement, if such limitation results from the refusal or failure of
the Person to grant access to necessary information therefor; or

(c)
relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which could reasonably be expected to have a Material
Adverse Effect.

"Indemnified Person" has the meaning specified in Section 12.6(a).
"Information" has the meaning specified in Section 12.5(b).
"Intangible Assets" means an amount equal to the aggregate of the following
amounts in respect of a Person on a consolidated basis:

(a)
the net book amount of all assets which would be treated as intangibles under
GAAP; and

--------------------------------------------------------------------------------

(b)
prepaid pension costs.

"Intercorporate Indebtedness" has the meaning specified in Section 11.6.
"Interest Period" means, for each Eurodollar Rate Advance, a period commencing:

(a)
in the case of the initial Interest Period for such Advance, on the date of such
Advance; and

(b)
in the case of any subsequent Interest Period for such Advance, on the last day
of the immediately preceding Interest Period applicable thereto;

and ending, in either case, on the last day of such period as shall be selected
by the applicable Borrower pursuant to the provisions below.
Except as provided in the next following sentences, the duration of each such
Interest Period shall be 1, 2, 3, or 6 months as selected by such Borrower
pursuant to Section 3.2 (or such shorter or longer period as agreed to by such
Borrower and the Lenders, acting reasonably).  No Interest Period may be
selected which:

(i)
would, in the reasonable opinion of the Administrative Agent, conflict with the
repayment provisions set out in Article 2; or

(ii)
would result in there being outstanding Eurodollar Rate Advances having more
than five (5) maturity dates in the same month.

Whenever the last day of an Interest Period would otherwise occur on a day other
than a Business Day, the last day of such Interest Period shall be extended to
occur on the next succeeding Business Day, provided that, if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the
immediately preceding Business Day.
"Interest Rate Election" has the meaning specified in Section 3.3(b).
"Issue" means an issue of a Documentary Credit pursuant to Article 5.
"Issue Date" has the meaning specified in Section 5.2(a).
"Issue Notice" has the meaning specified in Section 5.2(a).
"Judicial Order" has the meaning specified in Section 5.11(a).
"Laws" means, all statutes, codes, ordinances, decrees, rules, regulations,
municipal by-laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards,
policies, voluntary restraints, guidelines, or any provisions of the foregoing,
including general principles of common and civil law and equity, binding on or
affecting the Person referred to in the context in which such word is used; and
"Law" means any one of the foregoing.
"Lender's Commitment" has the meaning specified in the definition of
"Commitment".
"Lender BA Suspension Notice" has the meaning specified in Section 4.6(b).
"Lender Distress Event" means, in respect of a given Lender, such Lender or its
Lender Parent: (a) is subject to a liquidation, merger, sale or other change of
control, in each case, forced or supported in whole or in part by guarantees or
other support (including the nationalization or assumption of ownership or

--------------------------------------------------------------------------------

operating control by the Government of the United States, Canada or any other
governmental authority); or (b) is otherwise adjudicated as, or determined to
be, insolvent or bankrupt, in each case, by any governmental authority having
regulatory authority over such Lender or Lender Parent or their respective
assets; provided that, for certainty, a Lender Distress Event shall not have
occurred solely by virtue of the ownership or acquisition of any equity interest
in such Lender or its Lender Parent by any governmental authority or the
disposition thereof.
"Lender Eurodollar Suspension Notice" has the meaning specified in Section
3.4(a)(iii).
"Lender Insolvency Event" means, in respect of a Lender, such Lender or its
Lender Parent:

(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent, is deemed insolvent by applicable Law or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)           (i)           institutes, or has instituted against it by a
regulator, supervisor or any similar governmental authority with primary
insolvency, rehabilitative or regulatory jurisdiction over it in the
jurisdiction of its incorporation or organization or the jurisdiction of its
head or home office, (A) a proceeding pursuant to which such governmental
authority takes control of such Lender's or Lender Parent's assets, (B) a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy, insolvency or winding-up law or other similar law
affecting creditors' rights, or (C) a petition is presented for its winding-up
or liquidation by it or such regulator, supervisor or similar governmental
authority; or

(ii)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy, insolvency or winding-up
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation, and such proceeding or petition is instituted
or presented by a person or entity not described in clause (i) above and either

(A)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation or

(B)
is not dismissed, discharged, stayed or restrained in each case within 15 days
of the institution or presentation thereof;

(e)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(f)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or a substantial portion of all of its assets;

(g)
has a secured party take possession of all or a substantial portion of all of
its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case, within fifteen
(15) days thereafter;

--------------------------------------------------------------------------------

(h)
causes or is subject to any event with respect to it which, under the applicable
law of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (g) above, inclusive; or

(i)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing.

"Lender Parent" means any Person that directly or indirectly controls a Lender
and, for the purposes of this definition, "control" shall have the same meaning
as set forth in the definition of "Affiliate" contained herein.
"Lenders" means, collectively, the financial institutions listed on the
signature pages hereof as Lenders, and any Person which may become a Lender
pursuant to Section 12.10, and their respective successors and permitted
assigns, and, in the singular, any one of them and "5 Year Lender" means a
Lender with a 5 Year Commitment and a "2 Year Lender" means a Lender with a
2 Year Commitment.
"Lien" means any mortgage, charge, pledge, hypothec, security interest, lien or
other encumbrance of any kind but excludes Operating Leases, any contractual
right of set-off created in the ordinary course of business and, subject to
Section 9.1(g), any writ of execution, or other similar instrument, arising from
a judgment relating to the non-payment of indebtedness.
"London Business Day" means a day on which dealings are carried on in the London
interbank market in respect of transactions in U.S. Dollars.
"Majority Lenders" means, at any time before the Commitments have terminated,
Lenders whose Lender's Commitments under each Credit Facility are at least 50.1%
of the aggregate amount of the Lender's Commitments under such Credit Facility,
in effect at such time or, after the Commitments have terminated, Lenders
holding at least 50.1% of the Equivalent U.S. $ Amount of the aggregate
Accommodations Outstanding under the Credit Facilities taken together.
"Mandatory 5 Year Borrowing" has the meaning specified in Section 3.1(c).
"Material Adverse Effect" means a material adverse effect on the ability of the
Borrowers, the Covenantor and the Designated Subsidiary Guarantors taken as a
whole to perform their payment obligations under any of the Credit Documents to
which they are a party.
"Maturity Date" means, as applicable:

(a)
the 5 Year Maturity Date; and

(b)
the 2 Year Maturity Date.

"Moody's" means Moody's Investor Service, Inc., and its successors.
"New Borrower" has the meaning specified in Section 2.1(d).
"New 2 Year Maturity Date" has the meaning specified in Section 2.8(a).
"New 5 Year Maturity Date" has the meaning specified in Section 2.7(a).
"Non-Extending 2 Year Lender" has the meaning specified in Section 2.8(b).

--------------------------------------------------------------------------------

"Non-Extending 5 Year Lender" has the meaning specified in Section 2.7(b).
"Non-Fronted Documentary Credit" means a letter of credit or bank letter of
guarantee issued by the Administrative Agent under the 5 Year Facility on behalf
of each 5 Year Lender for the account of a Borrower pursuant to Article 5.
"Non-Recourse Debt" means, at any particular time and in respect of any Person,
Debt incurred by the Person to finance all or part of the costs of acquisition,
development, construction, exploitation, improvement or operation of any
property or assets of the Person where at such particular time the recourse of
the lender thereof or any agent, trustee, receiver or other Person acting on
behalf of the lender in respect of such Debt or any judgment in respect thereof
is limited in all circumstances to:

(a)
the property or assets acquired, developed, constructed, exploited, improved or
operated and in respect of which such Debt has been incurred;

(b)
any and all facilities relating to such other property or assets and forming an
integral and direct part of the same project, venture or other arrangement of
which such property or assets forms an integral and direct part, whether or not
such facilities are in whole or in part located (or from time to time located)
at or on any such property; and

(c)
the receivables, inventory, equipment, chattel payables, contracts, intangibles
and other assets, rights or collateral directly connected with such property or
assets and the proceeds thereof;

other than recourse (which shall be on an unsecured basis) against the other
property or assets of the Person for a breach of representations and warranties
or non-financial covenants made by such person in connection with such Debt to
the extent such representations and warranties or non-financial covenants are
customarily given in similar type financings.
"OFAC" means the Office of Foreign Assets Control of the United States Treasury
Department.
"Operating Leases" means leases for which the obligations thereunder are not
classified as Capitalized Lease Obligations under GAAP (subject to the proviso
in the definition of Capitalized Lease Obligations).
"Original Currency" has the meaning specified in Section 11.16(a) and
Section 12.13(a), as applicable.
"Other Currency" has the meaning specified in Section 11.16(a) and
Section 12.13(a), as applicable.
"Participant" has the meaning specified in Section 12.10(c).
"Permitted Conditions" means, with respect to any Person's right to convert any
obligations into capital stock or to satisfy any retraction, repayment,
repurchase or redemption obligations in respect thereof by the issuance of
capital stock:

(a)
any requirement for the expiry of any period of time before the right may be
exercised (unless the Person may be required to repay, convert or satisfy such
obligations prior to the expiry of such period of time); and

(b)
with respect only to shares of any class which are traded on a recognized stock
exchange issuable upon the exercise of such right, any requirement that such
shares be listed, posted and freely tradeable on a recognized stock exchange,
provided that (x) at the time such obligations are created or incurred and for
such time as they remain outstanding, all issued and outstanding shares of such

--------------------------------------------------------------------------------

class are listed, posted and freely tradeable on a recognized stock exchange,
and (y) such additional shares are (or upon issuance could reasonably be
expected to be) so listed, posted and freely tradeable.

"Permitted Dispositions" means:

(a)
Dispositions of Assets to the Covenantor, a Borrower or any Designated
Subsidiary;

(b)
Dispositions of Assets which are obsolete, redundant or of no material economic
value;

(c)
Dispositions of inventory in the ordinary course of business; and

(d)
provided no Default or Event of Default has occurred and is continuing,
Dispositions of Assets which would not reasonably be expected to have a Material
Adverse Effect.

"Permitted Liens" means, in respect of any Person, any one or more of the
following:

(a)
any Lien given in the ordinary course of business in respect of Debt which is
payable on demand or which matures by its terms on a date not more than twelve
months after the date of the original creation thereof; or

(b)
any Lien on any property, real or personal, acquired (including by way of
lease), constructed or improved by the Person to secure the unpaid portion of
the purchase price (or the lease payments, as the case may be), of such property
or to secure Debt incurred solely for the purpose of financing the acquisition
(including by way of lease), construction or improvement of such property; or

(c)
Liens existing on property, real or personal, acquired by the Person after
December 14, 2007, whether or not assumed by the Person; or

(d)
Liens on rolling stock or other railway equipment of the Person given by it
relative to or in connection with:

(i)
the issue and sale of certificates, evidences of indebtedness or similar
instruments issued by an equipment trust or similar special purpose vehicle;

(ii)
Sale Leaseback Transactions; or

(iii)
other asset-specific financings of such equipment where the principal amount of
the financing provided to the Person does not exceed the fair market value of
the equipment being financed at the time of the transaction together with the
costs associated with such financing; or

(e)
Liens existing on any of the assets or properties of the Person on December 14,
2007, including any of the outstanding perpetual 4 per cent consolidated
debenture stock of CPRC, whether issued, pledged or vested in trust created
thereby or outstanding thereon; or

(f)
Liens existing on any of the assets or properties of another Person at the time
when such Person enters into an amalgamation, merger, consolidation, arrangement
or corporate reorganization with such other Person; or

--------------------------------------------------------------------------------

(g)
Liens on cash or marketable securities of the Person granted in favour of any
exchange recognized for the purposes of the Securities Act (Alberta) pursuant to
the normal requirements of such exchange; or

(h)
Liens on property in favour of any country or any province or any state or any
municipality or any utility or any court, or any department, agency or
instrumentality thereof, to secure partial, progress, advance or other payments
or the performance of any covenant or obligation to or in favour of such
authority by such Person or any subsidiary thereof pursuant to the provisions of
any contract, statute, regulation or order or in connection with surety or
appeal bond or costs of litigation; or

(i)
easements, rights of way, servitudes, licences or other similar rights in land
including rights of way and servitudes for railways, sewers, drains, pipelines,
gas and water mains, electric light, power, telephone, telegraph or cable
television conduits, poles, wires and cable, other utilities and other similar
purposes or planning, building, zoning, use and other restrictions; or

(j)
reservations, limitations, provisos and conditions, if any, expressed in or
affecting any grant of real or immovable property or any interest therein or the
right reserved to or vested in any governmental or other public authority by the
terms of any lease, licence, franchise, grant or permit or by any statutory
provision to terminate the same or to require annual or other periodic payments
or minimum work expenditures or commitments or minimum production amounts as a
condition of the continuance of a lease or similar instrument; or

(k)
defects or irregularities of title which are of a minor nature and will not in
the aggregate impair in any material way the value or utility of the property
subject thereto; or

(l)
Liens incidental to construction or current operations including Liens created
by workers' compensation, unemployment insurance and other social security
legislation, or any mechanics', materialmens', construction, warehousemans',
carriers', possessory or other similar Liens; or

(m)
Liens arising by the terms of any statutory provision to secure the payment of
taxes, levies or assessments in respect of such property; or

(n)
Liens of any judgment rendered or claim filed against the owner of any property;
or

(o)
any Lien given, assumed or arising by operation of law to secure indebtedness
incurred by the obligor to pay the whole or any part of the consideration for
the acquisition of property or the improvement thereof where such indebtedness
is incurred prior to, or at the time of, or within 360 days after, the
acquisition of the property by the obligor, but only if the principal amount of
such Lien:

(i)
is not in excess of the cost to the obligor of such property; and

(ii)
is secured only by such property and the proceeds thereof; and any Liens, not
related to the borrowing of money, incurred or arising by operation of law or in
the ordinary course of business or incidental to the ownership of property; or

(p)
undetermined or inchoate liens, privileges, preferences and charges incidental
to current operations which have not at such time been filed pursuant to law
against such Person's property or assets or which relate to obligations not due
or delinquent; or

--------------------------------------------------------------------------------

(q)
any Lien or any right of distress reserved in or exercisable under any lease for
rent and for compliance with the terms of such lease; or

(r)
any order or direction against or affecting any property made by any government,
governmental body or court under the provisions of any Law; or

(s)
Liens in respect of Non-Recourse Debt; or

(t)
any Lien with the prior written consent of the Majority Lenders; or

(u)
any Lien arising pursuant to or in connection with a Bilateral LC Agreement; or

(v)
an extension, renewal or replacement of any Lien permitted under paragraphs (a)
to (u) and paragraph (w) hereof, provided that any such extension, renewal or
replacement Lien will not secure repayment of an amount in excess of any
principal amount of indebtedness outstanding with respect thereto immediately
prior to such extension, renewal or replacement and that such extension, renewal
or replacement is limited to all or a part of the property which was subject to
the Lien so extended, renewed or replaced; or

(w)
Liens to the extent not already permitted by paragraphs (a) to (v) above,
provided that Liens shall not be permitted under this paragraph (w) if the
effect thereof would be to cause the total amount of Debt for Borrowed Money of
the Covenantor, the Borrowers and the Designated Subsidiaries secured by Liens
permitted under this paragraph (w) to exceed 15% of Consolidated Equity.

"Person" means a natural person, partnership, corporation, joint stock company,
trust, unincorporated association, joint venture or other entity or Governmental
Entity, and pronouns that have a similarly extended meaning.
"Pounds Sterling" means lawful money of the United Kingdom.
"Reference Discount Rate" means, for any Drawing Date, in respect of any
Bankers' Acceptances or Drafts to be purchased pursuant to Article 4 by:

(a)
a Lender which is a Bank Act (Canada) Schedule I bank, the applicable CDOR Rate;
or

(b)
by any other Lender, the lesser of (y) the arithmetic average of the discount
rates (calculated on an annual basis and rounded to the nearest one-hundredth of
1%, with five-thousandths of 1% being rounded up) quoted by each BA Reference
Lender at approximately 10:00 a.m. (Toronto time) as the discount rate at which
the BA Reference Lender would purchase, on the relevant Drawing Date, its own
Bankers' Acceptances or Drafts having an aggregate Face Amount equal to and with
a term to maturity equal or comparable to the Bankers' Acceptances or Drafts to
be acquired pursuant to item (a), and (z) the sum of (A) the applicable CDOR
Rate plus (B) 0.10%.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person's Affiliates.
"Relevant Debt" has the meaning specified in Section 9.1(f).
"Request for Extension" means a request substantially in the form of Schedule 12
requesting an extension of the 5 Year Maturity Date pursuant to Section 2.7 or
the 2 Year Maturity Date pursuant to Section 2.8.

--------------------------------------------------------------------------------

"Requested 2 Year Lender" has the meaning specified in Section 2.8(a).
"Requested 5 Year Lender" has the meaning specified in Section 2.7(a).
"Required Rating" has the meaning specified in Section 2.15(f).
"S&P" means S&P Global Ratings, a division of S&P Global Inc., and its
successors.
"Sale Leaseback Transaction" means, with respect to any Person, any direct or
indirect arrangement entered into after December 14, 2007 pursuant to which such
Person transfers or causes the transfer of any Assets to another Person and
leases such Assets back from such Person as a Capitalized Lease Obligation or
pursuant to an Operating Lease.
"Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.
"Sanctioned Person" means, at any time, any Person listed in any
Sanctions-specific list of designated Persons maintained by any Sanctions
Authority, in all cases, to the extent not inconsistent with applicable Law in
Canada.
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by a Sanctions Authority that are
applicable to the Borrowers or their Subsidiaries; provided that, with respect
to economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the United Nations Security Council, to the extent
such sanctions or trade embargoes are not inconsistent with applicable Law in
Canada.
"Sanctions Authority" means any of: (a) the federal government of Canada; (b)
the federal government of the United States of America; (c) the United Nations
Security Council (to the extent not inconsistent with applicable Law in Canada);
or (d) the respective governmental institutions, departments and agencies of any
of the foregoing, including OFAC and the United States Department of State; and
"Sanctions Authorities" means all of the foregoing Sanctions Authorities,
collectively.
"Subsidiary" or "subsidiary" has the meaning specified in the Canada Business
Corporations Act on the Effective Date.
"Subsidiary Debt" means any Funded Debt which is owed by a Designated Subsidiary
(other than a Designated Subsidiary Guarantor) to any Person other than the
Covenantor, a Borrower or another Designated Subsidiary and other than Funded
Debt which is secured by a Permitted Lien.
"Swingline Advances" means Advances made to a Borrower by the applicable 5 Year
Swingline Lenders pursuant to Article 3.
"Swingline Commitment" means the aggregate 5 Year Swingline Commitments, which
as of the Effective Date is U.S. $200,000,000 and, for greater certainty, the
Swingline Commitment forms part of the Commitment under the 5 Year Facility.
"Takeover" has the meaning specified in Section 6.5(a).
"Tax Benefit" has the meaning specified in Section 12.8(b).
"Taxes" has the meaning specified in Section 12.8(a).

--------------------------------------------------------------------------------

"Type" has the meaning specified in the definitions of "Accommodation" and
"Advance" in relation to Accommodations and Advances, respectively.
"U.S. Dollar Advances" has the meaning specified in the definition of "Advance".
"U.S. Dollars" and "U.S. $" means lawful money of the United States of America.
"Write-Down and Conversion Powers" means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2
Interpretation not Affected by Headings, etc.

The provisions of a Table of Contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Agreement.

1.3
Currency

All references in the Credit Documents to dollars, unless otherwise specifically
indicated, are expressed in Canadian Dollars.

1.4
Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation".  In any Credit Document the phrase "the aggregate
of", "the total of", "the sum of", or a phrase of similar meaning means "the
aggregate (or total or sum), without duplication, of".  In the computation of
periods of time from a specified date to a later specified date, unless
otherwise expressly stated, the word "from" means "from and including" and the
words "to" and "until" each mean "to but excluding".  The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise:

(a)
any definition of or reference to any agreement, instrument or other document
herein (including this Agreement) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein);

(b)
any reference herein to any Person shall be construed to include such Person's
successors and permitted assigns;

(c)
the words "herein", "hereof" and "hereunder", and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d)
unless otherwise expressly stated, all references to Articles, Sections and
Schedules shall be construed to refer to Articles and Sections of, and
Schedules to this Agreement;

(e)
any reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time; and

--------------------------------------------------------------------------------

(f)
the words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

1.5
GAAP and Changes Thereto

(a)
All financial statements required to be furnished by the Covenantor or a
Borrower to the Administrative Agent hereunder shall be prepared in accordance
with GAAP.  Each accounting term used in this Agreement, unless otherwise
defined herein, has the meaning assigned to it under applicable GAAP and, except
as otherwise provided herein, reference to any financial statement item means
such item as computed from the applicable financial statement prepared in
accordance with applicable GAAP.

(b)
If the Covenantor, the Administrative Agent or the Majority Lenders determine at
any time that any amount required to be determined hereunder would be materially
different if such amount were determined in accordance with:

(i)
GAAP applied by the Covenantor or a Borrower in respect of its financial
statements on the date hereof ("Old GAAP"), rather than

(ii)
GAAP subsequently in effect in the United States or Canada, as applicable, and
applied by the Covenantor or a Borrower in respect of its financial statements
and utilized for purposes of determining such amount,

then written notice of such determination shall be delivered by the Borrowers to
the Administrative Agent, in the case of a determination by the Covenantor, or
by the Administrative Agent to the Borrowers, in the case of a determination by
the Administrative Agent or the Majority Lenders.

(c)
If the Covenantor or a Borrower adopts a change in an accounting policy in the
preparation of its financial statements in order to conform to accounting
recommendations, guidelines, or similar pronouncements, or legislative
requirements, and such change would require disclosure thereof under Old GAAP,
or could reasonably be expected to adversely affect (i) the rights of, or the
protections afforded to, the Administrative Agent or the Lenders hereunder or
(ii) the position of the Covenantor or the applicable Borrower or of the
Administrative Agent or the Lenders hereunder, the Borrowers shall so notify the
Administrative Agent, describing the nature of the change and its effect on the
current and immediately prior year's financial statements in accordance with Old
GAAP and in detail sufficient for the Administrative Agent and the Lenders to
make the determination required of them in the following sentence.  If any of
the Covenantor, the Administrative Agent or the Majority Lenders determine at
any time that such change in accounting policy results in an adverse change
either (A) in the rights of, or protections afforded to, the Administrative
Agent or the Lenders intended to be derived, or provided for, hereunder or (B)
in the position of the Covenantor or the applicable Borrower or of the
Administrative Agent and the Lenders hereunder, written notice of such
determination shall be delivered by the Borrowers to the Administrative Agent,
in the case of a determination by the Borrowers, or by the Administrative Agent
to the Borrowers, in the case of a determination by the Administrative Agent or
the Majority Lenders.

(d)
Upon the delivery of a written notice pursuant to either Section 1.5(b) or
1.5(c), the Covenantor and the Administrative Agent on behalf of the Lenders
shall meet to consider the impact of such change in Old GAAP or such change in
accounting policy (in each case, an "Accounting Change"), as the case may be, on
the rights of, or protections afforded to, the Administrative Agent and the

--------------------------------------------------------------------------------

Lenders or on the position of the Covenantor or the applicable Borrower or of
the Administrative Agent and the Lenders and shall in good faith negotiate to
execute and deliver an amendment or amendments to this Agreement in order to
preserve and protect the intended rights of, or protections afforded to, the
Administrative Agent and the Lenders on the date hereof or the position of the
Covenantor or the applicable Borrower or the Administrative Agent and the
Lenders (as the case may be); provided that, until this Agreement has been
amended in accordance with the foregoing, then for all purposes hereof, the
Accounting Change shall be disregarded hereunder and any amount required to be
determined hereunder shall, nevertheless, continue to be determined under Old
GAAP and the Covenantor or the applicable Borrower's prior accounting policy, as
applicable.  For the purposes of this Section 1.5, the Covenantor and the
Borrowers, the Lenders and the Administrative Agent acknowledge that the
amendment or amendments to this Agreement are to provide substantially the same
rights and protection to the Covenantor, the Borrowers, the Administrative Agent
and the Lenders as is intended by this Agreement on the date hereof.  If the
Covenantor and the Administrative Agent on behalf of the Majority Lenders do not
mutually agree on such amendment or amendments to this Agreement within sixty
(60) days (or such longer period as may be acceptable to the Administrative
Agent, acting reasonably) following the date of delivery of such written notice,
the Covenantor or the applicable Borrower shall continue to either provide
financial statements in accordance with Old GAAP or such financial information
as the Administrative Agent on behalf of the Majority Lenders may reasonably
require in order for any amount required to be determined hereunder to be
determined in accordance with Old GAAP and the Covenantor or the applicable
Borrower's prior accounting policy and, for all purposes hereof, the applicable
changes from Old GAAP or in accounting policy (as the case may be) shall be
disregarded hereunder and any amount required to be determined hereunder shall,
nevertheless, continue to be determined under Old GAAP and the Covenantor or the
applicable Borrower's prior accounting policy, as applicable.

(e)
If a Compliance Certificate is delivered in respect of a Financial Quarter or
Financial Year in which an Accounting Change is implemented without giving
effect to any revised method of calculating the Financial Covenant, and
subsequently, as provided above, the method of calculating the Financial
Covenant is revised in response to such Accounting Change, or the amounts to be
determined pursuant to the Financial Covenant are to be determined without
giving effect to such Accounting Change, the Covenantor shall deliver a revised
Compliance Certificate.  Any Event of Default arising as a result of the
Accounting Change and which is cured by this Section 1.5(e) shall be deemed to
be of no effect ab initio.

1.6
Non-Business Days

Subject as otherwise provided in this Agreement, whenever any payment is stated
to be due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day, and such extension of time shall be included
in the computation of interest or fees, as the case may be.

1.7
Rateable Portion of Accommodations

Subject as otherwise provided in this Agreement, references in this Agreement to
a Lender's rateable portion of Advances, Drawings and Issues or rateable share
of payments of principal, interest, Fees or any other amount, shall mean and
refer to a rateable portion or share as nearly as may be rateable in the
circumstances, as determined in good faith by the Administrative Agent based on
the ratio of the applicable Lender's Commitment under the applicable Credit
Facility to the Commitment under such Credit Facility or the ratio of
Accommodations Outstanding under the applicable Credit Facility from a Lender to
total Accommodations Outstanding under such Credit Facility, respectively;
provided that if at

--------------------------------------------------------------------------------

any time there are Lenders with different 5 Year Maturity Dates or 2 Year
Maturity Dates, all applicable Lenders will share in 5 Year Accommodations or 2
Year Accommodations, as applicable, on a pro rata basis except to the extent the
particular 5 Year Accommodation or 2 Year Accommodation, as applicable,
requested has a maturity date after the 5 Year Maturity Date or 2 Year Maturity
Date, as applicable, of a Lender, in which case only those 5 Year Lenders or 2
Year Lenders, as the case may be with a 5 Year Maturity Date or 2 Year Maturity
Date, as applicable, later than the maturity date of the requested 5 Year
Accommodation or 2 Year Accommodation, as applicable, will be required to
participate in providing such 5 Year Accommodation or 2 Year Accommodation, as
applicable, and the Borrowers may request a similar 5 Year Accommodation or 2
Year Accommodation, as applicable, to the extent permitted hereunder from the
other Lenders with a maturity date occurring on or before the 5 Year Maturity
Date or 2 Year Maturity Date, as applicable, of such Lenders.  Each such
determination by the Administrative Agent shall be prima facie evidence of such
rateable portion or share.

1.8
Incorporation of Schedules

The Schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it.

1.9
Restatement of Existing Credit Agreement

Relying on each of the representations and warranties set out in Article 7 and
subject to the terms and conditions of this Agreement, the Lenders, the
Administrative Agent, CPRC and the Covenantor agree that, effective on the
Effective Date, the Existing Credit Agreement shall be amended and restated in
its entirety on the terms and conditions of this Agreement,  Each of CPRC and
the Covenantor confirms that it remains bound by each other Credit Document to
which it is a party, and such Credit Documents remain in full force and effect.
ARTICLE 2
CREDIT FACILITIES

2.1
Availability

(a)
Each Lender under each Credit Facility in which such Lender has a Lender
Commitment, severally agrees, in accordance with the terms and conditions of
this Agreement, to make available to the Borrowers its rateable portion of
Accommodations (other than Fronted Documentary Credits and Swingline Advances)
under each such Credit Facility up to the amount of its Lender's Commitment
under each such Credit Facility.  Each 5 Year Fronting Documentary Credit Lender
severally agrees, on the terms and conditions of this Agreement, to make Fronted
Documentary Credits available to the Borrowers up to the amount of its 5 Year
Fronting Documentary Credit Commitment, subject to the 5 Year Documentary Credit
Commitment.  Each 5 Year Lender severally agrees, in accordance with the terms
and conditions of this Agreement, to make 5 Year Accommodations available to the
Borrowers by way of issuance of Non-Fronted Documentary Credits by the
Administrative Agent, as attorney for the 5 Year Lenders up to the amount of the
5 Year Documentary Credit Commitment after taking into account the Equivalent
U.S. $ Amount of all then outstanding Fronted Documentary Credits.  Each 5 Year
Swingline Lender agrees, in accordance with the terms and conditions of this
Agreement, to make Swingline Advances available to the Borrowers up to the
amount of its 5 Year Swingline Commitment.

(b)
Accommodations shall be made available as:

(i)
Advances pursuant to Article 3 under each Credit Facility;

--------------------------------------------------------------------------------

(ii)
Bankers' Acceptances or Drafts pursuant to Article 4 under each Credit Facility;
and

(iii)
Documentary Credits pursuant to Article 5 under the 5 Year Facility only,

(c)
The Administrative Agent shall give each applicable Lender prompt notice of any:

(i)
Accommodation Notice received from a Borrower and of each applicable Lender's
rateable portion of any Accommodation (including Swingline Advances pursuant to
3.2(b)(i)); and

(ii)
other applicable notices received by it from a Borrower or the Covenantor under
the Agreement.

(d)
The Covenantor shall be entitled from time to time and provided no Default or
Event of Default has occurred and is continuing to designate a wholly-owned
Subsidiary which is domiciled in Canada and is not a non-resident of Canada for
the purposes of the Income Tax Act (Canada) (a "New Borrower") of the Covenantor
to become a Borrower hereunder by providing a written notice thereof to the
Administrative Agent and the Lenders together with:

(i)
an agreement in writing made by such New Borrower in favour of the
Administrative Agent and the Lenders agreeing to be bound, as a Borrower, by
this Agreement and the other Credit Documents to which each Borrower is a party
and certifying that the representations and warranties made in Section 7.1 are
true and correct in respect of the New Borrower;

(ii)
written confirmation from the Covenantor that its obligations under its
Guarantee of the obligations of the Borrowers hereunder extends to the
obligations of the New Borrower hereunder and under the other Credit Documents
to which it is a party;

(iii)
written confirmation from the other Borrowers that their joint and several
liability for the obligations of each other and the New Borrower continues
unaffected and extends to the obligations of the New Borrower hereunder and
under the other Credit Documents to which it is a party; and

(iv)
such customary legal opinions and evidence of corporate existence and due
authorization together with such other matters delivered in respect of the
existing Borrowers under Section 6.1 as the Administrative Agent may reasonably
require.

The Covenantor may, by written notice to the Administrative Agent and the
Lenders, revoke the designation of any Borrower, other than CPRC, as a Borrower
provided no Default or Event of Default will exist after giving effect to such
revocation and, concurrently with such revocation, all amounts owing by such
Borrower to the Administrative Agent hereunder, including all Accommodations
Outstanding obtained by such Borrower, are repaid in full.

2.2
Commitment Limits

(a)
The Accommodations Outstanding:

(i)
from all Lenders under a Credit Facility shall not at any time exceed the
Commitment of the Lenders under such Credit Facility;

--------------------------------------------------------------------------------

(ii)
from each Lender under a Credit Facility shall not at any time exceed such
Lender's Commitment under such Credit Facility;

(iii)
under the 5 Year Facility and consisting of Documentary Credits from all 5 Year
Lenders shall not at any time exceed the 5 Year Documentary Credit Commitment;

(iv)
under the 5 Year Facility and consisting of Fronted Documentary Credits from
each 5 Year Fronting Documentary Credit Lender shall not at any time exceed such
5 Year Lender's 5 Year Fronting Documentary Credit Commitment; and

(v)
from each 5 Year Swingline Lender shall not at any time exceed its 5 Year
Swingline Commitment and the aggregate 5 Year Swingline Commitments shall not
exceed the Swingline Commitment.

(b)
The 5 Year Facility is a revolving credit facility and prior to the 5 Year
Maturity Date of each 5 Year Lender, the Borrowers may increase or decrease
Accommodations Outstanding under the 5 Year Facility from each such Lender by
obtaining Accommodations under the 5 Year Facility and by making repayments in
respect thereof.

(c)
The 2 Year Facility is a revolving credit facility and prior to the 2 Year
Maturity Date of each 2 Year Lender, the Borrowers may increase or decrease
Accommodations Outstanding under the 2 Year Facility from each such Lender by
obtaining Accommodations under the 2 Year Facility and by making repayments in
respect thereof.

(d)
The Covenantor may at any time and from time to time in respect of either Credit
Facility or both Credit Facilities add additional financial institutions
hereunder as Lenders or, with the consent of the applicable Lender, increase the
Lender's Commitment of a Lender under a Credit Facility and thereby increase the
total Commitment under a Credit Facility, provided that at the time of any such
addition:

(i)
no Default or Event of Default has occurred and is continuing;

(ii)
the aggregate total Commitment under the Credit Facilities does not increase by
more than U.S. $1,000,000,000 and the increase under each applicable Credit
Facility is at least U.S. $25,000,000 and in multiples of U.S. $5,000,000
thereafter;

(iii)
the Administrative Agent and, in the case of the 5 Year Facility only, each
5 Year Swingline Lender and each 5 Year Fronting Documentary Credit Lender, has
consented either to such financial institution becoming a Lender or, if it is
already a Lender, to the increase in its Lender's Commitment under the
applicable Credit Facility, such consent not to be unreasonably withheld or
delayed;

(iv)
concurrently with the addition of a financial institution as an additional
Lender under a Credit Facility or the increase of the Lender's Commitment of a
Lender under a Credit Facility, such financial institution or Lender, as the
case may be, shall purchase from each Lender under such Credit Facility such
portion of the Accommodations Outstanding of each Lender under the applicable
Credit Facility as is necessary to ensure that all Accommodations Outstanding of
all Lenders under the applicable Credit Facility, and including therein such
additional financial institution, are in accordance with the rateable share of
all such Lenders under the applicable Credit Facility (including the new
financial institution) and such financial institution shall execute such
documentation as is required

--------------------------------------------------------------------------------

by the Administrative Agent, acting reasonably, to novate such financial
institution as a Lender hereunder;

(v)
the Covenantor and each Designated Subsidiary which has provided a Designated
Subsidiary Guarantee, as applicable, has ratified and confirmed the Guarantee
and the applicable Designated Subsidiary Guarantee, respectively, in respect of
the Credit Facility as so increased; and

(vi)
the Covenantor has provided to the Administrative Agent a certified copy of a
directors' resolution of the Covenantor and each Borrower authorizing any such
increase in the Commitment (which may be the original directors' resolution
authorizing the Credit Facilities) together with such other documents and legal
opinions with respect thereto in substantially the same form as the documents
and legal opinion in respect of the Covenantor and Borrowers delivered in
connection with the initial closing of the Credit Facilities.

2.3
Use of Proceeds

The Borrowers shall use the proceeds of Accommodations for general corporate
purposes.

2.4
Mandatory Repayments and Reductions of Commitments

(a)
The Borrowers shall repay (subject as otherwise provided in this Agreement)
their respective Accommodations Outstanding to each Lender under each Credit
Facility (and the Lender's Commitment under each Credit Facility of such Lender
shall be permanently cancelled) on the Maturity Date of such Lender under each
such Credit Facility, together with all accrued interest and Fees and all other
amounts payable to such Lender in connection with each such Credit Facility.  On
each applicable Maturity Date under the 5 Year Facility:

(i)
unless otherwise agreed to by the Administrative Agent, the applicable Borrower
shall either deliver to the Administrative Agent (or cause to be delivered to
the Administrative Agent) the original of each Non-Fronted Documentary Credit
issued by the Administrative Agent as attorney-in-fact for and on behalf of each
5 Year Lender whose Maturity Date under the 5 Year Facility has occurred or
comply fully with Section 5.11 in respect thereof; and

(ii)
unless otherwise agreed to by the applicable 5 Year Fronting Documentary Credit
Lender, the applicable Borrower shall either deliver to such 5 Year Fronting
Documentary Credit Lender (or cause to be delivered to such 5 Year Fronting
Documentary Credit Lender) the original of each Fronted Documentary Credit
issued by such 5 Year Fronting Documentary Credit Lender or comply fully with
Section 5.11 in respect thereof with respect to each 5 Year Lender whose
Maturity Date under the 5 Year Facility has occurred.

(b)
Notwithstanding the Guarantee or any Designated Subsidiary Guarantee but without
in any way limiting the Guarantee or any Designated Subsidiary Guarantee, each
Borrower agrees that it shall be liable, on a joint and several basis, with each
other Borrower for the Accommodations Outstanding and all interest, Fees and
other amounts payable by each Borrower to each Lender in connection with the
Credit Facilities without any further action or demand being required by the
Administrative Agent or the Lenders to give effect to such joint and several
liability and regardless of any dealings between the applicable Borrower and the
Lenders and the Administrative Agent hereunder or under the other Credit
Documents.

--------------------------------------------------------------------------------

2.5
Adjustment for Currency Fluctuations

If the Administrative Agent notifies the Borrowers no later than 4:00 p.m.
(Toronto time) on the applicable Exchange Rate Determination Date that solely by
reason of fluctuations in currency valuation, the Accommodations Outstanding
under a Credit Facility exceed 105% of the Commitment under such Credit Facility
on any Exchange Rate Determination Date (the amount by which such Accommodations
Outstanding exceed 100% of the Commitment under such Credit Facility on such
date being the "Excess"), one or more of the Borrowers shall no later than the
third Business Day thereafter:

(a)
make an adjusting payment by repaying Floating Rate Advances outstanding under
such Credit Facility in an amount equal to such Excess; or

(b)
if there are no Floating Rate Advances outstanding under such Credit Facility in
an amount equal to or greater than such Excess, make an adjusting payment by
either:

(i)
repaying Fixed Rate Advances and Drawings under such Credit Facility, as
determined by the applicable Borrower; or

(ii)
providing the Administrative Agent with cash or Cash Equivalents as collateral;

in either case in an amount equal to the amount by which the Excess exceeds the
amount of such Floating Rate Advances.

2.6
Optional Reductions of Commitments or Prepayments

The Borrowers may, subject to the provisions of this Agreement, without penalty,
reduce the Commitment under a Credit Facility, in whole or in part, upon the
number of Business Days' notice to the Administrative Agent specified in
Schedule 6 by an irrevocable notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the reduction.  In such case,
the Borrowers shall pay to the Lenders in accordance with such notice the
amount, if any, by which the Accommodations Outstanding under the applicable
Credit Facility exceed the proposed reduced Commitment under such Credit
Facility, which prepayment shall be effected, in the case of outstanding BA
Instruments or Documentary Credits, by cash collateralizing them in accordance
with the Administrative Agent's normal practices in that regard, and, in the
case of Eurodollar Rate Advances, such prepayment shall be subject to the
indemnity provisions in Section 12.6(c). Each partial reduction of the
Commitment under a Credit Facility shall be in an aggregate amount of
U.S. $25,000,000 and, in the case of reductions in excess thereof, in integral
multiples of U.S. $5,000,000.

2.7
Extension of 5 Year Facility

(a)
The Borrowers may, from time to time, request an extension from each Lender
(including any then 5 Year Non-Extending Lender) (each, a "Requested 5 Year
Lender") of the then current 5 Year Maturity Date of each such Requested 5 Year
Lender (each, a "Current 5 Year Maturity Date" and the requested 5 Year Maturity
Date being the "New 5 Year Maturity Date") by sending to the Administrative
Agent at the Administrative Agent's Branch of Account a Request for Extension no
more than once in each fiscal year and the Administrative Agent shall forthwith
notify the Requested 5 Year Lenders of such request.  Any such request must
provide that the New 5 Year Maturity Date of all Requested 5 Year Lenders be the
same and that the New 5 Year Maturity Date not exceed five years (or such longer
term as may be acceptable to all of the Extending 5 Year Lenders) from the
5 Year Extension Date.  Each Requested 5 Year Lender shall advise the
Administrative Agent as to whether it agrees with such request within thirty
(30) days of being so

--------------------------------------------------------------------------------

notified, provided that, in the event such Requested 5 Year Lender does not so
advise the Administrative Agent within such thirty (30) day period, such
Requested 5 Year Lender shall be deemed to have advised the Administrative Agent
that it does not agree with such request, and the Administrative Agent shall
forthwith (and, in any event, within two (2) Business Days of the Administrative
Agent having received from all Requested 5 Year Lenders their decision or deemed
decision with regard to the Request for the Extension) advise the Borrowers of
the Requested 5 Year Lenders that have agreed to extend the Current 5 Year
Maturity Date (such date being the "5 Year Extension Date").

(b)
Subject to Section 2.7(c), if a Requested 5 Year Lender does not agree to extend
the Current 5 Year Maturity Date applicable to it (such Lender being a
"Non-Extending 5 Year Lender" and any Requested 5 Year Lender agreeing to extend
the Current 5 Year Maturity Date applicable to it being an "Extending 5 Year
Lender") the Borrowers may, but are not obligated, to:

(i)
so long as there exists no Event of Default and subject to Section 12.6(c),
repay all Accommodations Outstanding and other amounts owing hereunder to any
Non-Extending 5 Year Lender under the 5 Year Facility at any time prior to the
Current 5 Year Maturity Date of such Non-Extending 5 Year Lender and upon such
payment any Non-Extending 5 Year Lender shall cease to be a 5 Year Lender and
its 5 Year Commitment shall be terminated and the 5 Year Commitment reduced
accordingly; or

(ii)
arrange for a replacement lender (which may be one of the 5 Year Lenders) to
replace each Non-Extending 5 Year Lender's Accommodations Outstanding and its
Lender Commitment under the 5 Year Facility; provided that any such replacement
lender shall have been approved by the Administrative Agent (but only if it is
not an existing 5 Year Lender) and by each applicable 5 Year Fronting
Documentary Credit Lender and each applicable 5 Year Swingline Lender (including
if it is an existing 5 Year Lender) (such approvals not to be unreasonably
withheld or delayed) and shall be novated into the Credit Documents in the place
and stead of the Non-Extending 5 Year Lender by execution of all necessary
documentation at any time prior to the Current 5 Year Maturity Date of such
Non-Extending 5 Year Lender and in respect of which the 5 Year Lenders shall do
all things and make all such adjustments as are reasonably necessary to give
effect to any such replacement.

(c)
The Current 5 Year Maturity Date shall not be extended in accordance with
Section 2.7(a) if Requested 5 Year Lenders holding more than fifty percent (50%)
of the 5 Year Commitments of all Requested 5 Year Lenders do not agree or are
deemed not to agree to extend the Current 5 Year Maturity Date pursuant to any
Request for Extension.  In any such case, the Current 5 Year Maturity Date of
each Requested 5 Year Lender shall not be extended, provided, however, the
Borrowers shall be entitled to request further extensions of the 5 Year Maturity
Date as provided for in Section 2.7(a), including, for certainty, from 5 Year
Lenders which have previously refused or were deemed to have refused an
extension.

(d)
If all Requested 5 Year Lenders agree to extend the Current 5 Year Maturity Date
pursuant to a Request for Extension, then the Current 5 Year Maturity Date
shall, effective on the 5 Year Extension Date, be extended to the New 5 Year
Maturity Date.

(e)
If, with respect to any Request for Extension in respect of the Current 5 Year
Maturity Date, the provisions of Section 2.7(c) or 2.7(d) are not applicable and
there are Non-Extending 5 Year Lenders under Section 2.7(b), then:

--------------------------------------------------------------------------------

(i)
the Current 5 Year Maturity Date for the Extending 5 Year Lenders shall,
effective on the 5 Year Extension Date, be extended as provided for in the
5 Year Request for Extension; and

(ii)
for those Non-Extending 5 Year Lenders, the Current 5 Year Maturity Date of all
such 5 Year Lenders shall not be extended.

(f)
The Borrowers understand that consideration of any Request for Extension
constitutes an independent credit decision which each Requested 5 Year Lender
retains the absolute and unfettered discretion to make and that no commitment in
this regard is hereby given by any Requested 5 Year Lender.

(g)
The extension of the Current 5 Year Maturity Date in respect of any Requested
5 Year Lender is subject to the conditions precedent that:

(i)
the representations and warranties contained in Article 7 are true and correct
as if they were made on the date of the request made by the Borrowers pursuant
to Section 2.7(a), and each extension of the Current 5 Year Maturity Date shall
be deemed to constitute a representation and warranty that on such date such
representations and warranties are true and correct except as the Borrowers have
previously disclosed to the Requested 5 Year Lenders in writing; and

(ii)
no Default or Event of Default has occurred and is continuing.

(h)
The extension of the Current 5 Year Maturity Date of any 5 Year Lender that is a
5 Year Swingline Lender shall automatically extend the Current 5 Year Maturity
Date in respect of the 5 Year Swingline Commitment of such 5 Year Lender.  The
extension of the Current 5 Year Maturity Date in respect of any Lender that is a
5 Year Fronting Documentary Credit Lender shall automatically extend the Current
5 Year Maturity Date in respect of the 5 Year Fronting Documentary Credit
Commitment of such 5 Year Lender.

2.8
Extension of 2 Year Facility

(a)
The Borrowers may, from time to time, request an extension from each Lender
(including any then 2 Year Non-Extending Lender) (each, a "Requested 2 Year
Lender") of the then current 2 Year Maturity Date of each such Requested 2 Year
Lender (each, a "Current 2 Year Maturity Date" and the requested 2 Year Maturity
Date being the "New 2 Year Maturity Date") by sending to the Administrative
Agent at the Administrative Agent's Branch of Account a Request for Extension no
more than once in each fiscal year and the Administrative Agent shall forthwith
notify the Requested 2 Year Lenders of such request.  Any such request must
provide that the New 2 Year Maturity Date of all Requested 2 Year Lenders be the
same and that the New 2 Year Maturity Date not exceed two years (or such longer
term as may be acceptable to all of the Extending 2 Year Lenders) from the
2 Year Extension Date.  Each Requested 2 Year Lender shall advise the
Administrative Agent as to whether it agrees with such request within thirty
(30) days of being so notified, provided that, in the event such Requested
2 Year Lender does not so advise the Administrative Agent within such thirty
(30) day period, such Requested 2 Year Lender shall be deemed to have advised
the Administrative Agent that it does not agree with such request, and the
Administrative Agent shall forthwith (and, in any event, within two (2) Business
Days of the Administrative Agent having received from all Requested 2 Year
Lenders their decision or deemed decision with regard to the Request for the
Extension) advise the Borrowers of the Requested

--------------------------------------------------------------------------------

2 Year Lenders that have agreed to extend the Current 2 Year Maturity Date (such
date being the "2 Year Extension Date").

(b)
Subject to Section 2.8(c), if a Requested 2 Year Lender does not agree to extend
the Current 2 Year Maturity Date applicable to it (such Lender being a
"Non-Extending 2 Year Lender" and any Requested 2 Year Lender agreeing to extend
the Current 2 Year Maturity Date applicable to it being an "Extending 2 Year
Lender") the Borrowers may, but are not obligated, to:

(i)
so long as there exists no Event of Default and subject to Section 12.6(c),
repay all Accommodations Outstanding and other amounts owing hereunder to any
Non-Extending 2 Year Lender under the 2 Year Facility at any time prior to the
Current 2 Year Maturity Date of such Non-Extending 2 Year Lender and upon such
payment any Non-Extending 2 Year Lender shall cease to be a 2 Year Lender and
its 2 Year Commitment shall be terminated and the 2 Year Commitment reduced
accordingly; or

(ii)
arrange for a replacement lender (which may be one of the 2 Year Lenders) to
replace each Non-Extending 2 Year Lender's Accommodations Outstanding and its
Lender Commitment under the 2 Year Facility; provided that any such replacement
lender shall have been approved by the Administrative Agent (but only if it is
not an existing 2 Year Lender) (such approval not to be unreasonably withheld or
delayed) and shall be novated into the Credit Documents in the place and stead
of the Non-Extending 2 Year Lender by execution of all necessary documentation
at any time prior to the Current 2 Year Maturity Date of such Non-Extending
2 Year Lender and in respect of which the 2 Year Lenders shall do all things and
make all such adjustments as are reasonably necessary to give effect to any such
replacement.

(c)
The Current 2 Year Maturity Date shall not be extended in accordance with
Section 2.8(a) if Requested 2 Year Lenders holding more than fifty percent (50%)
of the 2 Year Commitments of all Requested 2 Year Lenders do not agree or are
deemed not to agree to extend the Current 2 Year Maturity Date pursuant to any
Request for Extension.  In any such case, the Current 2 Year Maturity Date of
each Requested 2 Year Lender shall not be extended, provided, however, the
Borrowers shall be entitled to request further extensions of the 2 Year Maturity
Date as provided for in Section 2.8(a), including, for certainty, from 2 Year
Lenders which have previously refused or were deemed to have refused an
extension.

(d)
If all Requested 2 Year Lenders agree to extend the Current 2 Year Maturity Date
pursuant to a Request for Extension, then the Current 2 Year Maturity Date
shall, effective on the 2 Year Extension Date, be extended to the New 2 Year
Maturity Date.

(e)
If, with respect to any Request for Extension in respect of the Current 2 Year
Maturity Date, the provisions of Section 2.8(c) or 2.8(d) are not applicable and
there are Non-Extending 2 Year Lenders under Section 2.8(b), then:

(i)
the Current 2 Year Maturity Date for the Extending 2 Year Lenders shall,
effective on the 2 Year Extension Date, be extended as provided for in the
2 Year Request for Extension; and

(ii)
for those Non-Extending 2 Year Lenders, the Current 2 Year Maturity Date of all
such 2 Year Lenders shall not be extended.

--------------------------------------------------------------------------------

(f)
The Borrowers understand that consideration of any Request for Extension
constitutes an independent credit decision which each Requested 2 Year Lender
retains the absolute and unfettered discretion to make and that no commitment in
this regard is hereby given by any Requested 2 Year Lender.

(g)
The extension of the Current 2 Year Maturity Date in respect of any Requested
2 Year Lender is subject to the conditions precedent that:

(i)
the representations and warranties contained in Article 7 are true and correct
as if they were made on the date of the request made by the Borrowers pursuant
to Section 2.8(a), and each extension of the Current 2 Year Maturity Date shall
be deemed to constitute a representation and warranty that on such date such
representations and warranties are true and correct except as the Borrowers have
previously disclosed to the Requested 2 Year Lenders in writing; and

(ii)
no Default or Event of Default has occurred and is continuing.

2.9
Fees

(a)
CPRC shall, on behalf of itself and the other Borrowers, pay to the
Administrative Agent for the account of the Lenders under the applicable Credit
Facility a standby fee in U.S. Dollars on each Credit Facility at a rate per
annum equal to the Applicable Standby Fee Rate for the applicable Credit
Facility in effect from time to time, multiplied by the amount of the Commitment
under the applicable Credit Facility minus the Accommodations Outstanding
(excluding Swingline Advances) under such Credit Facility determined in
U.S. Dollars, calculated daily and payable in arrears on the first Business Day
following the last day of each Financial Quarter and on the 5 Year Maturity Date
in respect of any 5 Year Lender and on the 2 Year Maturity Date in respect of
any 2 Year Lender.

(b)
CPRC shall, on behalf of the Borrowers, pay to the Administrative Agent for its
own account an administrative fee in the amount and in the manner agreed to in
the Agency Fee Letter.

2.10
Payments under this Agreement

(a)
Unless otherwise expressly provided in this Agreement, each Borrower shall make
any payment required to be made by it to the Administrative Agent for its own
account or for the account of any other Lender by depositing the amount of the
payment in the relevant currency to the applicable Borrower's Account not later
than 10:00 a.m. (Calgary time) on the date the payment is due.  The applicable
Borrower shall make each such payment:

(i)
in Canadian Dollars, if the Accommodation was originally made in or has been
converted to Canadian Dollars; and

(ii)
in U.S. Dollars, if the Accommodation was originally made in or has been
converted to U.S. Dollars.

The Administrative Agent shall distribute to each Lender under each Credit
Facility, promptly on the date of receipt by the Administrative Agent of any
payment, an amount equal to the amount then due to such Lender under the
applicable Credit Facility.  Each Borrower hereby authorizes and directs the
Administrative Agent to automatically debit the applicable Borrower's Account to
effect such distribution.  If the distribution is not made on that date, the
Administrative Agent shall

--------------------------------------------------------------------------------

pay interest to the Lenders entitled to receive such distribution on the amount
for each day, from the date the amount is received by the Administrative Agent
until the date of distribution, at the prevailing interbank rate for late
payments.  Any amount received by the Administrative Agent for the account of
the Lenders shall be held in trust for their benefit until distributed.

(b)
Unless otherwise expressly provided in this Agreement, the Administrative Agent
shall make amounts available and other payments to the applicable Borrower under
the applicable Credit Facility by crediting the relevant Borrower's Account (or
causing the relevant Borrower's Account to be credited) with the amount of the
payment in the relevant currency not later than 11:00 a.m. (Calgary time) on the
date the payment is to be made.

(c)
Each Borrower hereby authorizes each Lender, if and to the extent payment owed
to such Lender by a Borrower is not made to the Administrative Agent when due,
to charge from time to time any amount due against any or all of the applicable
Borrower's Accounts with the Administrative Agent.

(d)
If and whenever from time to time a Borrower intends to repay any Floating Rate
Advance (including Swingline Advances made under 3.2(b)(i)) or any Fixed Rate
Advance or Drawing which would otherwise become a Floating Rate Advance on the
date of payment pursuant to Section 3.3(b) or Section 4.5(b), such Borrower
shall:

(i)
in respect of such repayments where the amount repaid is equal to or less than
$25,000,000, give the Administrative Agent notice of such repayment
substantially in the form attached hereto as Schedule 9 on or before 10:00 a.m.
(Calgary time) on the date of repayment; and

(ii)
in respect of such repayment where the amount repaid is in excess of
$25,000,000, give the Administrative Agent one (1) day's prior written notice of
such repayment substantially in the form attached hereto as Schedule 9.

2.11
Application of Repayments and Prepayments

(a)
Subject as otherwise provided in this Agreement, all repayments or prepayments
received by the Administrative Agent pursuant to this Agreement shall be applied
by the Administrative Agent to the Accommodations Outstanding under the
applicable Credit Facility to each Lender under such Credit Facility in
accordance with such Lender's rateable share thereof in accordance with
Section 1.7.

(b)
Repayments and prepayments applied by the Administrative Agent pursuant to
Section 2.11(a) shall:

(i)
be applied to the payment of any Floating Rate Advance (including any Fixed Rate
Advance or Drawing which would otherwise become a Floating Rate Advance on the
date of payment pursuant to Section 3.3(b) or Section 4.5(b)); and

(ii)
the balance, if any, shall be (y) held by the Administrative Agent and applied
to the repayment of Fixed Rate Advances or Drawings on the next maturity date
for such Fixed Rate Advances or Drawings, as the case may be, or (z) at the
option of the relevant Borrower and, if applicable, upon payment of any amount
contemplated by Section 12.6(c), be applied immediately to the repayment of
Fixed Rate Advances or Drawings, as the case may be.

--------------------------------------------------------------------------------

Amounts so held by the Administrative Agent shall be deposited in an interest
bearing account and shall bear interest at a rate determined by the
Administrative Agent and the relevant Borrower for such deposits, or shall be
invested in Cash Equivalents acceptable to the Administrative Agent and the
relevant Borrower, and such interest or the amount earned by any such investment
shall be paid to such Borrower on the maturity date for such relevant Fixed Rate
Advance or Drawing, as the case may be.

(c)
All amounts received by the Administrative Agent from or on behalf of the
Borrowers or any of them under a Credit Facility and not previously applied
pursuant to this Agreement shall be applied by the Administrative Agent as
follows:

(i)
first, in reduction of the applicable Borrower's obligations to pay any unpaid
interest and any Fees which are due and owing under such Credit Facility;

(ii)
second, in reduction of the applicable Borrower's obligations to pay any claims
or losses referred to in Sections 12.6 and 12.8 under such Credit Facility;

(iii)
third, in reduction of the applicable Borrower's obligations to pay any amounts
due and owing on account of any unpaid principal amount of Advances under such
Credit Facility which are due and owing;

(iv)
fourth, in reduction of the applicable Borrower's obligations to pay any BA
Instruments under such Credit Facility which are due and owing;

(v)
fifth, in reduction of any other obligation of the applicable Borrower under
this Agreement and the other Credit Documents; and

(vi)
sixth, to the applicable Borrower or such other Persons as may lawfully be
entitled to or directed to receive the remainder.

2.12
Computations of Interest and Fees; Adjustments to Margins

(a)
All computations of interest shall be made by the Administrative Agent taking
into account the actual number of days occurring in the period for which such
interest is payable, and:

(i)
if based on the Canadian Prime Rate or the Base Rate (Canada) on the basis of a
year of 365 or 366 days, as the case may be; or

(ii)
if based on the Eurodollar Rate on the basis of a year of 360 days.

(b)
All computations of Fees shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, taking into account the actual
number of days occurring in the period for which such fees are payable.

(c)
Each Applicable Margin and Applicable Standby Fee Rate under each Credit
Facility shall, if applicable, be adjusted on the date of any change in the
senior unsecured debt ratings assigned by S&P or Moody's to CPRC's senior
unsecured debt, to equal the rate determined in accordance with Schedule 7 after
giving effect to such event, and each such adjustment shall be effective for
purposes of calculating the rate of interest or fees on Advances and Documentary
Credits, respectively, then outstanding on the date of such event.

--------------------------------------------------------------------------------

(d)
If at the time of a change in the Applicable Margin under a Credit Facility
applicable to a Drawing under such Credit Facility there exists any outstanding
Drawings under such Credit Facility, then:

(i)
in the case of an increase in the Applicable Margin, each Borrower shall pay to
the Administrative Agent (for the rateable benefit of the Lenders); or

(ii)
in the case of a decrease in the Applicable Margin, the Lenders (rateably) shall
credit the applicable Borrower,

in each case, an amount in respect of each such Drawing equal to the product
obtained by multiplying:

(A)
the product obtained by multiplying (w) the difference between the Applicable
Margin in effect prior to such change and the Applicable Margin in effect
immediately after such change, by (x) the aggregate face amount of such Drawing
by

(B)
the quotient obtained by dividing (y) the number of days to maturity remaining
in respect of such Drawing by (z) 365 days.

Any payment or credit as a result of a change in the Applicable Margin shall be
made in respect of Drawings on the maturity date thereof in accordance with
Article 4.

(e)
For purposes of the Interest Act (Canada):

(i)
whenever any interest or Fee under this Agreement is calculated using a rate
based on a number of days less than a full year, such rate determined pursuant
to such calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate, (y) multiplied by the actual number of days in the calendar
year in which the period for which such interest or fee is payable (or
compounded) ends, and (z) divided by the number of days based on which such rate
is calculated;

(ii)
the principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement; and

(iii)
the rates of interest stipulated in this Agreement are intended to be nominal
rates and not effective rates or yields.

2.13
Designation and Redesignation of Designated Subsidiaries

The Covenantor may, from time to time, by notice in writing to the
Administrative Agent, be entitled to designate that either:

(a)
a Subsidiary shall become a Designated Subsidiary (which designation may be
retroactive to include the preceding Financial Quarter); or

(b)
a Designated Subsidiary shall cease to be a Designated Subsidiary (which
designation may be retroactive to include the preceding Financial Quarter);

provided that, in each case, the Covenantor shall not be entitled to designate
that a Designated Subsidiary shall become or cease to be a Designated Subsidiary
if a Default or an Event of Default would result from

--------------------------------------------------------------------------------

or exist immediately after such a designation.  If a Designated Subsidiary
ceases to be a Designated Subsidiary as permitted by this Section 2.13, the
Lenders shall release any Designated Subsidiary Guarantee provided by such
Designated Subsidiary if no Default or Event of Default would result therefrom.
As at the Effective Date, the only Designated Subsidiary is Mount Stephen
Properties Inc.

2.14
Guarantee by a Designated Subsidiary

If, as contemplated by the definition of Subsidiary Debt, the Covenantor
determines to cause a Designated Subsidiary to provide a guarantee (each a
"Designated Subsidiary Guarantee") of the present and future obligations of each
Borrower hereunder:

(a)
the Designated Subsidiary Guarantee shall be substantially in the form of
Article 11 hereof, subject to such changes thereto as are agreed to by the
Administrative Agent and the Covenantor, each acting reasonably;

(b)
concurrently with the delivery of each such Designated Subsidiary Guarantee:

(i)
the applicable Designated Subsidiary shall deliver to the Administrative Agent
such customary legal opinions and evidence of corporate existence and due
authorization together with such other matters delivered in respect of the
Covenantor under Section 6.1 as the Administrative Agent may reasonably require;
and

(ii)
the Covenantor shall deliver to the Administrative Agent a certificate
certifying that the representations and warranties contained in Section 7.1 with
respect to such Designated Subsidiary and the Designated Subsidiary Guarantee
provided by it are true and correct in all respects.

As at the Effective Date, there are no Designated Subsidiary Guarantors.

2.15
Cancellation or Transfer of a Lender's Commitment

If:

(a)
any payment is required to be made by a Borrower to a Lender or Lenders (but not
to all of the Lenders) pursuant to Section 12.8;

(b)
any Lender or Lenders give(s) notice to the Borrowers that amounts are payable
by the Borrowers to such Lender or Lenders (but not to all of the Lenders)
pursuant to Section 12.6(b);

(c)
a Lender (or Lenders) is (are) affected by the provisions of Section 3.4, 4.6 or
12.7 but not all Lenders are so affected;

(d)
a Lender does not provide its consent or agreement to a request by the Borrowers
for a waiver or amendment which requires the consent of the Lenders and as a
consequence thereof such waiver or amendment cannot be obtained;

(e)
a Lender does not provide Accommodations in respect of a Takeover in
circumstances permitted by Section 6.5 and other Lenders do not provide the full
amount of the requested Accommodations (including the share thereof requested
from the non-funding Lender);

--------------------------------------------------------------------------------

(f)
a 5 Year Lender does not have an external credit rating for its senior unsecured
debt of at least A- by S&P or A3 by Moody's (a "Required Rating"), unless in
respect of each Non-Fronted Documentary Credit either:

(i)
another 5 Year Lender having a Required Rating has confirmed to the
Administrative Agent and the Borrowers in writing (at no cost to the Borrowers)
that, pursuant to Article 5 and the power or attorney therein granted, the
Administrative Agent may issue such Non-Fronted Documentary Credit on behalf of
such other 5 Year Lender attributing to such other 5 Year Lender an Applicable
Percentage (as defined in Schedule 11) equal to the aggregate of the rateable
portions of such 5 Year Lender and such other 5 Year Lender, or

(ii)
the direct or indirect parent of such 5 Year Lender has the Required Rating and
such direct or indirect parent or another 5 Year Lender hereunder which has a
Required Rating has confirmed or otherwise guaranteed the obligations of such
5 Year Lender in respect of such Documentary Credit in favour of the beneficiary
thereof in form satisfactory to the Borrowers, acting reasonably; or

(g)
a Lender is a Defaulting Lender;

(any such Lender being called herein the "Affected Lender")
then the Borrowers may exercise one or any combination of the following so long
as no Default or Event of Default has occurred and is continuing and without
regard to Section 2.6:

(h)
upon at least five (5) Business Days prior written notice to the Administrative
Agent (other than in the case of Section 2.15(g) in which case written notice
may be effective immediately), irrevocably cancel all but not part of the
Affected Lender's Commitment (which shall include its 5 Year Fronting
Documentary Credit Commitment, if any) if on or prior to the last day of such
notice period the Borrowers have prepaid or otherwise reduced all Accommodations
Outstanding to such Affected Lender, and paid all accrued interest and other
charges and fees in respect of such Accommodations Outstanding and, if
applicable, Fronted Documentary Credits and, if such Lender is a 5 Year Fronting
Documentary Credit Lender, returned to such 5 Year Fronting Documentary Credit
Lender all Fronted Documentary Credits issued by it for cancellation; or

(i)
within sixty (60) days of a Lender becoming an Affected Lender, arrange for a
replacement lender or lenders (provided that such lender or lenders, if not a
Lender, shall be approved by the Administrative Agent and, in the case of the
5 Year Facility, each 5 Year Fronting Documentary Credit Lender and each 5 Year
Swingline Lender, such approval not to be unreasonably withheld or delayed) to
replace the Affected Lender's Commitment and any such replacement lender shall
be novated into this Agreement in the place and stead of the Affected Lender
upon payment to the Affected Lender of the amounts referred to in
Section 2.15(h) hereof;

provided that, notwithstanding the foregoing, the Borrowers may exercise their
rights under Section 2.15(h) and 2.15(i) pursuant to Section 2.15(d) if a
Default has occurred and is continuing provided that all Lenders other than the
Affected Lender or Affected Lenders have provided the consent or agreement to
such waiver or amendment and that by exercising such rights the Default is cured
or waived by all Lenders after giving effect to any such cancellation or
replacement, as the case may be.  If, in any circumstance referred to in
Sections 2.15(a), 2.15(b), 2.15(c), 2.15(d) or 2.15(e), there is more than one
Affected Lender who have become such for the same reason and at the same costs
or potential cost to the Borrowers, the Borrowers shall deal with all such
Affected Lenders in an equivalent manner.

--------------------------------------------------------------------------------

ARTICLE 3
ADVANCES

3.1
The Advances

(a)
Each Lender severally agrees, on the terms and conditions of this Agreement and
in accordance with the applicable Borrowing Notice, to make Advances under the
applicable Credit Facility to the Borrowers from time to time on any Business
Day prior to the 5 Year Maturity Date of such Lender in the case of a 5 Year
Lender and prior to the 2 Year Maturity Date of such Lender in the case of a
2 Year Lender.  Each 5 Year Swingline Lender agrees, on the terms and conditions
of this Agreement, to make Swingline Advances consisting of Canadian Prime Rate
Advances and Base Rate (Canada) Advances (on a same day basis) to the Borrowers
from time to time on any Business Day prior to the 5 Year Maturity Date in
respect of a 5 Year Swingline Lender.

(b)
Subject to Section 1.7, each Borrowing (other than a Swingline Advance by way of
overdraft) shall consist of the same Types of Advances made to a Borrower on the
same day by the relevant Lenders in accordance with each such Lender's rateable
portion.  Each requested Advance shall be in the minimum aggregate amount and in
an integral multiple of the amount set forth in Schedule 6.

(c)
Each Borrower shall repay each outstanding Swingline Advance within five (5)
Business Days of the date such Swingline Advance was made available to the
applicable Borrower from the proceeds of an Accommodation under the 5 Year
Facility which is not a Swingline Advance.  Upon receipt of a notice from the
Administrative Agent that an Event of Default has occurred and is continuing,
the Administrative Agent shall forthwith notify the 5 Year Lenders that the
principal amount of its outstanding Swingline Advances shall be funded with a
Borrowing under the 5 Year Facility (provided that such notice shall be deemed
to have been given (y) on the latest 5 Year Maturity Date in respect of the
5 Year Lenders if the applicable Borrower shall not have repaid all Swingline
Advances on or prior to such day, and (z) upon the occurrence of an Event of
Default), in which case Advances (each such Borrowing, a "Mandatory 5 Year
Borrowing") shall be made on the next Business Day by all 5 Year Lenders so that
immediately after the Mandatory 5 Year Borrowing, each 5 Year Lender shall share
rateably in the Accommodations Outstanding under the 5 Year Facility and the
proceeds of such Mandatory 5 Year Borrowing shall be applied directly by the
Administrative Agent to repay Swingline Advances outstanding to the 5 Year
Swingline Lenders.  Each Lender shall make Advances pursuant to a Mandatory
5 Year Borrowing in the amount and in the manner specified in writing by the
Administrative Agent notwithstanding:

(i)
that the amount of the Mandatory 5 Year Borrowing may not comply with the
minimum amount for Borrowings otherwise required under this Agreement;

(ii)
that the conditions specified in Article 6 are not satisfied;

(iii)
that an Event of Default is continuing;

(iv)
the date of such Mandatory 5 Year Borrowing; and

(v)
any reduction in the Commitment under the 5 Year Facility after any Advance was
made by the applicable 5 Year Swingline Lenders.

--------------------------------------------------------------------------------

3.2
Procedure for Borrowing

(a)
Except as provided in Section 3.2(b), each Borrowing shall be made on the number
of days prior notice specified in Schedule 6, given not later than 9:00 a.m.
(Calgary time) by a Borrower to the Administrative Agent.  Each notice of a
Borrowing (a "Borrowing Notice") shall be in substantially the form of
Schedule 2, shall be irrevocable and binding on the applicable Borrower and
shall specify:

(i)
the applicable Credit Facility;

(ii)
the requested date of the Borrowing;

(iii)
the Type of Advance requested;

(iv)
the aggregate amount of the Borrowing; and

(v)
in the case of a Fixed Rate Advance, the initial Interest Period.

Upon receipt by the Administrative Agent of funds from the Lenders and
fulfilment of the applicable conditions set forth in Article 6, the
Administrative Agent will make such funds available to the applicable Borrower
in accordance with Article 2.

(b)
Each Swingline Advance:

(i)
may be made on the same day's request made on or before noon (Toronto time) on
such day, and in such amount, as requested by a Borrower pursuant to a Borrowing
Notice delivered to the Administrative Agent on the same day; or

(ii)
shall be made by a 5 Year Swingline Lender, without notice from or to such
Borrower, in respect of any overdraft in any one or more of such Borrower's
accounts with such 5 Year Swingline Lender by deposit to such account of an
amount equal to such overdraft.

3.3
Conversions and Rollovers Regarding Advances

(a)
Each Borrower may elect to:

(i)
change any Advance outstanding under a Credit Facility, or portion thereof, in
each case, in the amount referred to in Section 3.1(b) to another Type of
Advance under the same Credit Facility or convert an Advance outstanding under a
Credit Facility to another Type of Accommodation under the same Credit Facility
(y) in the case of a Floating Rate Advance, as of any Business Day, and (z) in
the case of a Fixed Rate Advance, as of the last day of the Interest Period
applicable to such Fixed Rate Advance, provided that in the case of the change
or conversion of a Canadian Dollar Advance to a U.S. Dollar Advance, or a
U.S. Dollar Advance to a Canadian Dollar Advance, the principal amount and
interest thereon of such Advance to be changed or converted is paid in full on
the date of such change or conversion; or

(ii)
continue any Fixed Rate Advance under a Credit Facility for a further Interest
Period under the same Credit Facility beginning on the last day of the then
current Interest Period applicable to such Advance.

--------------------------------------------------------------------------------

(b)
Each election to change or convert an Advance into another Type of Advance or
Type of Accommodation or to continue a Fixed Rate Advance for a further Interest
Period, shall be made on the number of days prior notice specified in Schedule 6
given, in each case, not later than 9:00 a.m. (Calgary time) by the applicable
Borrower to the Administrative Agent.  Each such notice (an "Interest Rate
Election") shall be given substantially in the form of Schedule 3 and shall be
irrevocable and binding upon the applicable Borrower.  If the applicable
Borrower fails to deliver an Interest Rate Election to the Administrative Agent
for any Fixed Rate Advance under a Credit Facility as provided in this
Section 3.3, such Fixed Rate Advance shall be converted (as of the last day of
the applicable Interest Period) to and be outstanding as a Base Rate (Canada)
Advance under the same Credit Facility.  A Borrower shall not select an Interest
Period which conflicts with the definition of Interest Period in Section 1.1.

3.4
Market Disruption Respecting Libor Loans

(a)
If at any time subsequent to a Borrower giving a Borrowing Notice or an Interest
Rate Election to the Administrative Agent with regard to any requested
Eurodollar Rate Advance:

(i)
the Administrative Agent (acting reasonably) determines that by reason of
circumstances affecting the London interbank market, adequate and fair means do
not exist for ascertaining the rate of interest with respect to, or deposits are
not available in sufficient amounts in the ordinary course of business at the
rate determined hereunder to fund, a requested Eurodollar Rate Advance during
the ensuing Interest Period selected;

(ii)
the Administrative Agent (acting reasonably) determines that the making or
continuing of the requested Eurodollar Rate Advance by the Lenders under a
Credit Facility has been made impracticable by the occurrence of an event which
materially adversely affects the London interbank market generally; or

(iii)
the Administrative Agent is advised by Lenders under a Credit Facility holding
at least 35% of the Commitment under such Credit Facility by written notice
(each, a "Lender Eurodollar Suspension Notice"), such notice to be received by
the Administrative Agent no later than 12:00 noon (Calgary time) on the third
Business Day prior to the date of the requested Borrowing, or change or
conversion of an Advance, as applicable, that such Lenders have determined
(acting reasonably) that the Eurodollar Rate will not or does not adequately
reflect the effective cost of funds to such Lenders of U.S. Dollar deposits in
such market for the relevant Interest Period,

then the Administrative Agent shall give notice thereof to the Lenders under the
applicable Credit Facility and the applicable Borrower as soon as possible after
such determination or receipt of such Lender Eurodollar Suspension Notice, as
applicable, and such Borrower shall, within one (1) Business Day after receipt
of such notice and in replacement of the Borrowing Notice or Interest Rate
Election, as applicable, previously given by such Borrower, give the
Administrative Agent a Borrowing Notice or Interest Rate Election, as
applicable, which specifies the drawdown of any other Accommodation under the
same Credit Facility or the conversion of the relevant Eurodollar Rate Advance
on the last day of the applicable Interest Period into any other Accommodation
under such Credit Facility which would not be affected by the notice from the
Administrative Agent pursuant to this Section 3.4.  In the event the applicable
Borrower fails to give, if applicable, a valid replacement Interest Rate
Election with respect to the maturing Eurodollar Rate Advances which were the
subject of an Interest Rate Election, such maturing Eurodollar Rate Advances
shall be converted on the last day of the applicable Interest Period into a Base
Rate (Canada) Advance under the applicable Credit Facility as if a valid
replacement Interest Rate Election had been given to the

--------------------------------------------------------------------------------

Administrative Agent by such Borrower pursuant to the provisions hereof.  In the
event the applicable Borrower fails to give, if applicable, a valid replacement
Borrowing Notice with respect to a drawdown originally requested by way of a
Eurodollar Rate Advance, then such Borrower shall be deemed to have requested a
drawdown by way of a Base Rate (Canada) Advance under the applicable Credit
Facility in the amount specified in the original Borrowing Notice and, on the
originally requested date of Borrowing, the Lenders under the applicable Credit
Facility (subject to the other provisions hereof) shall make available the
requested amount by way of a Base Rate (Canada) Advance.

(b)
If at any time the Administrative Agent determines in good faith (which
determination shall be conclusive, absent manifest error) that:

(i)
the circumstances described in Section 3.4(a) have arisen and such circumstances
are unlikely to be temporary, or that the circumstances described in Section
3.4(a) have not arisen, but either (A) the applicable supervisor or
administrator of the Eurodollar Rate, or (B) a Governmental Entity having
jurisdiction over the Administrative Agent, has made a public statement
identifying a specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans (either such date, a "Eurodollar
Discontinuation Date"); or

(ii)
a rate other than the Eurodollar Rate has become a widely recognized benchmark
rate for newly originated loans denominated in U.S. Dollars in the Canadian
market,

then the Administrative Agent and the Borrowers shall negotiate in good faith to
select a replacement index rate of interest for the Eurodollar Rate and make
such spread adjustments thereto and other related amendments to this Agreement
such that, to the extent practicable, the all-in interest rate paid by the
Borrowers under this Agreement based on the replacement index rate of interest
will be substantially equivalent to the all-in interest rate applicable to
Eurodollar Rate Advances made hereunder immediately prior to the Eurodollar
Rate's replacement.

(c)
Upon an agreement being reached between the Administrative Agent and the
Borrowers pursuant to clause (b) above, the Administrative Agent and the
Borrowers shall enter into an amendment to this Agreement that gives effect to
the replacement index rate of interest, spread adjustments and such other
related amendments as may be appropriate in the discretion of the Administrative
Agent for the implementation and administration of U.S. Dollar loans bearing
interest calculated with reference to the replacement index rate of interest. 
Notwithstanding anything to the contrary in this Agreement (including Section
12.1) or any other Credit Document, such amendment shall become effective at
5:00 p.m. (Calgary time) on the fifth Business Day after a copy of the amendment
is provided to the Lenders and without any further action or consent of any
other party to this Agreement, unless the Administrative Agent receives, on or
before such date and time, a written notice from the Majority Lenders stating
that such Lenders object to such amendment.

(d)
Selection of the replacement index rate of interest, spread adjustments, and all
other related amendments to this Agreement contemplated by this Section shall
give due consideration to the prevailing market practice for: (i) determining a
rate of interest applicable to newly originated U.S. Dollar loans made in Canada
at such time, and (ii) transitioning existing loans from Eurodollar Rate-based
interest rates to loans bearing interest calculated with reference to the new
reference index rate of interest.

(e)
Until an amendment reflecting the transition to a new reference index rate of
interest becomes effective as contemplated by this Section, each Advance,
conversion or rollover of a Eurodollar

--------------------------------------------------------------------------------

Rate Advance shall continue to bear interest calculated with reference to the
Eurodollar Rate; provided that if the Administrative Agent determines (which
determination shall be conclusive, absent manifest error) that a Eurodollar
Discontinuation Date has occurred, then following the Eurodollar Discontinuation
Date, until such time as an amending agreement adopting a new reference index
rate of interest becomes effective as contemplated by this Section:

(i)
any requested Advance by way of, conversion into, or rollover of, a Eurodollar
Rate Advance under a Credit Facility shall be deemed to be a request for a Base
Rate (Canada) Advance in the same principal amount under the same Credit
Facility; and

(ii)
in respect of a maturing Eurodollar Rate Advance under a Credit Facility, in the
event the applicable Borrower fails to give, if applicable, an Interest Rate
Election with respect thereto specifying the conversion of such Eurodollar Rate
Advance on the last day of the applicable Interest Period into an Advance other
than a Eurodollar Rate Advance (and provided a valid notice of repayment
pursuant to Section 2.10(d) has not been delivered to the Administrative Agent
in respect thereof), such maturing Eurodollar Rate Advance shall be converted on
the last day of the applicable Interest Period into a Base Rate (Canada) Advance
under the same Credit Facility as if a valid Interest Rate Election had been
given to the Administrative Agent by such Borrower pursuant to the provisions
hereof.

(f)
Notwithstanding any other provision of the Agreement, if at any time the
replacement index rate of interest agreed upon to replace the Eurodollar Rate
shall be less than zero, it shall be deemed to be zero for the purposes of the
Agreement.

(g)
For certainty, upon the occurrence of a Eurodollar Discontinuation Date, the
Base Rate (Canada) shall be determined without regard to subparagraph (c) of the
definition thereof.

3.5
CDOR Rate Discontinuance

(a)
If at any time the Administrative Agent determines in good faith (which
determination shall be conclusive, absent manifest error) that:

(i)
an interest rate or discount rate is not ascertainable pursuant to the
provisions of the definition of "CDOR Rate" and the inability to ascertain such
rate is unlikely to be temporary;

(ii)
the regulatory supervisor for the administrator of the CDOR Rate screen rate,
the Bank of Canada, an insolvency official with jurisdiction over the
administrator for the CDOR Rate, a resolution authority with jurisdiction over
the administrator for the CDOR Rate, or a court or an entity with similar
insolvency or resolution authority over the administrator for the CDOR Rate, has
made a public statement, or published information, stating that the
administrator of the CDOR Rate, has ceased or will cease to provide the CDOR
Rate, permanently or indefinitely on a specific date; provided that, at that
time, there is no successor administrator that will continue to provide the CDOR
Rate; or

(iii)
the administrator of the CDOR Rate screen rate or a Governmental Entity having
jurisdiction over the Administrative Agent or the administrator of the CDOR Rate
screen rate has made a public statement identifying a specific date after which
the CDOR Rate, or the CDOR Rate screen rate shall no longer be made available,
or used for determining the interest rate of loans or the discount rates for
bankers' acceptances; provided that, at that time, there is no successor
administrator that will continue to provide the CDOR Rate,

--------------------------------------------------------------------------------

(the date of determination or such specific date in the foregoing paragraphs (i)
through (iii), the "CDOR Discontinuation Date").
then the Administrative Agent and the Borrowers shall negotiate in good faith to
select a replacement index rate for the CDOR Rate and make such spread
adjustments thereto and other related amendments to this Agreement such that, to
the extent practicable, the all-in rate paid by the Borrowers under this
Agreement based on the replacement index rate will be substantially equivalent
to the CDOR Rate immediately prior to the CDOR Rate's replacement.

(b)
Upon an agreement being reached between the Administrative Agent and the
Borrowers pursuant to clause (a) above, the Administrative Agent and the
Borrowers shall enter into an amendment to this Agreement that gives effect to
the replacement index rate, spread adjustments and such other related amendments
as may be appropriate in the discretion of the Administrative Agent for the
implementation and administration of Canadian Dollar loans bearing interest or
bankers' acceptances with discount rates calculated with reference to the
replacement index rate.  Notwithstanding anything to the contrary in this
Agreement (including Section 12.1) or any other Credit Document, such amendment
shall become effective at 5:00 p.m. (Calgary time) on the fifth Business Day
after a copy of the amendment is provided to the Lenders and without any further
action or consent of any other party to this Agreement, unless the
Administrative Agent receives, on or before such date and time, a written notice
from the Majority Lenders stating that such Lenders object to such amendment.

(c)
Selection of the replacement index rate, spread adjustments, and all other
related amendments to this Agreement contemplated by this Section shall give due
consideration to the prevailing market practice for: (i) determining a rate of
interest applicable to newly originated Canadian Dollar loans made in Canada at
such time and for determining the discount rate for Canadian Dollar bankers'
acceptances issued and accepted in Canada at such time, and (ii) transitioning
existing loans and bankers' acceptances from CDOR Rate-based rates to loans
bearing interest and bankers' acceptances with discount rates calculated with
reference to the new reference index rate.

(d)
Until an amendment reflecting the transition to such a new reference index rate
becomes effective as contemplated by this Section, the discount rate applicable
to each Advance, conversion or rollover of a Bankers' Acceptance, Draft or BA
Equivalent Note shall continue to be calculated with reference to the CDOR Rate;
provided that if the Administrative Agent determines (which determination shall
be conclusive, absent manifest error) that a CDOR Discontinuation Date has
occurred, then following the CDOR Discontinuation Date, until such time as an
amending agreement adopting such a new reference index rate becomes effective as
contemplated by this Section:

(i)
any requested Advance by way of, conversion into, or rollover of, a Bankers'
Acceptance, Draft or a BA Equivalent Note under a Credit Facility shall be
deemed to be a request for a Canadian Prime Rate Advance in the same principal
amount under the same Credit Facility; and

(ii)
in respect of a maturing Bankers' Acceptance, Draft or BA Equivalent Note under
a Credit Facility, in the event the applicable Borrower fails to give, if
applicable, an Interest Rate Election with respect thereto specifying the
conversion of such Bankers' Acceptance, Draft or BA Equivalent Note on the
maturity date thereof into an Advance other than a Bankers' Acceptance, Draft or
BA Equivalent Note (and provided a valid notice of repayment pursuant to Section
2.10(d) has not been delivered to the Administrative Agent in respect thereof),
such maturing Bankers' Acceptance, Draft or BA Equivalent Note shall be

--------------------------------------------------------------------------------

converted on the maturity date thereof into a Canadian Prime Rate Advance under
the same Credit Facility as if a valid Interest Rate Election had been given to
the Administrative Agent by such Borrower pursuant to the provisions hereof.

(e)
Notwithstanding any other provision of the Agreement, if at any time the
replacement index rate agreed upon to replace the CDOR Rate shall be less than
zero, it shall be deemed to be zero for the purposes of the Agreement.

(f)
For certainty, upon the occurrence of a CDOR Discontinuation Date, the Canadian
Prime Rate shall be determined without regard to subparagraph (b) of the
definition thereof.

3.6
Interest on Advances

The applicable Borrower shall pay interest on the unpaid principal amount of
each Advance from the date of such Advance or conversion of another Type of
Advance into such Advance until the date on which the principal amount of the
Advance is repaid in full or is converted into another Type of Advance or Type
of Accommodation at the following rates per annum:

(a)
Base Rate (Canada) Advances.  If and so long as such Advance is a Base Rate
(Canada) Advance and subject as provided in the following sentence, at a rate
per annum equal at all times to the Base Rate (Canada) in effect from time to
time plus the Applicable Margin under the applicable Credit Facility, calculated
daily and payable in arrears:

(i)
on the first day of each month in each year; and

(ii)
on the day on which such Base Rate (Canada) Advance becomes due and payable in
full pursuant to the provisions hereof.

Any amount of principal of, or interest on, any such Base Rate (Canada) Advance
which is not paid when due (whether at stated maturity, by acceleration or
otherwise) shall be payable on demand and shall bear interest (both before and
after judgment), from the date on which such amount is due until such amount is
paid in full, at a rate per annum equal to the Base Rate (Canada) in effect from
time to time plus the Applicable Margin under the applicable Credit Facility
plus 1%.

(b)
Canadian Prime Rate Advances.  If and so long as such Advance is a Canadian
Prime Rate Advance and subject as provided in the following sentence, at a rate
per annum equal at all times to the Canadian Prime Rate in effect from time to
time plus the Applicable Margin under the applicable Credit Facility, calculated
daily and payable in arrears:

(i)
on the first day of each month in each year; and

(ii)
on the day on which such Canadian Prime Rate Advance becomes due and payable in
full pursuant to the provisions hereof.

Any amount of principal of, or interest on, any such Canadian Prime Rate Advance
which is not paid when due (whether at stated maturity, by acceleration or
otherwise) shall be payable on demand and shall bear interest (both before and
after judgment), from the date on which such amount is due until such amount is
paid in full, at a rate per annum equal to the Canadian Prime Rate in effect
from time to time plus the Applicable Margin under the applicable Credit
Facility plus 1%.

--------------------------------------------------------------------------------

(c)
Eurodollar Rate Advances.  If and so long as such Advance is a Eurodollar Rate
Advance and subject as provided in the following sentence, at a rate per annum
equal at all times during any Interest Period for such Eurodollar Rate Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin under
the applicable Credit Facility, calculated daily and payable in arrears:

(i)
in the case of an Interest Period longer than three (3) months, on the date
falling three (3) months from the beginning of such Interest Period;

(ii)
on the last day of such Interest Period; and

(iii)
on the day on which such Eurodollar Rate Advance becomes due and payable in full
pursuant to the provisions hereof.

Any amount of principal or interest on any such Eurodollar Rate Advance which is
not paid when due (whether at stated maturity, by acceleration or otherwise)
shall be payable on demand and shall bear interest (both before and after
judgment), from the date on which such amount is due until such amount is paid
in full, at a rate per annum equal to the Base Rate (Canada) in effect from time
to time plus the Applicable Margin under the applicable Credit Facility plus 1%.
ARTICLE 4
BANKERS' ACCEPTANCES

4.1
Acceptances and Drafts

(a)
Each Lender (other than the 5 Year Swingline Lenders and the Documentary Credit
Lenders in such capacities) severally agrees, on the terms and conditions of
this Agreement, and in accordance with the applicable Drawing Notice, from time
to time on any Business Day prior to the 5 Year Maturity Date in respect of such
Lender if it is a 5 Year Lender and prior to the 2 Year Maturity Date in respect
of such Lender if it is a 2 Year Lender:

(i)
in the case of a Lender which is willing and able to accept Drafts, to create
acceptances ("Bankers' Acceptances") by accepting Drafts and to purchase such
Bankers' Acceptances in accordance with Section 4.3(b); and

(ii)
in the case of a Lender which is unwilling or unable to accept Drafts, to
purchase completed Drafts (which have not and will not be accepted by such
Lender or any other Lender) in accordance with Section 4.3(b).

(b)
Each requested Drawing shall be in the minimum aggregate Face Amount and in an
integral multiple of the amount set forth in Schedule 6 and shall consist of the
creation and purchase of Bankers' Acceptances or the purchase of Drafts on the
same day, in each case for the Drawing Price, by the relevant Lenders in
accordance with Section 4.3 and their respective Lender's Commitment under the
applicable Credit Facility.

(c)
The aggregate Face Amount of the Bankers' Acceptances to be created and
purchased by a Lender or Drafts to be purchased by a Lender on any Drawing Date
(upon a conversion or otherwise), shall be determined by the Administrative
Agent based upon each Lender's rateable portion of the Drawing, except that, if
the Face Amount of any Bankers' Acceptance to be created and purchased or Draft
to be purchased, determined as aforesaid, would not be in an integral multiple
of Cdn. $100,000, the Administrative Agent in its sole discretion may increase
such Face Amount to

--------------------------------------------------------------------------------

the nearest whole multiple of Cdn. $100,000 or may reduce such Face Amount to
the nearest whole multiple of Cdn. $100,000.

4.2
Form of Drafts

Each Draft presented by a Borrower shall:

(a)
be in an integral multiple of Cdn. $100,000;

(b)
be dated the date of the Drawing; and

(c)
mature and be payable by the applicable Borrower (in common with all other
Drafts presented in connection with such Drawing) on a Business Day which occurs
approximately one (1) month, two (2) months or three (3) months, at the election
of the applicable Borrower (or at such other time as may be agreed to by the
applicable Borrower and the applicable Lenders, acting reasonably), after the
Drawing Date and, subject to Section 1.7, on or prior to the latest 5 Year
Maturity Date in the case of the 5 Year Facility, and to the 2 Year Maturity
Date, in the case of the 2 Year Facility.

4.3
Procedure for Drawing

(a)
Each Drawing shall be made on notice (a "Drawing Notice") given by a Borrower to
the Administrative Agent not later than 9:00 a.m. (Calgary time) on the number
of days' notice specified in Schedule 6.  Each Drawing Notice shall be in
substantially the form of Schedule 4, shall be irrevocable, except as provided
in Section 4.6(a), shall be binding on the applicable Borrower and shall
specify:

(i)
the applicable Credit Facility;

(ii)
the Drawing Date;

(iii)
the aggregate Face Amount of Bankers' Acceptances or Drafts to be accepted, if
applicable, and purchased; and

(iv)
the tenure thereof.

(b)
Not later than noon (Calgary time) on an applicable Drawing Date, each Lender
under a Credit Facility shall complete one or more Drafts under such Credit
Facility in accordance with the Drawing Notice and either:

(i)
accept the Drafts and purchase the Bankers' Acceptances so created for the
Drawing Price; or

(ii)
purchase the Drafts for the Drawing Price.

In each case, upon receipt by the Administrative Agent of funds from the Lenders
under such Credit Facility on account of the Drawing Price and upon fulfilment
of the applicable conditions set forth in Article 6, the Administrative Agent
shall make such funds available to the applicable Borrower in accordance with
Article 2.

(c)
The applicable Borrower shall, at the request of any Lender under a Credit
Facility, issue one or more non-interest bearing promissory notes under such
Credit Facility (each a "BA Equivalent Note") payable on the maturity date of
any unaccepted Draft referred to above, in such form as any

--------------------------------------------------------------------------------

such Lender may reasonably specify and in a principal amount equal to the Face
Amount of, and in exchange for, any unaccepted Draft which any such Lender has
purchased in accordance with Section 4.3(b).

(d)
Bankers' Acceptances purchased by a Lender may be held by it for its own account
until the maturity date thereof or sold by it at any time prior to that date in
any relevant Canadian market in such Lender's sole discretion.

4.4
Presigned Draft Forms

(a)
Subject to paragraph (b) of this Section 4.4, in order to enable the Lenders
under a Credit Facility to create Bankers' Acceptances or complete Drafts in the
manner specified in this Article 4, each Borrower shall supply each Lender under
such Credit Facility with such number of Drafts as it may reasonably request,
duly signed and endorsed on behalf of the applicable Borrower.  Each Lender
under the applicable Credit Facility hereby indemnifies the applicable Borrower
against any loss or improper use thereof by such Lender, will exercise such care
in the custody and safekeeping of Drafts as it would exercise in the custody and
safekeeping of similar property owned by it and will, upon request by a
Borrower, promptly advise the applicable Borrower of the number and
designations, if any, of uncompleted Drafts held by it for such Borrower.  The
signature of any officer of a Borrower on a Draft may be mechanically reproduced
and any BA Instrument bearing a facsimile signature shall be binding upon such
Borrower as if it had been manually signed.  Even if the individuals whose
manual or facsimile signature appears on any BA Instrument no longer hold office
at the date of its acceptance by the Lender or at any time after such date, any
BA Instrument so signed shall be valid and binding upon the applicable
Borrower.  No Lender shall be liable for its failure to accept a Draft as
required hereby if the cause of such failure is, in whole or in part, due to the
failure of the Borrowers to provide Drafts to such Lender on a timely basis.

(b)
Each Borrower hereby irrevocably appoints each Lender under a Credit Facility as
its attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, any BA Instrument under such Credit Facility necessary to
enable each Lender to make Drawings in the manner specified in this Article 4
under such Credit Facility.  All Bankers' Acceptances signed or endorsed on a
Borrower's behalf by a Lender shall be binding on such Borrower, all as if duly
signed or endorsed by such Borrower.  Each Lender shall:

(i)
maintain a record under the applicable Credit Facility with respect to any BA
Instrument completed in accordance with this Section 4.4, voided by it for any
reason, accepted and purchased by it hereunder, and cancelled at its respective
maturity; and

(ii)
retain such records in the manner and for the statutory periods provided in the
various provincial or federal statutes and regulations which apply to such
Lender and make such records available to the Borrowers acting reasonably.

On request by a Borrower, a Lender shall cancel and return to the possession of
such Borrower all BA Instruments under a Credit Facility which have been
pre-signed or pre-endorsed on behalf of such Borrower and which are held by such
Lender and are not required to make Drawings in accordance with this Article 4
under such Credit Facility.

--------------------------------------------------------------------------------

4.5
Payment, Conversion or Renewal of BA Instruments

(a)
Upon the maturity of a BA Instrument under a Credit Facility, the applicable
Borrower may:

(i)
elect to issue a replacement Bankers' Acceptance or Draft under the same Credit
Facility by giving a Drawing Notice in accordance with Section 4.3(a) under such
Credit Facility;

(ii)
elect to have all or a portion of the Face Amount of such BA Instrument
converted to an Advance under the same Credit Facility (provided that in the
case of a conversion of a portion only of the Face Amount of the BA Instrument,
the remaining Face Amount, if any, of such BA Instrument shall not be less than
the minimum Face Amount set forth in Schedule 6) under the same Credit Facility
by giving a Borrowing Notice in accordance with Section 3.2; or

(iii)
pay, on or before 10:00 a.m. (Calgary time) on the maturity date for the BA
Instrument, an amount in Canadian Dollars equal to the Face Amount of the BA
Instrument (notwithstanding that a Lender may be the holder of it at maturity).

Any such payment shall satisfy the applicable Borrower's obligations under the
BA Instrument to which it relates and the relevant Lender shall then be solely
responsible for the payment of the BA Instrument.

(b)
If a Borrower fails to pay any BA Instrument under a Credit Facility when due or
to request a replacement in the Face Amount of such BA Instrument pursuant to
Section 4.5(a), the unpaid amount due and payable shall be converted to a
Canadian Prime Rate Advance under the same Credit Facility and shall bear
interest calculated and payable as provided in Article 3.  This conversion shall
occur as of the maturity date of the BA Instrument and without any necessity for
a Borrower to give a Borrowing Notice.

4.6
Circumstances Making Bankers' Acceptances Unavailable

If:

(a)
the Administrative Agent, acting reasonably, makes a determination, which
determination shall be conclusive and binding upon the Borrowers, and notifies
the Borrowers, that there no longer exists an active market for Bankers'
Acceptances and Drafts; or

(b)
the Administrative Agent is advised by Lenders under a Credit Facility holding
at least 35% of the Commitment under such Credit Facility by written notice
(each, a "Lender BA Suspension Notice") that such Lenders have determined,
acting reasonably, that the Reference Discount Rate will not or does not
accurately reflect the cost of funds of such Lenders or the discount rate which
would be applicable to a sale of Bankers' Acceptances or Drafts by such Lenders
in the market;

then:

(c)
the right of the Borrower(s) to request Bankers' Acceptances or Drafts from any
Lender under such Credit Facility shall be suspended until the Administrative
Agent determines that the circumstances causing such suspension no longer exist
and so notifies the Borrowers and the Lenders under such Credit Facility;

--------------------------------------------------------------------------------

(d)
any outstanding Drawing Notice requesting a Drawing by way of Bankers'
Acceptances and/or Drafts under such Credit Facility shall be deemed to be a
Borrowing Notice requesting a Canadian Prime Rate Advance in the amount
specified in the original Borrowing Notice under such Credit Facility;

(e)
any outstanding Interest Rate Election requesting a conversion of a Base Rate
(Canada) Advance or a Eurodollar Rate Advance into a Bankers' Acceptance and/or
Draft shall be deemed to be a notice requesting a conversion of such Base Rate
(Canada) Advance or Eurodollar Rate Advance into a Canadian Prime Rate Advance
under such Credit Facility; and

(f)
any outstanding Interest Rate Election requesting a rollover of a Bankers'
Acceptance and/or Draft shall be deemed to be a notice requesting a conversion
of such Bankers' Acceptances and/or Drafts into a Canadian Prime Rate Advance
under such Credit Facility.

The Administrative Agent shall promptly notify the Borrowers and the Lenders
under the applicable Credit Facility of any suspension of the Borrower's right
to request Bankers' Acceptances and Drafts and of any termination of any such
suspension. A Lender BA Suspension Notice shall be effective upon receipt of the
same by the Administrative Agent if received prior to 12:00 noon (Calgary time)
on a Business Day and if not, then on the next following Business Day, except in
connection with a Drawing Notice or Interest Rate Election previously received
by the Administrative Agent, in which case the Lender BA Suspension Notice shall
only be effective with respect to such previously received Drawing Notice or
Interest Rate Election under the applicable Credit Facility if received by the
Administrative Agent prior to 12:00 noon (Calgary time) two (2) Business Days
prior to the proposed date of the Drawing applicable to such previously received
Drawing Notice or Interest Rate Election, as applicable.
ARTICLE 5
DOCUMENTARY CREDITS

5.1
Documentary Credits

The Administrative Agent shall issue Non-Fronted Documentary Credits under the
5 Year Facility for the account of a Borrower on behalf of each 5 Year Lender,
and each 5 Year Lender severally agrees that the Administrative Agent shall
issue Non-Fronted Documentary Credits for and on its behalf, on the terms and
conditions of this Agreement, in accordance with the applicable Issue Notice and
on any Business Day prior to the 5 Year Maturity Date of such Lender.  Each
5 Year Fronting Documentary Credit Lender agrees, on the terms and conditions of
this Agreement, and in accordance with the applicable Issue Notice, to issue
Fronted Documentary Credits for the account of a Borrower on any Business Day
prior to the 5 Year Maturity Date of such 5 Year Fronting Documentary Credit
Lender.

5.2
Issue Notice

(a)
Each Issue shall be made on notice (an "Issue Notice") given by a Borrower to
the Administrative Agent, in the case of Non-Fronted Documentary Credits to be
issued by the Administrative Agent as attorney-in-fact for and on behalf of the
5 Year Lenders, or to the applicable 5 Year Fronting Documentary Credit Lender
(with a copy to the Administrative Agent), in the case of Fronted Documentary
Credits to be issued by such 5 Year Fronting Documentary Credit Lender, not
later than 10:00 a.m. (Calgary time) on the number of days' notice specified in
Schedule 6.  A Borrower may elect from which 5 Year Fronting Documentary Credit
Lender it is requesting an Issue.  The Issue Notice shall be in substantially
the form of Schedule 5, shall be irrevocable and binding on the applicable
Borrower, shall be accompanied by such other usual and customary documents (such

--------------------------------------------------------------------------------

as applications) required by the Administrative Agent or the 5 Year Fronting
Documentary Credit Lender, as applicable (and which shall be consistent with the
provisions hereof), and shall specify:

(i)
the requested date of Issue (the "Issue Date");

(ii)
whether such Documentary Credit is to be made available by the Administrative
Agent for and on behalf of the 5 Year Lenders or by one or more 5 Year Fronting
Documentary Credit Lenders;

(iii)
the type of Documentary Credit;

(iv)
the Face Amount of the Documentary Credit;

(v)
the expiration date of the Documentary Credit (which expiration date shall not
exceed 365 days from the Issue Date subject to automatic or other extensions
thereof and, in any event, the expiration date, subject to Section 1.7, shall
not extend beyond the 5 Year Maturity Date of any applicable Documentary Credit
Lender, and provided that in determining Accommodations Outstanding under the
5 Year Facility the Administrative Agent shall treat any such Documentary Credit
as outstanding unless otherwise notified in writing by the applicable Borrower
and the applicable Documentary Credit Lender);

(vi)
whether such Documentary Credit is a direct credit substitute for the purposes
of the Capital Adequacy Guidelines, provided that if the applicable Borrower and
the Administrative Agent, in the case of a Non-Fronted Documentary Credit or the
5 Year Fronting Documentary Credit Lender, in the case of a Fronted Documentary
Credit, do not agree on whether or not such Documentary Credit is a direct
credit substitute, such Documentary Credit shall not be issued until such time
as the applicable Borrower and the Administrative Agent or such 5 Year Fronting
Documentary Credit Lender, as applicable, agree as to whether or not it is a
direct credit substitute; and

(vii)
the name and address of the Beneficiary.

(b)
In respect of any Documentary Credit, the Administrative Agent shall provide
each of the applicable Documentary Credit Lenders with a copy of the Issue
Notice forthwith upon receipt thereof from a Borrower.  Such notice shall
specify each such Documentary Credit Lender's rateable portion of such
Documentary Credit.

(c)
The applicable Borrower shall repay, and there shall become due and payable on
the Issue Date, the principal amount of any Accommodations Outstanding which are
to be converted in whole or in part, to Documentary Credits, and interest and
all other amounts payable in respect thereof, all as if such conversion were a
prepayment of such Advances pursuant to Article 2.

5.3
Form of Documentary Credits

(a)
Each Fronted Documentary Credit shall:

(i)
be dated the Issue Date;

(ii)
have an expiration date on a date that complies with Section 5.2(a) or, if such
date is not a Business Day on the Business Day immediately preceding such date;

--------------------------------------------------------------------------------

(iii)
comply with the definition of Fronted Documentary Credit and be a type of
Documentary Credit issued by the applicable 5 Year Fronting Documentary Credit
Lender for the proposed purpose of the Issue which shall in all cases be
reasonably satisfactory to the applicable 5 Year Fronting Documentary Credit
Lender;

(iv)
be issued in U.S. Dollars, Canadian Dollars or Pounds Sterling; and

(v)
be on the standard documentary forms required by the applicable 5 Year Fronting
Documentary Credit Lender.

(b)
Each Non-Fronted Documentary Credit shall:

(i)
be dated the Issue Date;

(ii)
have an expiration date on a date that complies with Section 5.2(a) (if such
date is not a Business Day on the Business Day immediately preceding such date);

(iii)
comply with the definition of Non-Fronted Documentary Credit and be a type of
Documentary Credit issued by the 5 Year Lenders on whose behalf the
Administrative Agent is issuing such Non-Fronted Documentary Credit for the
proposed purpose of the Issue which in all cases shall be reasonably
satisfactory to the Administrative Agent;

(iv)
be issued in U.S. Dollars, Canadian Dollars or Pounds Sterling; and

(v)
be substantially in the form of Schedule 11, with any such changes to such form
as:

(A)
the Administrative Agent shall determine in good faith is required and on a
commercially reasonable basis does not materially increase the obligations, or
diminish the rights, of any Documentary Credit Lender relative to such form, or

(B)
all of the applicable Documentary Credit Lenders shall approve;

provided that, without the prior written consent of each Documentary Credit
Lender, no Non-Fronted Documentary Credit may be issued that would change or
affect the several nature of the obligations of the Documentary Credit Lenders
thereunder.

5.4
Administrative Agent to Execute Non-Fronted Documentary Credits as Attorney for
Lenders

(a)
Each Non-Fronted Documentary Credit shall be executed and delivered by the
Administrative Agent in the name of and on behalf of, and as attorney-in-fact
for, each Documentary Credit Lender party to such Non-Fronted Documentary
Credit.  The Administrative Agent shall act under each Non-Fronted Documentary
Credit as the agent of the applicable Documentary Credit Lenders to:

(i)
receive drafts, other demands for payment and other documents presented by the
Beneficiary thereunder;

(ii)
determine whether such drafts, demands and documents are in compliance with the
terms and conditions of such Non-Fronted Documentary Credit; and

(iii)
notify such Documentary Credit Lenders and the applicable Borrower that a valid
drawing has been made and the date that the related payment by the Documentary
Credit Lenders

--------------------------------------------------------------------------------

thereunder is to be made; provided that the Administrative Agent shall have no
obligation or liability as Administrative Agent for any such payment under any
Non-Fronted Documentary Credit, and each such Non-Fronted Documentary Credit
shall expressly so provide.

Each Documentary Credit Lender hereby irrevocably appoints and designates the
Administrative Agent as its attorney-in-fact, acting through any duly authorized
officer of the Administrative Agent, to execute and deliver in the name and on
behalf of such Documentary Credit Lender at any time prior to the 5 Year
Maturity Date of such Documentary Credit Lender but subject to Section 1.7, each
Non-Fronted Documentary Credit to be issued on behalf of such Documentary Credit
Lender hereunder.  Promptly upon the request of the Administrative Agent, each
Documentary Credit Lender will furnish to the Administrative Agent such powers
of attorney or other evidence as any beneficiary thereunder may reasonably
request in order to demonstrate that the Administrative Agent has the power to
act as attorney-in-fact for such Documentary Credit Lender to execute and
deliver such Non-Fronted Documentary Credit.  The Borrowers, the Administrative
Agent and the Documentary Credit Lenders agree that each Non-Fronted Documentary
Credit shall provide that all drafts and other documents presented thereunder
shall be delivered to the Administrative Agent and that all payments thereunder
shall be made by the Documentary Credit Lenders obligated thereon through the
Administrative Agent.  Each Documentary Credit Lender shall be severally liable
under each Non-Fronted Documentary Credit issued in accordance with its rateable
share of the Commitment on the date of issuance of such Non-Fronted Documentary
Credit and each Non-Fronted Documentary Credit shall specify each Documentary
Credit Lender's rateable share of the amount payable thereunder.

(b)
The Administrative Agent shall maintain records showing the undrawn and
unexpired amount of each Non-Fronted Documentary Credit outstanding under the
5 Year Facility and each Documentary Credit Lender's share of such amount, and
showing for each such Non-Fronted Documentary Credit issued hereunder:

(i)
the Issue Date and expiration date thereof;

(ii)
the Face Amount thereof;

(iii)
the date and amount of all payments made thereunder; and

(iv)
each Documentary Credit Lender's share of the amount of each such Non-Fronted
Documentary Credit issued hereunder.

The Administrative Agent shall make copies of such records available to any
Documentary Credit Lender or either Borrower upon their request.

5.5
Procedure for Issuance of Documentary Credits

(a)
Not later than 12:00 p.m. (Calgary time) on an applicable Issue Date, the
Administrative Agent as attorney-in-fact for and on behalf of the Documentary
Credit Lenders (in the case of Non-Fronted Documentary Credits) or the 5 Year
Fronting Documentary Credit Lender (in the case of Fronted Documentary Credits),
will complete and issue or arrange to have completed and issued an appropriate
type of Documentary Credit:

(i)
dated the Issue Date;

--------------------------------------------------------------------------------

(ii)
in favour of the Beneficiary;

(iii)
in a Face Amount equal to the amount referred to in Section 5.2(a); and

(iv)
with the expiration date, as specified by the relevant Borrower in its Issue
Notice (subject to Section 5.3).

Upon issuance of a Documentary Credit, the Administrative Agent or the 5 Year
Fronting Documentary Credit Lender, as applicable, shall give prompt notice
thereof to the relevant Borrower and each Documentary Credit Lender.

(b)
No Documentary Credit shall require payment against a conforming draft to be
made thereunder on the same Business Day upon which such draft is presented, if
such presentation is made after 10:00 a.m. (local time) on such Business Day.

(c)
Prior to the Issue Date, the Borrower requesting a Documentary Credit to be
issued shall specify a precise description of the documents and the verbatim
text of any certificates to be presented by the Beneficiary which, if presented
by the Beneficiary, would require the applicable Documentary Credit Lender to
make payment under the applicable Documentary Credit.  The Administrative Agent
or a Documentary Credit Lender may, before the Issue of the Documentary Credit
and acting reasonably in consultation with such Borrower, require changes in any
such documentation or certificate.

(d)
In determining whether to pay under any Documentary Credit, the applicable
Documentary Credit Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Documentary
Credit have been delivered and that they comply on their face with the
requirements of such Documentary Credit.

5.6
Contingent Liability of Lenders

A 5 Year Lender who has Accommodations Outstanding consisting of contingent
liability under Documentary Credits outstanding on behalf of a Borrower shall
continue to be liable under such Documentary Credits up to and including the
Lender's 5 Year Maturity Date.  The applicable Borrower shall pay the
Administrative Agent on behalf of such Lender on such Lender's 5 Year Maturity
Date an amount equal to such Lender's contingent liability in respect of any
Documentary Credits which remain outstanding on behalf of such Borrower on such
5 Year Maturity Date, in accordance with Section 5.11.

5.7
Payment of Amounts Drawn Under Documentary Credits

(a)
Each 5 Year Lender and each Borrower hereby irrevocably authorizes the
Administrative Agent or the applicable 5 Year Fronting Documentary Credit
Lender, as applicable, to review on behalf of each 5 Year Lender each draft and
other documents presented under each Documentary Credit.  The determination of
the Administrative Agent or the applicable 5 Year Fronting Documentary Credit
Lender, as applicable, as to the conformity of any documents presented under a
Documentary Credit to the requirements of such Documentary Credit shall, in the
absence of the negligence or wilful misconduct of the Administrative Agent or
the applicable 5 Year Fronting Documentary Credit Lender, as applicable, be
conclusive and binding on the relevant Borrower and each 5 Year Lender.  The
Administrative Agent or the applicable 5 Year Fronting Documentary Credit
Lender, as applicable, shall, within a reasonable time following its receipt
thereof, examine all documents purporting to represent a demand for payment
under any Documentary Credit.  In

--------------------------------------------------------------------------------

respect of any Non-Fronted Documentary Credits, the Administrative Agent shall
promptly after such examination:

(i)
notify each of the Documentary Credit Lenders obligated under such Non-Fronted
Documentary Credit and the relevant Borrower by telephone (confirmed in writing)
of such demand for payment and of each Documentary Credit Lender's rateable
share of such payment;

(ii)
deliver to each such Documentary Credit Lender a copy of each document
purporting to represent a demand for payment under such Non-Fronted Documentary
Credit; and

(iii)
notify each such Documentary Credit Lender and the relevant Borrower whether
such demand for payment was properly made under the relevant Documentary Credit.

With respect to any drawing determined by the Administrative Agent or the
applicable 5 Year Fronting Documentary Credit Lender, as applicable, to have
been properly made under a Documentary Credit, each 5 Year Lender will make its
rateable share of the applicable payment in respect of such Documentary Credit,
in accordance with its liability under such Documentary Credit and this
Agreement, such payment to be made to the Administrative Agent for the account
of the applicable 5 Year Fronting Documentary Credit Lender (in the case of a
Fronted Documentary Credit) or such account as the Administrative Agent shall
advise (in the case of a Non-Fronted Documentary Credit).  The Administrative
Agent will make any payments made available to it by the applicable Documentary
Credit Lenders to the Beneficiary of such Documentary Credit by promptly
crediting the amounts so received, in like funds, to the account identified by
such Beneficiary in connection with such demand for payment.  Promptly following
any payment by any Documentary Credit Lender in respect of any Documentary
Credit, the Administrative Agent will notify the relevant Borrower of such
payment; provided that any failure to give or delay in giving such notice shall
not relieve the relevant Borrower of its obligation to reimburse the applicable
Documentary Credit Lenders with respect to any such payment.  The responsibility
of the applicable 5 Year Fronting Documentary Credit Lender in connection with
any draft presented for payment under any Fronted Documentary Credit shall, in
addition to any payment obligation expressly provided for in such Documentary
Credit, be limited to determining that the documents (including each draft)
delivered under such Fronted Documentary Credit in connection with such
presentment are in conformity with the requirements of such Fronted Documentary
Credit.  The responsibility of the Administrative Agent in connection with any
draft presented for payment under any Non-Fronted Documentary Credit shall be
limited to determining that the documents (including each draft) delivered under
such Non-Fronted Documentary Credit in connection with such presentment are in
conformity with the requirements of such Non-Fronted Documentary Credit.

(b)
The relevant Borrower agrees to reimburse the applicable 5 Year Fronting
Documentary Credit Lender for the account of the 5 Year Lenders (in respect of a
Fronted Documentary Credit) or each applicable Documentary Credit Lender (in
respect of a Non-Fronted Documentary Credit), on demand, for each payment made
by the applicable 5 Year Fronting Documentary Credit Lender or such Documentary
Credit Lender, as applicable, under any Documentary Credit.  The relevant
Borrower shall make such reimbursement by paying to the applicable 5 Year
Fronting Documentary Credit Lender (in respect of a Fronted Documentary Credit)
or the Administrative Agent, for the account of each applicable Documentary
Credit Lender (in respect of a Non-Fronted Documentary Credit) to the applicable
Borrower's Account, the full amount of each such payment made by the applicable
5 Year Fronting Documentary Credit Lender or such Lender, as applicable.  The
relevant Borrower shall also pay and reimburse each applicable 5 Year Fronting
Documentary

--------------------------------------------------------------------------------

Credit Lender or each Documentary Credit Lender, as applicable, for all taxes,
fees, charges and other reasonable and customary costs and expenses incurred by
such Lender in connection with such payment, as notified by such Documentary
Credit Lender to the relevant Borrower through the Administrative Agent.  Each
reimbursement payment shall be due and payable on the date on which the
Administrative Agent or the applicable 5 Year Fronting Documentary Credit
Lender, as applicable, notifies the relevant Borrower of the amount of such
reimbursement obligation.

(c)
In respect of each Documentary Credit, unless on the date of such drawing the
applicable Borrower has made payment on demand to the applicable Borrower's
Account of an amount, in same day funds, equal to the amount of such drawing;
then:

(i)
the applicable Borrower shall be deemed to have given a Borrowing Notice to the
Administrative Agent, requesting a Canadian Prime Rate Advance or a Base Rate
(Canada) Advance, as the case may be, under the 5 Year Facility and as
determined by the Administrative Agent acting reasonably, based upon the amount
and currency required on the date on which such drawing is honoured in an amount
equal to the amount of such drawing, provided that in the case of any
Documentary Credit issued in Pounds Sterling, the Borrower shall be deemed to
have requested a Canadian Prime Rate Advance in an amount equal to the Canadian
Dollars utilized by each Lender or the applicable 5 Year Fronting Documentary
Credit Lender in accordance with its usual practices to purchase Pounds Sterling
on the date on which payment is made on such Documentary Credit;

(ii)
the 5 Year Lenders shall on the date of such drawing, make such Canadian Prime
Rate Advance or Base Rate (Canada) Advance, as the case may be, rateably under
the 5 Year Facility; and

(iii)
the Administrative Agent shall pay the proceeds thereof to the applicable 5 Year
Fronting Documentary Credit Lender (in respect of a Fronted Documentary Credit)
or each applicable Documentary Credit Lender (in respect of a Non-Fronted
Documentary Credit) as reimbursement for the amount of such drawing; and

(iv)
the Administrative Agent shall promptly notify the applicable Borrower of any
such Canadian Prime Rate Advance or Base Rate (Canada) Advance, as the case may
be.

(d)
Each applicable Documentary Credit Lender shall be required to make its rateable
portion of the Advances referred to in Section 5.7(c) notwithstanding:

(i)
the amount of the Borrowing may not comply with the minimum amount for
Borrowings otherwise required hereunder;

(ii)
that any conditions specified in Article 6 are not then satisfied;

(iii)
that a Default or Event of Default has occurred and is continuing;

(iv)
the date of such Borrowing; and

(v)
any reduction of the Commitment under the 5 Year Facility after any Documentary
Credit was issued.

(e)
In respect of any Non-Fronted Documentary Credit, the Administrative Agent shall
not be required to make any payment under a Non-Fronted Documentary Credit in
excess of the amount received

--------------------------------------------------------------------------------

by it from the applicable Documentary Credit Lenders for such payment.  Promptly
after making a payment under a Non-Fronted Documentary Credit on behalf of the
Documentary Credit Lenders liable thereunder, the Administrative Agent shall
remit to each such Documentary Credit Lender that remitted funds to the
Administrative Agent in respect of such payment such Documentary Credit Lender's
portion of the payments received by the Administrative Agent from the applicable
Borrower in respect of such payment.

5.8
Fees

(a)
The applicable Borrower shall pay to the Administrative Agent, for the account
of the applicable Documentary Credit Lenders, a Documentary Credit fee with
respect to each outstanding Documentary Credit at a rate per annum equal to the
Applicable Margin under the 5 Year Facility in effect from time to time,
calculated on the basis of the Face Amount of each such Documentary Credit and a
year of 365 or 366 days, as the case may be, calculated daily and payable in
arrears on the first Business Day following the last day of each Financial
Quarter and on each 5 Year Maturity Date in respect of any Documentary Credit
Lender and in the same currency as such Documentary Credit.

(b)
In addition, in respect of each Fronted Documentary Credit, the applicable
Borrower shall pay to the applicable 5 Year Fronting Documentary Credit Lender a
fronting fee equal to 17.5 basis points per annum.  Any such fronting fee shall
be calculated on the basis of the Face Amount of each outstanding Fronted
Documentary Credit and a year of 365 or 366 days, as the case may be, calculated
daily and payable in arrears on the first Business Day following the end of each
Financial Quarter and on each 5 Year Maturity Date in respect of such 5 Year
Fronting Documentary Credit Lender and in the same currency as such Fronted
Documentary Credit.

(c)
The applicable Borrower shall pay to each applicable Documentary Credit Lender
its:

(i)
reasonable set-up fees, cable charges and other customary miscellaneous charges
in respect of the issue of Documentary Credits by it or on its behalf, as
applicable, and upon the amendment or transfer of each Documentary Credit and
each drawing made thereunder; and

(ii)
reasonable and customary documentary and administrative charges for amending,
transferring or drawing under, as the case may be, Documentary Credits of a
similar amount, term and risks.

5.9
Obligations Absolute

The obligation of the applicable Borrower to reimburse the applicable
Documentary Credit Lender for drawings made under any Documentary Credit issued
by the Administrative Agent as attorney-in-fact for and on behalf of the Lenders
or any applicable 5 Year Fronting Documentary Credit Lender shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including:

(a)
any lack of validity or enforceability of any Documentary Credit;

(b)
the existence of any claim, compensation, set-off, defence or other right which
the Borrowers or any of them may have at any time against a Beneficiary or any
transferee of any Documentary Credit (or any Persons for whom any such
transferee may be acting), any Documentary Credit Lender or any other Person,
whether in connection with this Agreement, the transactions

--------------------------------------------------------------------------------

contemplated herein and therein or any unrelated transaction (including any
underlying transaction between either of the Borrowers or one of their
Subsidiaries and the Beneficiary of any Documentary Credit);

(c)
any draft, demand, certificate or any other document presented under any
Documentary Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

(d)
any other circumstances or happenings whatsoever, which is similar to any of the
foregoing; or

(e)
that a Default or an Event of Default shall have occurred and be continuing.

5.10
Indemnification; Nature of Documentary Credit Lender's Duties

In addition to amounts payable as elsewhere provided in this Article 5, the
Borrowers hereby agree to protect, indemnify, pay and save each Documentary
Credit Lender and the Administrative Agent, or either of them, harmless from and
against any and all claims or losses (including reasonable legal fees and
expenses) which such Documentary Credit Lender and the Administrative Agent, or
either of them, may incur or be subject to as a consequence, direct or indirect,
of:

(a)
the application for or issuance of or drawing under any Documentary Credit,
other than as a result of the negligence or wilful misconduct of such
Documentary Credit Lender or the Administrative Agent as determined by a court
of competent jurisdiction, provided that such Documentary Credit Lender or the
Administrative Agent acts in good faith; or

(b)
the failure of such Documentary Credit Lender or the Administrative Agent to
honour a drawing under any Documentary Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority prohibiting the payment of such
drawing (all such acts or omissions herein called "Government Acts").

As between the Borrowers and each Documentary Credit Lender, the Borrowers
assume all risks of the acts and omissions of, or misuse of any Documentary
Credit issued by such Documentary Credit Lender, by the Beneficiary of such
Documentary Credit.  Except to ensure compliance with the applicable Documentary
Credit, the Documentary Credit Lenders shall not have any responsibility for:

(i)
the form, validity, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for, issuance of or
drawing under any Documentary Credit (even if it should in fact prove to be in
any or all respects invalid, inaccurate, fraudulent or forged);

(ii)
the validity or sufficiency of any instrument transferring or assigning (or
purporting to transfer or assign) any Documentary Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;

(iii)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise (whether or not they are
in cipher);

(iv)
errors in interpretation of technical terms;

(v)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Documentary Credit or of the proceeds thereof;

--------------------------------------------------------------------------------

(vi)
the misapplication by the Beneficiary of any Documentary Credit or of the
proceeds of any drawing under such Documentary Credit; and

(vii)
any consequences arising from causes beyond the control of the Documentary
Credit Lender including any Government Acts.

None of the above shall affect, impair, or prevent the vesting of any of the
Documentary Credit Lender's powers hereunder.  Any action taken or omitted by
the Documentary Credit Lender under or in connection with any Documentary Credit
issued by it or on behalf of it or the related certificates if taken or omitted
in good faith, shall not put the Documentary Credit Lender under any resulting
liability to the Borrowers or any of them provided that the Documentary Credit
Lender acts without intentional or gross fault and has not engaged in wilful
misconduct.
Neither Borrower shall have any obligation to indemnify a Documentary Credit
Lender in respect of any liability incurred by such Documentary Credit Lender
arising out of the negligence or wilful misconduct of such Documentary Credit
Lender as determined by a court of competent jurisdiction, or out of the
wrongful dishonour by such Documentary Credit Lender of a proper demand for
payment made under any Documentary Credit issued by it or on behalf of it.

5.11
Repayments

(a)
If a Borrower shall be required to repay the Accommodations Outstanding to any
or all of the Documentary Credit Lenders pursuant to Article 2, Article 9 or
otherwise herein, then such Borrower shall pay to the Administrative Agent for
and on behalf of the relevant Documentary Credit Lender to the extent required
pursuant thereto and in the amount provided therein, an amount equal to such
Documentary Credit Lender's contingent liability in respect of any Documentary
Credit outstanding for the account of such Borrower hereunder, including any
Documentary Credit which is the subject matter of any order, judgment,
injunction or other such determination (a "Judicial Order") restricting payment
by such Documentary Credit Lender under and in accordance with such Documentary
Credit beyond the expiration date stated therein other than any Judicial Order
permanently enjoining the applicable Documentary Credit Lender from paying under
such Documentary Credit.  Payment in respect of each such Documentary Credit
shall be due in the currency in which such Documentary Credit is denominated.

(b)
Each Documentary Credit Lender shall, with respect to any Documentary Credit
issued by it or on behalf of it, upon the date on which any final and
non-appealable order, judgment or other such determination has been rendered or
issued either terminating the applicable Judicial Order or permanently enjoining
such Documentary Credit Lender from paying under such Documentary Credit, pay to
the applicable Borrower an amount equal to the aggregate of (y) the difference
between the amount paid to such Documentary Credit Lender pursuant to
Section 5.11(a) and the amounts paid by such Documentary Credit Lender under
such Documentary Credit and (z) interest on such amount, if any, determined at
such Documentary Credit Lender's applicable wholesale deposit rate for the
relevant currency.

(c)
Each Documentary Credit Lender shall, with respect to any Documentary Credit
issued by it or on behalf of it, upon the earlier of:

(i)
the date on which either (x) the original counterpart of such Documentary Credit
is returned to the Administrative Agent or to such Documentary Credit Lender for
cancellation, or (y) such Documentary Credit Lender is released by the
Beneficiary from any further obligations in respect thereof; and

--------------------------------------------------------------------------------

(ii)
the expiry (to the extent permitted by Law) of such Documentary Credit;

pay to the applicable Borrower an amount equal to the aggregate of (y) the
difference between the amount paid to such Documentary Credit Lender pursuant to
Section 5.11(a) and the amounts paid by such Documentary Credit Lender under
such Documentary Credit and (z) interest on such amount, if any, determined at
such Documentary Credit Lender's applicable wholesale deposit rate for the
relevant currency.
ARTICLE 6
CONDITIONS OF LENDING

6.1
Conditions Precedent to Closing

This Agreement shall be effective upon, and the Existing Credit Agreement shall
be amended and restated as herein provided upon the fulfilment of the following
conditions precedent on the Effective Date:

(a)
the Administrative Agent shall have received, in form, substance and dated as of
a date satisfactory to the Administrative Agent and its counsel and in
sufficient quantities for each Lender and the Administrative Agent:

(i)
executed copies of this Agreement and the other Credit Documents required to be
executed prior to the initial Accommodation hereunder;

(ii)
an executed copy of a withdrawal letter in respect of Export Development Canada;

(iii)
a certificate of a senior officer of the Covenantor certifying that no Default
or Event of Default has occurred and is continuing and that the representations
and warranties in Section 7.1 are true and correct in all respects;

(iv)
a certified copy of:

(A)
the Articles and by-laws of the Covenantor and each Borrower;

(B)
evidence of the corporate authority of the Covenantor and each Borrower with
respect to the borrowing and other matters contemplated by this Agreement and
the entering into and completion of all transactions contemplated by the other
Credit Documents; and

(C)
all other instruments evidencing necessary corporate action of the Covenantor
and each Borrower with respect to such matters;

(v)
a certificate of an officer of the Covenantor and each Borrower certifying the
names and true signatures of its officers authorized to sign this Agreement and
the other Credit Documents;

(vi)
a certificate of status, compliance or like certificate with respect to the
Covenantor and each Borrower issued by the appropriate Governmental Entity of
the jurisdiction of its incorporation;

--------------------------------------------------------------------------------

(vii)
favourable opinions of counsel to the Covenantor and each Borrower as to such
matters as the Administrative Agent may reasonably request;

(viii)
favourable opinions of counsel to the Lenders as to such matters as the
Administrative Agent may reasonably request; and

(ix)
such other documents and instruments as the Administrative Agent may reasonably
request; and

(b)
all fees and other amounts then payable under the Credit Documents shall have
been paid in full, including, without limitation, all upfront fees set forth in
the request letter dated September 4, 2019 from CPRC to the Administrative
Agent.

6.2
Conditions Precedent to Accommodations

(a)
The obligation of each Lender to make Accommodations or otherwise give effect to
any Accommodation Notice is subject to fulfilment of the following conditions at
the time of any Accommodation Notice or Accommodation, as the case may be, if
such Accommodation represents an increase in the Accommodations Outstanding
thereafter:

(i)
no Default or Event of Default, which has not been remedied to the reasonable
satisfaction of the Lenders or has not been waived by the Lenders in accordance
with Section 12.1, has occurred and is continuing or would arise immediately
after giving effect to or as a result of the Accommodation; and

(ii)
the representations and warranties of the Covenantor contained in Article 7 are
true and correct in all material respects on the date of the Accommodation as if
they were made on that date.

(b)
Each of the giving of any Accommodation Notice by a Borrower and the acceptance
by a Borrower of any Accommodation, in each case with respect to an
Accommodation which represents an increase in the Accommodations Outstanding
thereafter, shall be deemed to constitute a representation and warranty by the
Covenantor that, on the date of such Accommodation, the statements set forth in
Sections 6.2(a)(i) and (ii) are true and correct except as the Borrowers have
previously disclosed to the Lenders in writing.

6.3
Rollovers, Conversions and Renewals

Except as provided in this Section 6.3, each request by a Borrower for a
conversion, rollover, renewal or replacement of an Accommodation as contemplated
by Section 3.3 and Section 4.5(a) shall be subject to the condition that at the
time of each such request and each such conversion, rollover, renewal or
replacement, no Default or Event of Default shall have occurred and be
continuing and each such request and the acceptance of each such Accommodation
by the applicable Borrower shall be deemed to constitute a representation and
warranty to that effect.  However:

(a)
if a Default has occurred and is continuing and the Borrowers have disclosed
that fact to the Administrative Agent or the Lenders in writing, a Borrower may
request a rollover, conversion, renewal or replacement (and will not be deemed
to have represented that no Default has occurred and is continuing) provided
that in such circumstances the Borrowers will not be entitled to make an
Interest Rate Election (in the case of a Fixed Rate Advance) or to request a
replacement Bankers'

--------------------------------------------------------------------------------

Acceptance having an Interest Period or term to maturity, respectively,
exceeding thirty (30) days unless the Administrative Agent, in its discretion
acting reasonably, consents thereto; and

(b)
if an Event of Default has occurred and is continuing, a Borrower may not
request a rollover, conversion, renewal or replacement without the prior consent
of the Majority Lenders (determined with reference only to the applicable Credit
Facility) and each Fixed Rate Advance outstanding shall be converted to a Base
Rate (Canada) Advance on the last day of the Interest Period applicable thereto
and each outstanding Bankers' Acceptance shall be converted to a Canadian Prime
Rate Advance on its maturity, in each case unless the Majority Lenders
(determined with reference only to the applicable Credit Facility) otherwise
agree.

6.4
No Waiver

The making of an Accommodation or otherwise giving effect to any Accommodation
Notice, without the fulfilment of one or more conditions set forth in
Sections 6.1 or 6.2, shall not constitute a waiver of any condition and the
Administrative Agent and the Lenders reserve the right to require fulfilment of
such condition in connection with any subsequent Accommodation Notice or
Accommodation.

6.5
Takeover Notification

(a)
In the event a Borrower wishes to utilize Accommodations under a Credit Facility
to make a take-over bid (as defined under applicable securities laws but
excluding any takeover bids which are exempt from the formal take-over bid rules
under such laws) which is unsolicited or the approval of which has not been
publicly announced by the board of directors (or its equivalent) of the Person
that is the target of the takeover offer (a "Takeover"), then either:

(i)
such Borrower shall provide to the Administrative Agent evidence satisfactory to
the Administrative Agent (acting reasonably) of the agreement of the board of
directors or its equivalent of the Person that is the target of the Takeover
approving the Takeover and the Administrative Agent shall, no later than the
next Business Day thereafter, provide such evidence to the Lenders under the
applicable Credit Facility; or

(ii)
the following steps shall be followed:

(A)
at least five (5) Business Days prior to the delivery of any notice to the
Administrative Agent pursuant to Article 3, Article 4 or Article 5 requesting
Accommodations intended to be utilized for such Takeover, the president, chief
financial officer, treasurer or general counsel of such Borrower shall notify
the Administrative Agent of the particulars of such Takeover in sufficient
detail to enable each Lender under the applicable Credit Facility to determine
whether it has a conflict of financial, economic or other existing business
interest (such determination to be made by each Lender in the exercise of its
sole discretion having regard to such considerations as it deems appropriate
but, in each case, in accordance with its usual and customary practices) if
Accommodations from such Lender are to be utilized by such Borrower for such
Takeover; and

(B)
within one (1) Business Day of being so notified, the Administrative Agent shall
in like manner so notify each of the Lenders under the applicable Credit
Facility and provide each of the Lenders with the related particulars; and

--------------------------------------------------------------------------------

(C)
within three (3) Business Days of the Administrative Agent being so notified;

(I)
if a Lender shall not have notified the Administrative Agent and the Borrowers
that a conflict of financial, economic or other existing business interest
exists, such Lender shall be deemed to have no such conflict of interest; or

(II)
if a Lender has notified the Administrative Agent and the Borrowers that such a
conflict of financial, economic or other interest exists, then upon the
Borrowers and the Administrative Agent being so notified, such Lender shall have
no obligation to provide Accommodations directly or indirectly to finance such
Takeover notwithstanding any other provision of this Agreement to the contrary.

(b)
If any notification has been made by a Lender pursuant to
Section 6.5(a)(ii)(C)(II), then, except as provided in Section 6.5(c) below,
rateable portions of any Accommodations made to finance the Takeover in respect
of which such notice was given shall be determined without reference to the
Commitment of such Lender under the applicable Credit Facility; and such
notification given by a Lender shall not relieve any other Lender of any of its
obligations hereunder, provided that, for certainty, no Lender shall be
obligated by this Section to make or provide Accommodations in excess of such
Commitment.

(c)
If the conflict of interest giving rise to a notification under
Section 6.5(a)(ii)(C)(II) ceases to exist (whether by successful completion of
the Takeover or otherwise), then the Lender giving such notification shall, in
the case of a Eurodollar Rate Advance or Drawing, on the renewal or conversion
thereof, or, in the case of a Floating Rate Advance, as soon as practicable on a
date to be determined by the Administrative Agent, in each case in respect of
the Accommodations made to finance the relevant Takeover, purchase, and the
other Lenders shall on a rateable basis sell and assign to such Lender, portions
of such Accommodations equal in total to the notifying Lender's rateable portion
thereof.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

7.1
Representations and Warranties

The Covenantor represents and warrants to each Lender and the Administrative
Agent, acknowledging and confirming that each Lender and the Administrative
Agent is relying on such representations and warranties without independent
inquiry in entering into this Agreement and, to the extent contemplated by
Section 6.2, providing Accommodations, that:

(a)
Incorporation and Qualification.  The Covenantor, each Borrower and each
Designated Subsidiary is a corporation duly incorporated, continued or
amalgamated, as the case may be, and validly existing under the laws of its
jurisdiction of incorporation, has the legal right and all necessary corporate
power and authority to own its Assets and carry on its business and is duly
qualified, licensed or registered to carry on business under the laws applicable
to it in all jurisdictions in which it carries on business the absence of which
qualification, licensing or registration would have a Material Adverse Effect.

(b)
Corporate Power.  The Covenantor, each Borrower and, if applicable, each
Designated Subsidiary has all requisite corporate power and authority to enter
into and perform its obligations under this

--------------------------------------------------------------------------------

Agreement and each other Credit Document to which it is a party and do all acts
and things and execute and deliver all other documents and instruments as are
required hereunder or thereunder to be done, observed or performed by it in
accordance with the terms hereof and thereof.

(c)
Conflict with other Instruments.  The execution and delivery by the Covenantor,
each Borrower and, if applicable, each Designated Subsidiary and the performance
by it of its obligations under, and compliance with the terms, conditions and
provisions of, this Agreement and each other Credit Document to which it is a
party will not conflict with or result in a breach of any of the terms,
conditions or provisions of:

(i)
its Articles or by-laws;

(ii)
any applicable Law;

(iii)
any material contractual restriction binding on or affecting it or its Assets;
or

(iv)
any material judgment, injunction, determination or award which is binding on
it.

(d)
Corporate Action, Governmental Approvals, etc.  The execution and delivery of
each of the Credit Documents to which any of the Covenantor, the Borrowers or,
if applicable, any Designated Subsidiary, is a party, and the performance by it
of its obligations thereunder have been duly authorized by all necessary
corporate action including the obtaining of all necessary shareholder consents. 
No authorization, consent, approval, registration, qualification, designation,
declaration or filing with any Governmental Entity or other Person, is or was
necessary in connection with the execution, delivery and performance of the
Covenantor's, each Borrower's and, if applicable, each Designated Subsidiary's
obligations under the Credit Documents to which it is a party, except such as
are in full force and effect, unamended, at the Effective Date.

(e)
Execution and Binding Obligation.  This Agreement and the other Credit Documents
to which any of the Covenantor, the Borrowers or, if applicable, any Designated
Subsidiary, is a party have been duly executed and delivered by each of the
Covenantor, the Borrowers and, if applicable, each such Designated Subsidiary,
as the case may be, and constitute legal, valid and binding obligations of each
of the Covenantor, the Borrowers and, if applicable, each Designated Subsidiary,
as the case may be, enforceable against it in accordance with its respective
terms, subject only to any limitation under applicable laws relating to:

(i)
bankruptcy, insolvency, reorganization, moratorium or creditors' rights
generally; and

(ii)
the discretion that a court may exercise in the granting of equitable remedies.

(f)
Authorizations, etc.  Each of the Covenantor, each Borrower and each Designated
Subsidiary possesses all authorizations, permits, consents, registrations and
approvals necessary to properly conduct its business the absence of which would
have a Material Adverse Effect.

(g)
Ownership of Property.  The Assets of the Covenantor, each Borrower and each
Designated Subsidiary are free and clear of any Lien except for Permitted Liens
and Liens not prohibited by Section 8.2(a).

(h)
No Litigation.  To the Covenantor's knowledge and except as previously disclosed
in writing by the Covenantor to the Administrative Agent, there is not now
pending or threatened in writing against it, any Borrower or any Designated
Subsidiary, any litigation, action, suit or other

--------------------------------------------------------------------------------

proceedings by or before any court, tribunal or other Governmental Entity in
Canada, the United States of America or elsewhere or before any arbitrator, and
which, in any such case, would reasonably be expected to have a Material Adverse
Effect having regard to, among other things, applicable insurance coverage, or
which purports to affect the legality, validity or enforceability of this
Agreement, any other Credit Document or any other instrument contemplated hereby
or thereby.

(i)
Environmental Matters.  None of the Covenantor, the Borrowers or the Designated
Subsidiaries:

(i)
has failed to comply with any of the requirements of any applicable
Environmental Law, the non-compliance with which, alone or in the aggregate,
would reasonably be expected to have a Material Adverse Effect; or

(ii)
is the subject of any pending or, to the knowledge of the Covenantor, threatened
in writing, private or federal, provincial, state or local governmental
proceeding or investigation relating to a release of any contaminants into the
environment or the workplace, the use, handling, transportation or storage of
any contaminants in any of its operations or any contaminants in any other
respect, except proceedings which, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(j)
Financial Condition.  The Covenantor has delivered to the Administrative Agent a
true and complete copy of its audited year-end consolidated financial statements
as at December 31, 2018 and its unaudited consolidated financial statements for
the Financial Quarter ended June 30, 2019 and such financial statements present
fairly the consolidated financial position of the Covenantor, in accordance with
GAAP, as of the date thereof and for the financial periods then ended.  All
financial statements of the Covenantor or each Borrower, as the case may be,
which have been or will be delivered to the Administrative Agent pursuant to
Section 8.1 present fairly, or will present fairly, as the case may be, the
consolidated financial position of the Covenantor and its subsidiaries or the
Borrowers and their respective subsidiaries, as the case may be, in accordance
with GAAP (except, in the case of unaudited financial statements, for exceptions
which are customary for purposes of interim financial reporting and normal year
end audit adjustments), as of the dates thereof and for the financial periods
then ended.

(k)
Changes.  Since the later of June 30, 2019 and the date to which and as at which
the most recent financial statements delivered to the Administrative Agent
pursuant to this Agreement have been prepared there has occurred no event which
has had a Material Adverse Effect or which would reasonably be expected to have
a Material Adverse Effect, except as previously disclosed by the Covenantor to
the Administrative Agent in writing.

(l)
Debt.  All payment obligations of the Covenantor, the Borrowers or any of them
and any Designated Subsidiary Guarantor hereunder or under any Designated
Subsidiary Guarantee (including of the Covenantor under the Guarantee in
Article 12 hereof and of each Borrower on a joint and several basis for the
obligations of each other Borrower hereunder and of each Designated Subsidiary
under its Designated Subsidiary Guarantee), rank at least pari passu in right of
payment with the other unsecured and unsubordinated Debt for Borrowed Money of
the Borrowers or any of them, the Covenantor and any Designated Subsidiary
Guarantor, as the case may be, (except for such claims as are preferred by
operation of law).

(m)
Contractual Restrictions.  There are no contractual restrictions with any Person
at Arm's Length to the Covenantor, the Borrowers and each Designated Subsidiary
on the declaration of dividends

--------------------------------------------------------------------------------

or distributions by any Designated Subsidiary which would reasonably be expected
to have a Material Adverse Effect.

(n)
Anti-Corruption Laws and Sanctions.

(i)
None of the Borrowers or the Designated Subsidiaries is a Sanctioned Person or
permanently located, organized or ordinarily resident in a Sanctioned Country;

(ii)
No part of the proceeds of an Accommodation will be knowingly (as determined at
the date of such Borrowing or Drawing, as applicable) used (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person known by a Borrower to be in
violation of any Anti-Corruption Laws, except to the extent that any such
violation would not have a Material Adverse Effect or adversely affect the
Administrative Agent or any Lender in any material respect, (B) for the purpose
of funding, financing or facilitating any activities or, business or transaction
of or with any Person known to a Borrower to be a Sanctioned Person, or in any
country known to a Borrower to be a Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to a Borrower or
the Designated Subsidiaries, except to the extent that any such violation would
not have a Material Adverse Effect or adversely affect the Administrative Agent
or any Lender in any material respect; and

(iii)
Where used in this Section 7.1(n), references to "knowingly" or "known" means
the actual knowledge of the president, chief executive officer, chief financial
officer or treasurer of the Borrower.

7.2
Survival of Representations and Warranties

The representations and warranties in this Agreement and in any certificates or
documents delivered to the Administrative Agent hereunder shall not merge in or
be prejudiced by and shall survive any Accommodation and shall continue in full
force and effect as of the date made or given so long as any amounts are owing
by either of the Borrowers to the Lenders under this Agreement.
ARTICLE 8
COVENANTS OF THE COVENANTOR

8.1
Affirmative Covenants

So long as any amount owing by any Borrower under this Agreement remains unpaid
or any Lender has any obligation under this Agreement, unless consent is given
in accordance with Section 12.1, each of the Covenantor and the Borrowers shall:

(a)
Financial Reporting.  Deliver to the Administrative Agent with sufficient copies
for each of the Lenders and the Administrative Agent:

(i)
subject as hereinafter provided, as soon as practicable and in any event within
forty-five (45) days after the end of each Financial Quarter of each Financial
Year (except for the last Financial Quarter of each Financial Year), the
unaudited interim consolidated financial statements of the Covenantor for such
period (and for the year to date) consisting of at least a balance sheet, and
statements of earnings, retained earnings and changes in financial position
prepared in accordance with GAAP (except for exceptions which are customary

--------------------------------------------------------------------------------

for purposes of interim financial reporting and normal year end audit
adjustments) with comparative figures for the corresponding period in the
preceding Financial Year;

(ii)
subject as hereinafter provided, as soon as practicable and in any event within
ninety (90) days after the end of each Financial Year, the audited annual
consolidated financial statements for such Financial Year for the Covenantor
consisting of at least a balance sheet and statements of earnings, retained
earnings and changes in financial position in reasonable detail and accompanied
by an auditor's report, which report shall not be subject to an Impermissible
Qualification;

(iii)
as soon as practicable and in any event within forty-five (45) days after the
end of each Financial Quarter of each Financial Year (except for the last
Financial Quarter of any Financial Year, in which case within 90 days after the
end of such Financial Quarter), a certificate of a senior officer of the
Covenantor calculating the Financial Covenant as at the end of such Financial
Quarter or such Financial Year and certifying no Default or Event of Default has
occurred and is continuing;

(iv)
forthwith upon sending of same to the Covenantor's shareholders, copies of all
reports, financial statements, proxy circulars and other information sent by the
Covenantor to such shareholders; and

(v)
forthwith upon filing of same, copies of all material change reports filed by
the Covenantor with securities regulatory authorities;

provided, however, that the consolidated financial statements specified in
Section 8.1(a)(i) and Section 8.1(a)(ii) shall also be provided in respect of
CPRC and its Subsidiaries and in respect of each other Borrower that is not a
Subsidiary of CPRC at any time that the Covenantor shall carry on any business
other than owning shares of CPRC.  The requirement to deliver the foregoing
financial statements in Section 8.1(a)(i) and (ii) and the information referred
to in Section 8.1(a)(iv) and (v) may be satisfied by the Covenantor and, if
applicable, CPRC and any other Borrower, posting such financial statements or
other information on www.SEDAR.com or on the website of the Covenantor or CPRC,
as applicable, within the time periods referred to above and forthwith advising
the Administrative Agent that such financial statements and other information
have been so posted and the details of any website on which the same have been
posted.

(b)
Additional Reporting Requirements.  Deliver to the Administrative Agent (with
sufficient copies for each of the Lenders and the Administrative Agent):

(i)
as soon as practicable, and in any event within ten (10) days after a senior
officer of the Covenantor or a Borrower has knowledge of  the occurrence of each
Default or Event of Default, a statement of the chief financial officer or
treasurer of CPRC or any other officer acceptable to the Administrative Agent
setting forth the details of the Default or Event of Default and the action
which the Covenantor and the Borrowers propose to take or have taken;

(ii)
promptly in writing a notice of any previously undisclosed actions, suits,
arbitrations or proceedings pending, taken or threatened before or by any
Governmental Entity or other Person against the Covenantor or any of its
subsidiaries which if determined adversely to the interests of any of them would
have a Material Adverse Effect; and

--------------------------------------------------------------------------------

(iii)
promptly in writing a notice of any change in the debt rating assigned to CPRC's
senior unsecured and unsubordinated Debt for Borrowed Money by S&P or Moody's.

(c)
Corporate Existence.  Except as otherwise permitted in this Agreement, preserve
and maintain, and cause the Designated Subsidiaries to preserve and maintain,
its and their respective corporate existence, in each case where failure to do
so would reasonably be expected to have a Material Adverse Effect.

(d)
Compliance with Laws, etc.  Comply, and cause each Designated Subsidiary to
comply, with the requirements of all applicable Laws, non compliance with which
would reasonably be expected to have a Material Adverse Effect.

(e)
Maintenance of Properties, etc.  Maintain and preserve, and cause the Designated
Subsidiaries to maintain and preserve, all of its and their respective Assets
used or useful in its and their respective businesses in good repair, working
order and condition (reasonable wear and tear excepted), where failure to
maintain or preserve the properties in that state would reasonably be expected
to have a Material Adverse Effect.

(f)
Insurance.  Insure and keep insured, and cause the Designated Subsidiaries to
insure and keep insured, its and their respective Assets, which are of an
insurable nature, against such risks, in such amount and in such manner as is
usual in the case of corporations similarly situated and operating generally
similar Assets and with such reputable insurance companies or associations as it
may select; provided that the Covenantor, each Borrower and each Designated
Subsidiary may from time to time adopt other methods or plans of protection,
including self-insurance, against risks in substitution or partial substitution
for the aforesaid insurance.

(g)
Access to Information.  Subject to the next following sentence, at the request
of the Administrative Agent, provide to the Administrative Agent such
information in respect of the Covenantor and its subsidiaries as may be
reasonably requested by the Administrative Agent.  Neither the Covenantor nor
the Borrowers shall be required to provide the Administrative Agent or the
Lenders, as the case may be, with information under this Section 8.1(g) which is
price or commercially sensitive or which it is prohibited by contract or Law to
do so or which would require the Covenantor or any of its Subsidiaries to make a
securities filing or press release in order to comply with securities disclosure
rules as a result of such disclosure to the Lenders.

(h)
Payment of Taxes.  Pay, on or before the date for payment thereof all taxes,
assessments and governmental charges or levies imposed upon the Covenantor, any
Borrower or any Designated Subsidiary or upon its or their Assets, in each case,
the non-payment of which would have a Material Adverse Effect, except any such
tax, assessment, governmental charge or levy which is being contested in good
faith and by proper proceedings and as to which appropriate reserves have been
established in accordance with GAAP, or which is a Permitted Lien.

(i)
Ownership.  Ensure that more than 50% of the economic and voting rights
associated with all of the outstanding capital stock of each of the Designated
Subsidiaries are owned and controlled, directly or indirectly, by the
Covenantor.

(j)
Anti-Corruption Laws and Sanctions. Maintain in effect and enforce procedures to
ensure compliance by each Borrower with its representation and warranty in
Section 7.1(n)(ii) in respect of any requested Borrowing or Drawing.

--------------------------------------------------------------------------------

8.2
Negative Covenants

So long as any amount owing by any Borrower under this Agreement remains unpaid
or any Lender has any obligation under this Agreement, unless consent is given
in accordance with Section 12.1, neither the Covenantor nor any of the Borrowers
shall:

(a)
Liens.  Create, incur, assume or permit to exist, or permit any Designated
Subsidiary to create, incur, assume or permit to exist, any Lien (other than
Permitted Liens) on any of its or their Assets securing Debt for Borrowed Money,
unless, at the same time or as soon as reasonably practicable thereafter, it
secures or causes to be secured equally and rateably with such Debt for Borrowed
Money any Accommodations Outstanding and interest, if any, thereon.

(b)
Mergers, Etc.  Enter into or permit any Designated Subsidiary to enter into any
merger or consolidation with any other Person unless:

(i)
such Person is a wholly-owned Subsidiary of the Covenantor, a Borrower or a
Designated Subsidiary, as the case may be, and, in the case of a Borrower, the
surviving Person is not a non-resident of Canada for purposes of the Income Tax
Act (Canada); or

(ii)           (A)           in the case of the Covenantor, a Borrower or a
Designated Subsidiary Guarantor:

(I)
the surviving Person assumes, by operation of law or amendment hereto, all of
the obligations of the Covenantor or the applicable Borrower or the applicable
Designated Subsidiary Guarantor, as applicable, under the Credit Documents,
including any covenants therein;

(II)
the surviving Person or the Covenantor, another Borrower or a Designated
Subsidiary operates a railway and is organized under the laws of Canada or any
province of Canada;

(III)
the senior unsecured and unsubordinated Debt for Borrowed Money of CPRC or the
surviving Person to CPRC, as the case may be, shall have an external debt rating
of at least the lesser of:

a.
BBB- by S&P, Baa3 by Moody's or BBB(low) from DBRS; and

b.
the external senior debt rating assigned to the senior unsecured and
unsubordinated Debt for Borrowed Money of CPRC immediately prior to the
announcement of such merger or consolidation;

(IV)
the Assets of the surviving Person shall not be subject to any Liens other than
Permitted Liens and Liens not prohibited under Section 8.2(a); and

(V)
the surviving person, in the case of the Covenantor or a Borrower, is not a
non-resident of Canada for purposes of the Income Tax Act (Canada);

(B)
in the case of any Designated Subsidiary, other than a Designated Subsidiary
Guarantor, after giving effect to such event, the senior unsecured and
unsubordinated Debt for Borrowed Money of CPRC shall have an external debt
rating of at least the lesser of:

--------------------------------------------------------------------------------

(I)
BBB- by S&P, Baa3 by Moody's or BBB(low) from DBRS; and

(II)
the external debt rating assigned to the senior unsecured and unsubordinated
Debt for Borrowed Money of CPRC immediately prior to the announcement of such
merger or consolidation; and

(C)
in all cases, no Default or Event of Default will remain in effect immediately
after such merger or consolidation.

(c)
Use of Proceeds.  Unless it has complied with Section 6.5, use or permit the use
of the proceeds of any Accommodation, directly or indirectly, to finance any
Takeover.

(d)
Disposal of Assets.  Dispose of or permit any Designated Subsidiary to Dispose
of, any Asset to any Person, other than Permitted Dispositions.

(e)
Change in Business.  Make any material change in the nature of the Business, or
permit a Borrower or any Designated Subsidiary to make any material change in
the nature of the Business which would result in the principal business of the
Covenantor, the Borrowers and the Designated Subsidiaries, taken as a whole, not
being the operation of one or more railway companies in Canada within the
meaning of the Canadian Transportation Act and one or more railway companies in
the United States within the meaning of comparable legislation in the United
States.

(f)
Receivables Programs.  Permit the aggregate of the purchase prices paid to the
Covenantor, the Borrowers and the Designated Subsidiaries under the outstanding
programs of the Covenantor, the Borrowers and the Designated Subsidiaries for
the securitization of accounts receivable to exceed, at any time,
Cdn. $500,000,000.

(g)
Covenantor, Borrowers and Designated Subsidiary Property.  Permit, for a period
of more than forty-five (45) days after the last day of the first three (3)
Financial Quarters of the Financial Year or for a period of more than ninety
(90) days after the last day of the Financial Year, an amount equal to:

(i)
the aggregate of the total assets of the Covenantor, the Borrowers and the
Designated Subsidiaries as determined on an unconsolidated basis as of the last
day of such Financial Quarter:

(A)
after eliminating any investment in Subsidiaries that are not the Borrowers or
Designated Subsidiaries; and

(B)
by excluding all amounts which, under the definition of Consolidated Assets, are
excluded in determining the Consolidated Assets of the Covenantor reported on a
consolidated basis; less

(ii)
the aggregate principal amount of Subsidiary Debt and Non-Recourse Debt;

as of the last day of such Financial Quarter to be less than seventy-five
percent (75%) of the Consolidated Assets of the Covenantor, as shown on the most
recent consolidated balance sheet delivered to the Administrative Agent pursuant
to Section 8.1(a)(i) or 8.1(a)(ii), as applicable, and as determined as of the
last day of such Financial Quarter and in accordance with GAAP to the extent
relevant.

--------------------------------------------------------------------------------

8.3
Financial Covenant

So long as any amount owing by any Borrower under this Agreement remains unpaid
or any Lender has any obligation under this Agreement, unless consent is given
under Section 12.1, the ratio of Funded Debt to EBITDA of the Covenantor shall
not exceed 4.00 to 1.00 on the last day of any period of four consecutive
Financial Quarters.
ARTICLE 9
EVENTS OF DEFAULT

9.1
Events of Default

If any of the following events (each an "Event of Default") occurs and is
continuing:

(a)           (i)           a Borrower fails to pay any amount of the
Accommodations Outstanding (other than a Swingline Advance) when due and
payable; or

(ii)
a Borrower fails to pay any Swingline Advance when due and payable and such
failure remains unremedied for a period of one (1) Business Day following
written notice of such failure by the Administrative Agent to the Borrowers;

(b)
a Borrower fails to pay any interest or Fees when due and payable and such
failure remains unremedied for a period of five (5) Business Days following
written notice of such failure by the Administrative Agent to the Borrowers;

(c)
the Covenantor fails to perform, observe or comply with any of the covenants
contained in Section 8.3 and such failure remains unremedied for thirty (30)
Business Days following written notice of such failure by the Administrative
Agent to the Borrowers;

(d)
any representation or warranty hereunder shall prove to have been inaccurate in
any material respect when made or deemed to be made and, if and to the extent
such inaccuracy is capable of being remedied, such inaccuracy remains unremedied
for thirty (30) days following written notice of such inaccuracy by the
Administrative Agent to the Borrowers;

(e)
the Covenantor, a Borrower or a Designated Subsidiary Guarantor fails to
perform, observe or comply with any other term, covenant or agreement contained
in any Credit Document to which it is a party and, except in the case of
Section 8.2(g) in which case no cure period shall be applicable, such failure
remains unremedied for thirty (30) days following written notice of such failure
by the Administrative Agent to the Covenantor, the Borrowers and the applicable
Designated Subsidiary Guarantor or, if such failure is curable, such longer
period not exceeding ninety (90) days as is reasonably required to remedy such
failure;

(f)           (i)           the Covenantor, a Borrower or any Designated
Subsidiary fails to pay the principal of any of its Debt for Borrowed Money
(excluding Debt under this Agreement and Non-Recourse Debt) which is outstanding
in an aggregate principal amount exceeding the greater of Cdn. $150,000,000 and
an amount equal to 2% of Consolidated Equity (or the Equivalent Amount in any
other currency) ("Relevant Debt") when such amount becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure continues after the applicable grace period, if any,
specified in the agreement or instrument relating to such Relevant Debt without
waiver of such failure by the holder of such Relevant Debt on or before the
expiration of such period; or

--------------------------------------------------------------------------------

(ii)
any other event occurs or condition exists (including a failure to pay the
premium or interest on such Relevant Debt) and continues after the applicable
grace period, if any, specified in any agreement or instrument relating to any
such Relevant Debt without waiver of such failure by the holder of such Relevant
Debt on or before the expiration of such period, if the effect of such event is
to accelerate such Relevant Debt;

(g)
any final judgment or order (subject to no further right of appeal) for the
payment of money aggregating in excess of the greater of Cdn. $100,000,000 and
an amount equal to 2% of Consolidated Equity (or the Equivalent Amount in any
other currency) shall be rendered against the Covenantor, a Borrower or any
Designated Subsidiary in respect of which enforcement proceedings have been
commenced and such proceedings have not been effectively stayed and such Person
has not paid or settled such judgment or order within thirty (30) days after
enforcement proceedings have been commenced (provided that the foregoing shall
not apply to any judgment in respect of Non-Recourse Debt which is enforced
solely against the assets securing the same);

(h)
the Covenantor, a Borrower or any Designated Subsidiary:

(i)
becomes insolvent or generally unable to pay its debts as they become due;

(ii)
admits in writing its inability to pay its debts generally or makes a general
assignment for the benefit of creditors;

(iii)
institutes or has instituted against it any proceeding involving or affecting
its creditors seeking (x) to adjudicate it a bankrupt or insolvent, (y)
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, in each case, under any law relating
to bankruptcy, insolvency, reorganization or relief of debtors including any
plan of compromise or arrangement or other corporate proceeding relating
thereto, or (z) the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any material portion
of its properties and assets, and in the case of any such proceeding instituted
against it (but not instituted by it), either such Person fails to diligently
and actively oppose such proceeding, or any of the relief sought in such
proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its properties and assets) is given; or

(iv)
takes any corporate action to authorize any of the above actions;

(i)
the Covenantor shall cease to own, directly or indirectly, 100% of the issued
and outstanding shares of each of the Borrowers (unless as a result of a
transaction permitted pursuant to Section 8.2(b)); or

(j)
the validity of Article 11 or the applicability thereof to the Accommodations or
any other obligations purported to be guaranteed thereby or any part thereof
shall be disaffirmed by the Covenantor;

then the obligation of the Lenders to make further Accommodations shall
immediately terminate and the Administrative Agent may, and shall at the request
of the Majority Lenders, declare the Accommodations Outstanding, all accrued
interest and Fees and all other amounts payable under this Agreement to be
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by each of the Borrowers. 
Any notice to be given under this Section 9.1, if given by facsimile, shall also
be sent by prepaid courier to the recipient thereof, provided that the delivery

--------------------------------------------------------------------------------

or non-delivery of such notice by prepaid courier shall not affect the validity
of such notification by facsimile.

9.2
Remedies Upon Default

(a)
Upon a declaration that the Accommodations Outstanding are immediately due and
payable pursuant to Section 9.1, the Administrative Agent shall at the request
of, or may with the consent of, the Majority Lenders, commence such legal action
or proceedings as the Majority Lenders, in their sole discretion, deem
expedient, including, the commencement of enforcement proceedings under the
Credit Documents all without any additional notice, presentation, demand,
protest, notice of dishonour, entering into of possession of any property or
assets, or any other action or notice, all of which are expressly waived by the
Covenantor and each of the Borrowers.  All amounts received by the
Administrative Agent following any declaration as provided for in this
Section 9.2(a) shall be applied by the Administrative Agent to pay any expenses
incurred by it and then to the Accommodations Outstanding and all other amounts
owing to the Lenders under the Credit Facilities based on the rateable share of
the Accommodations Outstanding to each Lender to the Accommodations Outstanding
under the Credit Facilities.

(b)
The rights and remedies of the Administrative Agent and the Lenders under the
Credit Documents are cumulative and are in addition to, and not in substitution
for, any other rights or remedies.  Nothing contained in the Credit Documents
with respect to the indebtedness or liability of the Covenantor and the
Borrowers or any of them to the Administrative Agent and the Lenders, nor any
act or omission of the Administrative Agent or the Lenders with respect to the
Credit Documents shall in any way prejudice or affect the rights, remedies and
powers of the Administrative Agent and the Lenders under the Credit Documents.

ARTICLE 10
THE ADMINISTRATIVE AGENT AND THE LENDERS

10.1
Appointment and Authority

Each of the Lenders (including, if applicable, in its capacity as a 5 Year
Fronting Documentary Credit Lender and a 5 Year Swingline Lender) hereby
irrevocably appoints the Person identified elsewhere in this Agreement as the
Administrative Agent to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

10.2
Rights as a Lender

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or the Covenantor or any Affiliate thereof as if such Person were
not the Administrative Agent and without any duty to account to the Lenders.

--------------------------------------------------------------------------------

10.3
Exculpatory Provisions

(a)
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for in the Credit Documents), but the Administrative Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Credit
Document or applicable Law; and

(iii)
shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or the Covenantor or any of
their Affiliates that is communicated to or obtained by the person serving as
the Administrative Agent or any of its Affiliates in any capacity.

(b)
The Administrative Agent shall not be liable for any action taken or not taken
by it:

(i)
with the consent or at the request of the applicable Majority Lenders (or such
other number or percentage of the Lenders as is necessary, or as the
Administrative Agent believes in good faith is necessary, under the provisions
of the Credit Documents); or

(ii)
in the absence of its own gross negligence or wilful misconduct.

The Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing the Default or Event of
Default is given to the Administrative Agent by a Borrower, the Covenantor or a
Lender.

(c)
Except as otherwise expressly specified in this Agreement, the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire
into:

(i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document;

(ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith;

(iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default;

(iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Credit Document or any other agreement, instrument or document or

--------------------------------------------------------------------------------

(v)
the satisfaction of any condition specified in this Agreement, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4
Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet posting or other distribution) believed by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of an Accommodation that
by its terms must be fulfilled to the satisfaction of a Lender, the 5 Year
Fronting Documentary Credit Lenders or the 5 Year Swingline Lenders, the
Administrative Agent may presume that such condition is satisfactory to such
Lender, the applicable 5 Year Fronting Documentary Credit Lender or the
applicable 5 Year Swingline Lender, unless the Administrative Agent shall have
received notice to the contrary from such Lender, the applicable 5 Year Fronting
Documentary Credit Lender or the applicable 5 Year Swingline Lender, prior to
the making of such Accommodation.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers or the Covenantor),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.5
Indemnification of Administrative Agent

Each Lender agrees to indemnify the Administrative Agent and hold it harmless
(to the extent not reimbursed by the Covenantor, the Borrowers or any Designated
Subsidiary), rateably according to its rateable portion (and not jointly or
jointly and severally) from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel, which may be incurred by or asserted against the Administrative
Agent in any way relating to or arising out of the Credit Documents or the
transactions therein contemplated, provided, however, no Lender shall be liable
for any portion of such losses, claims, damages, liabilities and related
expenses resulting from the Administrative Agent's gross negligence or wilful
misconduct.

10.6
Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent from among the
Lenders and their respective Affiliates.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The provisions of this
Article 10 and other provisions of this Agreement for the benefit of the
Administrative Agent shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Administrative Agent.

10.7
Replacement of Administrative Agent

(a)
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the 5 Year Fronting Documentary Credit Lenders, the 5 Year Swingline
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right to appoint a successor, which shall be a
Lender having an office in Toronto, Ontario or Montreal, Quebec, or an Affiliate
of any such Lender with an office in Toronto or Montreal acceptable to the
Borrowers,

--------------------------------------------------------------------------------

acting reasonably.  The Administrative Agent may also be removed at any time by
the Majority Lenders upon thirty (30) days' notice to the Administrative Agent
and the Borrowers as long as the Majority Lenders, in consultation with the
Borrowers, appoint and obtain the acceptance of a successor within such thirty
(30) days, which shall be a Lender having an office in Toronto or Montreal, or
an Affiliate of any such Lender with an office in Toronto or Montreal acceptable
to the Borrowers, acting reasonably.

(b)
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications specified in Section 10.7(a),
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and:

(i)
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Credit Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed); and

(ii)
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for in Section 10.7(a).

(c)
Upon a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the former Administrative Agent, and the former Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided in the preceding paragraph).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the termination of the service of the former Administrative Agent, the
provisions of this Article 10 and of Section 12.6(a) shall continue in effect
for the benefit of such former Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the former Administrative Agent was acting as
Administrative Agent.

10.8
Non-Reliance on Administrative Agent and Other Lenders

Each Lender, each 5 Year Fronting Documentary Credit Lender and each 5 Year
Swingline Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender, each 5 Year Fronting Documentary Credit Lender and each
5 Year Swingline Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

--------------------------------------------------------------------------------

10.9
Collective Action of the Lenders

Each of the Lenders hereby acknowledges that to the extent permitted by
applicable Law, any remedies provided under the Credit Documents to the Lenders
are for the benefit of the Lenders collectively and acting together and not
severally and further acknowledges that its rights hereunder are to be exercised
not severally, but by the Administrative Agent upon the decision of the Majority
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for in the Credit Documents).  Accordingly, notwithstanding any of the
provisions contained herein, each of the Lenders hereby covenants and agrees
that it shall not be entitled to take any action hereunder including any
declaration of default hereunder but that any such action shall be taken only by
the Administrative Agent with the prior written agreement of the Majority
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for in the Credit Documents).  Each of the Lenders hereby further
covenants and agrees that upon any such written agreement being given, it shall
co-operate fully with the Administrative Agent to the extent requested by the
Administrative Agent.  Notwithstanding the foregoing, in the absence of
instructions from the Lenders and where in the sole opinion of the
Administrative Agent, acting reasonably and in good faith, the exigencies of the
situation warrant such action, the Administrative Agent may without notice to or
consent of the Lenders take such action on behalf of the Lenders as it deems
appropriate or desirable in the interest of the Lenders.

10.10
Sharing of Payments by Lenders

If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Accommodations Outstanding under the applicable Credit Facilities or either
of them and accrued interest thereon or other obligations hereunder greater than
its rateable share thereof as provided herein, then the Lender receiving such
payment or other reduction shall:

(a)
notify the Administrative Agent of such fact; and

(b)
purchase (for cash at face value) participations in the Accommodations
Outstanding under the applicable Credit Facilities and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders rateably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Accommodations Outstanding under the applicable Credit
Facilities and other amounts owing them, provided that:

(i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest,

(ii)
the provisions of this Section 10.10 shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Accommodations
Outstanding under the applicable Credit Facilities to any assignee or
participant; and

(iii)
the provisions of this Section 10.10 shall not be construed to apply to (w) any
payment made while no Event of Default has occurred and is continuing in respect
of obligations of the Borrowers to such Lender that do not arise under or in
connection with the Credit Documents, (x) any payment made in respect of an
obligation that is secured by a Permitted Lien or that is otherwise entitled to
priority over the Borrowers' obligations under or in

--------------------------------------------------------------------------------

connection with the Credit Documents, (y) any reduction arising from an amount
owing to a Borrower upon the termination of derivatives entered into between the
Borrower and such Lender, or (z) any payment to which such Lender is entitled as
a result of any form of credit protection obtained by such Lender.

The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable Law, that any Lender acquiring a
participation solely pursuant to Section 10.10(b) may exercise against each
Borrower rights of setoff and counterclaim and similar rights of Lenders with
respect to such participation as fully as if such Lender were a direct creditor
of each Borrower in the amount of such participation.

10.11
Reliance Upon Administrative Agent

The Covenantor and any Borrower (if other than the Covenantor) shall be entitled
to rely upon any certificate, notice or other document or other advice,
statement or instruction provided to it by the Administrative Agent pursuant to
this Agreement, and the Covenantor and any Borrower (if other than the
Covenantor) shall generally be entitled to deal with the Administrative Agent
with respect to matters under this Agreement which the Administrative Agent is
authorized to deal with without any obligation whatsoever to satisfy itself as
to the authority of the Administrative Agent to act on behalf of the Lenders and
without any liability whatsoever to the Lenders for relying upon any
certificate, notice or other document or other advice, statement or instruction
provided to it by the Administrative Agent, notwithstanding any lack of
authority of the Administrative Agent to provide the same.

10.12
Replacement of BA Reference Lender or Eurodollar Reference Lender

If:

(a)
a BA Reference Lender or Eurodollar Reference Lender under a Credit Facility, as
the case may be, assigns all of its rights hereunder under such Credit Facility,
or otherwise ceases to be a Lender under such Credit Facility or gives notice of
its intention to cease being a BA Reference Lender or Eurodollar Reference
Lender under such Credit Facility, as the case may be; or

(b)
in the opinion of the Administrative Agent (acting reasonably), a BA Reference
Lender or Eurodollar Reference Lender under a Credit Facility, as the case may
be, is no longer capable of exercising its function as a BA Reference Lender or
Eurodollar Reference Lender under such Credit Facility, as the case may be;

then, in each case, the Administrative Agent shall, with the prior written
consent of the Borrowers if prior to an Event of Default, appoint another Lender
under such Credit Facility (with the latter's consent) to act as a BA Reference
Lender or Eurodollar Reference Lender, as the case may be, in replacement
thereof.

10.13
Reference Rate Determinations

Each BA Reference Lender and Eurodollar Reference Lender agrees to provide the
Administrative Agent with timely information for purposes of determining the
applicable Reference Discount Rate or Eurodollar Rate, as the case may be.  If
any one or more of the BA Reference Lenders or Eurodollar Reference Lenders fail
to provide the information to the Administrative Agent, the Administrative Agent
shall determine the applicable Reference Discount Rate or Eurodollar Rate, as
the case may be, on the basis of timely information provided by the remaining BA
Reference Lenders or Eurodollar Reference Lenders under the applicable Credit
Facility, as the case may be.  The Administrative Agent shall give prompt notice
to the applicable Borrower and the applicable Lenders of the Reference

--------------------------------------------------------------------------------

Discount Rate or Eurodollar Rate, as the case may be, determined by the
Administrative Agent for an applicable Drawing or Interest Period, as the case
may be, and the applicable Reference Discount Rate furnished by each applicable
BA Reference Lender for determining such Reference Discount Rate or, the
applicable Eurodollar Rate furnished by each applicable Eurodollar Reference
Lender for determining such Eurodollar Rate, as the case may be.

10.14
The Administrative Agent and Defaulting Lenders

(a)
Each Defaulting Lender shall be required to provide to the Administrative Agent
cash in an amount, as shall be determined from time to time by the
Administrative Agent in its discretion, equal to all obligations of such
Defaulting Lender to the Administrative Agent that are owing or may become owing
pursuant to this Agreement, including such Defaulting Lender's obligation to pay
its rateable share of any indemnification, reimbursement or expense
reimbursement amounts not paid by the Borrowers. Such cash shall be held by the
Administrative Agent in one or more cash collateral accounts, which accounts
shall be in the name of the Administrative Agent and shall not be required to be
interest bearing.  The Administrative Agent shall be entitled to apply the
foregoing cash in accordance with Section 10.14 to amounts owing to the
Administrative Agent.

(b)
In addition to the indemnity and reimbursement obligations noted in
Section 10.5, the Lenders under each Credit Facility agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrowers and without
limiting the obligations of the Borrowers hereunder) rateably according to their
respective rateable share (and in calculating a rateable share of a Lender,
ignoring the Commitments of Defaulting Lenders under the applicable Credit
Facility) for any amount that a Defaulting Lender fails to pay the
Administrative Agent under such Credit Facility and which is due and owing to
the Administrative Agent pursuant to Section 10.14.  Each Defaulting Lender
agrees to indemnify each other Lender for any amounts paid by such Lender and
which would otherwise be payable by the Defaulting Lender.

(c)
The Administrative Agent shall be entitled to set off any Defaulting Lender's
rateable share of all payments received from the Borrowers against such
Defaulting Lender's obligations to make payments and fund Accommodations
required to be made by it under the applicable Credit Facility and to purchase
participations required to be purchased by it under this Agreement and the other
Credit Documents.  To the extent permitted by Law, the Administrative Agent
shall be entitled to withhold and deposit in one or more non-interest bearing
cash collateral accounts in the name of the Administrative Agent all amounts
(whether principal, interest, fees or otherwise) received by the Administrative
Agent and due to a Defaulting Lender pursuant to this Agreement, for so long as
such Lender is a Defaulting Lender, which amounts shall be used by the
Administrative Agent:

(i)
first, to reimburse the Administrative Agent for any amounts owing to it, in its
capacity as Administrative Agent, by such Defaulting Lender pursuant to any
Credit Document;

(ii)
second, to reimburse the Lenders for amounts paid to the Administrative Agent
pursuant to the Lenders' indemnity obligations under Section 10.14(b);

(iii)
third, to repay on a pro rata basis the incremental portion of any
Accommodations made by a Lender under a Credit Facility pursuant to
Section 12.9(b) and Section 12.9(d) in order to fund a shortfall created by a
Defaulting Lender under such Credit Facility and, upon receipt of such
repayment, each such Lender shall be deemed to have assigned to the Defaulting
Lender such incremental portion of such Accommodations;

--------------------------------------------------------------------------------

(iv)
fourth, to cash collateralize all other obligations of such Defaulting Lender to
the Administrative Agent owing pursuant to this Agreement in such amount as
shall be determined from time to time by the Administrative Agent in its
discretion, including such Defaulting Lender's obligation to pay its rateable
share of any indemnification, reimbursement or expense reimbursement amounts not
paid by the Borrowers; and

(v)
fifth, to fund from time to time the Defaulting Lender's rateable share of
Borrowings under the applicable Credit Facility.

For greater certainty and in addition to the foregoing, neither the
Administrative Agent nor any of its Affiliates nor any of their respective
shareholders, officers, directors, employees, agents or representatives shall be
liable to any Lender (including a Defaulting Lender) for any action taken or
omitted to be taken by it in connection with amounts payable by the Borrowers to
a Defaulting Lender and received and deposited by the Administrative Agent in a
cash collateral account and applied in accordance with the provisions of this
Agreement, save and except for the gross negligence or wilful misconduct of the
Administrative Agent as determined by a final non-appealable judgment of a court
of competent jurisdiction.
ARTICLE 11
GUARANTEE

11.1
Guarantee

(a)
The Covenantor irrevocably and unconditionally guarantees the due and punctual
payment to the Lenders and the Administrative Agent, whether at stated maturity,
by acceleration or otherwise, of all present and future debts, liabilities and
obligations, direct or indirect, absolute or contingent, of each Borrower to the
Lenders and the Administrative Agent or any of them arising pursuant to, or in
respect of, the Credit Agreement and the other Credit Documents (such
obligations collectively being herein called the "Guaranteed Obligations"), and
promises to pay, on demand, any and all out-of-pocket expenses (including
reasonable counsel fees and disbursements) incurred by or on behalf of the
Lenders and the Administrative Agent in enforcing any of their respective rights
under this Guarantee.

(b)
The Covenantor hereby irrevocably and unconditionally agrees to indemnify the
Administrative Agent and each of the Lenders from time to time on demand by the
Administrative Agent from and against any loss incurred by the Administrative
Agent or the Lenders or any of them as a result of any of the obligations of any
Borrower under or pursuant to the Credit Agreement or any other Credit Documents
being or becoming void, voidable, unenforceable or ineffective against such
Borrower for any reason whatsoever, whether or not known to the Administrative
Agent or the Lenders or any of them or any other Person, the amount of such loss
being limited to the amount which the Person or Persons suffering such Loss
would otherwise have been entitled to recover from such Borrower.

11.2
Absolute Liability

The Covenantor guarantees that the Guaranteed Obligations will be paid to the
Administrative Agent and Lenders in accordance with the terms and conditions of
the Credit Agreement and other Credit Documents, that the Covenantor shall be
liable as principal debtor and not solely as surety with respect to the payment
of the Guaranteed Obligations and that the liability of the Covenantor under
this Guarantee shall be absolute and unconditional irrespective of:

--------------------------------------------------------------------------------

(a)
any lack of validity or enforceability of any terms of any of the Credit
Documents;

(b)
any contest by any Borrower or any other Person as to the amount of the
Guaranteed Obligations or the validity or enforceability of any terms of the
Credit Documents;

(c)
any extension of the time or times for payment of the Guaranteed Obligations the
Lenders or the Administrative Agent may grant to any Borrower or any other
Person, or amendment to, restatement of, or alteration of this Guarantee or any
of the Credit Documents or the Guaranteed Obligations;

(d)
the assignment of all or part of the benefits of this Guarantee; and

(e)
to the fullest extent permitted by Law, any other circumstances which might
otherwise constitute a defence available to, or a discharge of, the Covenantor,
any Borrower or any other Person in respect of the Guaranteed Obligations or
this Guarantee, other than the payment and performance in full of the Guaranteed
Obligations.

11.3
Remedies

The Covenantor agrees that the Lenders and the Administrative Agent need not
seek or exhaust their recourse against any Borrower or any other Person before
being entitled to payment under this Guarantee.

11.4
Amount of Guaranteed Obligations

Any account settled or stated by or among the Lenders, the Administrative Agent
and any Borrower or, if any such account has not been settled or stated
immediately before demand for payment under this Guarantee, any account stated
by the Administrative Agent shall, in the absence of manifest error, be accepted
by the Covenantor as conclusive evidence of the amount of the Guaranteed
Obligations which is due by such Borrower to the Lenders and the Administrative
Agent or remains unpaid by such Borrower to the Lenders and the Administrative
Agent.

11.5
Payment on Demand

Upon the occurrence and during the continuance of an Event of Default, the
obligation of the Covenantor to pay the amount of the Guaranteed Obligations and
all other amounts payable by it to the Lenders or the Administrative Agent under
this Guarantee shall arise, and the Covenantor shall make such payments
immediately after demand for same is made in writing to it.  The liability of
the Covenantor shall bear interest from the date of such demand at the rate or
rates of interest then applicable to the Guaranteed Obligations under and
calculated in the manner provided in the Credit Documents, without duplication
of interest otherwise payable by the Borrowers in respect of the Guaranteed
Obligations.

11.6
Postponement

Upon the occurrence and during the continuance of an Event of Default, the
Lenders and the Administrative Agent shall be entitled to receive payment of the
Guaranteed Obligations in full before the Covenantor is entitled to receive any
payment on account of any obligations, liabilities and indebtedness of any
Borrower to the Covenantor of any nature whatsoever and all security therefor
(the "Intercorporate Indebtedness").  In such case, the Intercorporate
Indebtedness shall not be released or withdrawn by the Covenantor unless the
Administrative Agent's written consent to such release or withdrawal is first
obtained.  The Covenantor shall not permit the prescription of the
Intercorporate Indebtedness by any statute

--------------------------------------------------------------------------------

of limitations or ask for or obtain any security or negotiable paper for, or
other evidence of, the Intercorporate Indebtedness after the occurrence and
during the continuance of an Event of Default.

11.7
Suspension of Covenantor Rights

Until all of the Guaranteed Obligations have been irrevocably paid in full the
Covenantor shall not exercise any rights which the Covenantor may at any time
have by reason of the performance of any of its obligations under this
Guarantee:

(a)
to be indemnified by any Borrower;

(b)
to claim contribution from any other Covenantor of the debts, liabilities or
obligations of any Borrower; or

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Lenders or the Administrative Agent under any of
the Credit Documents.

11.8
No Prejudice to Lenders or Administrative Agent

The Lenders and the Administrative Agent shall not be prejudiced in any way in
the right to enforce any provision of this Guarantee by any act or failure to
act on the part of any Borrower, the Lenders or the Administrative Agent.  The
Administrative Agent and the Lenders may, at any time and from time to time, in
such manner as they may determine is expedient, without any consent of, or
notice to, the Covenantor, and without impairing or releasing the obligations of
the Covenantor:

(a)
change the manner, place or terms of payment or change or extend the time of
payment of, or renew or alter, the Guaranteed Obligations;

(b)
renew, determine, vary or increase any credit or credit facilities to, or the
terms or conditions in respect of any transaction with, any Borrower or any
other Person;

(c)
release, compound or vary the liability of any Borrower or any other Person
liable in any manner under or in respect of the Guaranteed Obligations, and

(d)
apply any sums from time to time received to the Guaranteed Obligations.

In their dealings with any Borrower, the Administrative Agent and the Lenders
need not enquire into the authority or power of any Person purporting to act for
or on behalf of such Borrower.

11.9
Rights of Subrogation

(a)
Until all of the Guaranteed Obligations have been irrevocably paid in full the
Covenantor:

(i)
shall have no right of subrogation to the claims of the Administrative Agent or
the Lenders in respect of the Guaranteed Obligations;

(ii)
waives, to the fullest extent permitted by applicable Law, any right to enforce
any remedy which the Administrative Agent or the Lenders now have or may
hereafter have against each Borrower in respect of the Guaranteed Obligations;
and

(iii)
agrees not to file any claim in insolvency, bankruptcy or reorganization
proceedings in respect of any such subrogated claims.

--------------------------------------------------------------------------------

(b)
If:

(i)
the Covenantor has paid to the Administrative Agent or the Lenders all amounts
owing by all of the Borrowers under the Credit Documents; and

(ii)
the Guaranteed Obligations have been irrevocably paid in full;

then the Administrative Agent and the Lenders will, at the Covenantor's request
and expense, execute and deliver to the Covenantor appropriate documents,
without recourse and without representation and warranty, necessary to evidence
the transfer by subrogation to the Covenantor of the Administrative Agent and
the Lenders' interest in the Guaranteed Obligations resulting from such payment
by the Covenantor.

11.10
No Set-off

To the fullest extent permitted by Law, the Covenantor shall make all payments
under this Guarantee without regard to any defence, counter-claim or right of
set-off available to it.

11.11
Successors of the Borrowers

Any change or changes in the name of or reorganization (whether by way of
reconstruction, consolidation, amalgamation, merger, transfer, sale, lease or
otherwise) of any Borrower or of their respective business shall not affect or
in any way limit or lessen the liability of the Covenantor under this Guarantee.

11.12
Continuing Guarantee

The guarantee in this Guarantee is a continuing guarantee.  It extends to all
present and future Guaranteed Obligations, applies to and secures the ultimate
balance of the Guaranteed Obligations due or remaining due to the Administrative
Agent and the Lenders and shall be binding as a continuing obligation of the
Covenantor until the Administrative Agent and the Lenders release the
Covenantor, which release shall not be unreasonably withheld or delayed.  This
Guarantee shall continue to be effective or be reinstated, as the case may be,
if at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by the Lenders or the Administrative Agent upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

11.13
Supplemental Security

This Guarantee is in addition to and without prejudice to and supplemental to
all other guarantees held or which may hereafter be held by the Lenders or the
Administrative Agent.

11.14
Right of Set-off

Upon the occurrence and during the continuance of any Event of Default and after
a demand having been made to the Covenantor for payment of the Guaranteed
Obligations, the Administrative Agent and each of the Lenders are authorized by
the Covenantor at any time thereafter and from time to time, to the fullest
extent permitted by Law (including general principles of common law), to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Administrative Agent or the Lenders to or for the credit or the account of the
Covenantor against any and all of the obligations of the Covenantor to the
Administrative Agent and the Lenders hereunder although such obligations may be
unmatured or

--------------------------------------------------------------------------------

contingent.  Such Lender shall promptly notify the Covenantor and the
Administrative Agent after any set-off and application is made by it, provided
that the failure to give notice shall not affect the validity of the set-off and
application.  The rights of the Administrative Agent and the Lenders under this
Section 11.14 are in addition to and without prejudice to and supplemental to
other rights and remedies which the Administrative Agent and the Lenders may
have.

11.15
Interest Act (Canada)

The Covenantor hereby acknowledges that certain of the rates of interest
applicable to the Guaranteed Obligations may be computed on the basis of a year
of 360 days, 365 days or 366 days, as the case may be.  For purposes of the
Interest Act (Canada), whenever any interest is calculated using a rate based on
a year of 360 days, 365 days or 366 days, as the case may be, such rate
determined pursuant to such calculation, when expressed as an annual rate is
equivalent to:

(a)
the applicable rate based on a year of 360 days, 365 days or 366 days, as the
case may be;

(b)
multiplied by the actual number of days in the calendar year in which the period
for such interest is payable (or compounded) ends; and

(c)
divided by 360, 365 or 366, as the case may be.

11.16
Judgment

(a)
If for the purposes of obtaining judgment in any court it is necessary to
convert all or any part of the Guaranteed Obligations or any other amount due to
a Lender or the Administrative Agent in respect of the Covenantor's obligations
under this Guarantee in any currency (the "Original Currency") into another
currency (the "Other Currency"), the Covenantor, to the fullest extent that it
may effectively do so, agrees that the rate of exchange used shall be that at
which, in accordance with normal banking procedures, the Lender or
Administrative Agent, as the case may be, could purchase the Original Currency
with the Other Currency on the Business Day preceding that on which final
judgment is paid or satisfied.

(b)
The obligations of the Covenantor in respect of any sum due in the Original
Currency from it to any Lender or the Administrative Agent shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent of any sum adjudged to be so due in such Other Currency
such Lender or the Administrative Agent may, in accordance with its normal
banking procedures, purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to the Lender or the Administrative Agent in the Original Currency, the
Covenantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Lender or the Administrative Agent against such loss,
and if the amount of the Original Currency so purchased exceeds the sum
originally due to the Lender or the Administrative Agent in the Original
Currency, the Lender or the Administrative Agent agrees to remit such excess to
the Covenantor.

--------------------------------------------------------------------------------

ARTICLE 12
MISCELLANEOUS

12.1
Amendment and Waiver

(a)
Subject to subsections (b) and (c), no amendment or waiver of any provision of
any of the Credit Documents, nor consent to any departure by the Covenantor, the
Borrowers or any other Person from such provisions, is effective unless in
writing and approved by the Majority Lenders.  Any amendment, waiver or consent
is effective only in the specific instance and for the specific purpose for
which it was given.

(b)
Except as herein expressly provided, only written amendments, waivers or
consents signed by all affected Lenders shall:

(i)
increase a Lender's Commitment or subject any Lender to any additional
obligation;

(ii)
decrease the principal amount of any required payment, the interest rates, the
Applicable Margins, the Applicable Standby Fee Rate or the Fees (other than the
Fees payable pursuant to the Agency Fee Letter) as specified herein;

(iii)
postpone any date fixed for any payment of principal of, or interest on, any
Accommodation Outstanding or any fees;

(iv)
amend Section 2.4(b), Section 2.7 (in a manner which would obligate any 5 Year
Lender to extend the 5 Year Maturity Date in respect of such Lender) or
Section 2.8 (in a manner which would obligate any 2 Year Lender to extend the
2 Year Maturity Date in respect of such Lender), Section 10.10, Article 11 or
Sections 12.10 or 12.13 or release any Designated Subsidiary Guarantee (except
to the extent provided for in Section 2.13) or, in any case, consent to any
waiver having such effect;

(v)
change the number or percentage of Lenders required for the Lenders, or any of
them, or the Administrative Agent to take any action;

(vi)
change the definition of Majority Lenders;

(vii)
change the types of Accommodations available from a Lender;

(viii)
amend Section 2.11(c); or

(ix)
amend this Section 12.1(b).

(c)
The Borrowers and the Administrative Agent, acting together, shall be permitted
to waive the minimum amounts specified in Section 12.10 in respect of the
participation or assignment by a Lender of its interest in a Credit Facility.

(d)
The Administrative Agent shall be entitled to decide upon routine or
administrative matters without the necessity of Majority Lender approval.

(e)
Only written amendments, waivers or consents signed by the Administrative Agent
in addition to the Majority Lenders, shall affect the rights or duties of the
Administrative Agent under the Credit Documents.

--------------------------------------------------------------------------------

(f)
Any waiver of or any amendment to any provision of the Credit Documents which
relates to the rights or obligations of a 5 Year Fronting Documentary Credit
Lender shall require the agreement of each 5 Year Fronting Documentary Credit
Lender thereto, provided that in the case of Fees payable to a 5 Year Fronting
Documentary Credit Lender in such capacity, only the agreement of the applicable
5 Year Fronting Documentary Credit Lender shall be required.

(g)
Any waiver of or any amendment to any provision of the Credit Documents which
relates to the rights or obligations of a 5 Year Swingline Lender shall require
the agreement of each 5 Year Swingline Lender thereto.

(h)
Any waiver of or amendment to any provision of the Credit Documents which
relates only to the rights or obligations of the Lenders under one Credit
Facility but not the other (the "Affected Credit Facility"), shall require the
agreement of only the Lenders under the Affected Credit Facility with the
definition of Majority Lenders being determined by reference only to Lenders
under the Affected Credit Facility and their Commitment thereunder and provided
that the provisions of Section 12.1(b) shall apply to any such matters in
respect of the Affected Credit Facility mutatis mutandis.

12.2
Waiver

(a)
No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right under any of the Credit Documents shall
operate as a waiver of such right; nor shall any single or partial exercise of
any right under any of the Credit Documents preclude any other or further
exercise of such right or the exercise of any other right.

(b)
Except as otherwise expressly provided in this Agreement, the covenants,
representations and warranties shall not merge on and shall survive the initial
Accommodation and, notwithstanding such initial Accommodation or any
investigation made by or on behalf of any party, shall continue in full force
and effect.  The closing of this transaction shall not prejudice any right of
one party against any other party in respect of anything done or omitted under
this Agreement or in respect of any right to damages or other remedies.

12.3
Evidence of Debt and Accommodation Notices

(a)
The indebtedness of each Borrower resulting from Accommodations under the Credit
Facilities shall be evidenced by the records of the Administrative Agent acting
on behalf of the Lenders which shall constitute prima facie evidence under each
Credit Facility of such indebtedness.

(b)
Prior to the receipt of any Accommodation Notice, the Administrative Agent may
act upon the basis of a notice by telephone (containing the same information as
required to be contained in the Accommodation Notice) believed by it in good
faith to be from an authorized person representing the applicable Borrower.  In
the event of a conflict between the Administrative Agent's record of any
Accommodation and the Accommodation Notice, the Administrative Agent's record
shall prevail, absent manifest error.

12.4
Notices and Electronic Communications

(a)
Subject to the next following sentence, any notice, direction or other
communication required or permitted to be given under this Agreement shall,
except as otherwise permitted, be in writing and given by delivering it or
sending it by facsimile:

--------------------------------------------------------------------------------

if to the Covenantor or any Borrower at:
7550 Ogden Dale Rd. S.E.
Calgary, Alberta, T2C 4X9
Attention:  Director, Investor Relations & Treasury
Facsimile:  (403) 319-3615
with a copy to
Attention:  Corporate Secretary
Facsimile:  (403) 319-6770
if to the Administrative Agent, to it at:
Agency Services Group
20 King Street West, 4th Floor
Toronto, Ontario  M5H 1C4
Attention:  Manager, Agency
Facsimile:  (416) 842-4023
and, if to the Lenders, at the addresses shown on the signature pages hereto or
in any assignment and assumption agreement.
Any notice of any change in the particulars of any of the Borrower's Accounts
shall be given in accordance with a written protocol to be agreed upon by the
applicable Borrower and the Administrative Agent.  Any communication shall be
deemed to have been validly and effectively given on the date of such delivery
if such date is a Business Day and such delivery was made prior to 4:00 p.m.
(Toronto time) or otherwise on the next Business Day.  Any party may change its
address for service from time to time by notice given in accordance with the
foregoing and any subsequent notice shall be sent to the party at its changed
address.

(b)
The Administrative Agent shall within five (5) Business Days deliver to each
Lender such documents, papers, materials and other information as are furnished
by a Borrower or the Covenantor to the Administrative Agent on behalf of the
Lenders pursuant to this Agreement (including notices under Section 7.1(h),
7.1(k), 8.1(a), 8.1(b) and 8.1(g)) and, subject to Section 12.4(c), each
Borrower and the Covenantor shall provide the Administrative Agent with
sufficient copies of all such information for such purpose.  The Administrative
Agent shall make requests of each Borrower or the Covenantor pursuant to
Section 8.1(g) from time to time on behalf of a Lender for such information as
such Lender may from time to time reasonably request.

(c)
Notices and other communications to the Lenders, the 5 Year Swingline Lenders
and the 5 Year Fronting Documentary Credit Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent,  provided
that the foregoing shall not apply to service of process or to notices to any
Lender of Accommodations to be made if such Lender has notified the
Administrative Agent that it is incapable of receiving notices by electronic
communication.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

--------------------------------------------------------------------------------

(d)
Unless the Administrative Agent otherwise prescribes:

(i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient; and

(ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in Section 12.4(d)(i) of notification that such notice or
communication is available and identifying the website address therefor.

12.5
Confidentiality

(a)
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed:

(i)
to it, its Affiliates and its and its Affiliates' respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and that it shall be responsible if any such Person
fails to do so);

(ii)
to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority and bank
examiners);

(iii)
to the extent required by applicable Laws or regulations or by any subpoena or
similar legal process;

(iv)
to any other party hereto;

(v)
in connection with the exercise of any remedies hereunder or under any other
Credit Document or any action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder;

(vi)
subject to an agreement containing provisions substantially the same as those of
this Section 12.5, to:

(A)
any Assignee of or Participant in, or any prospective Assignee of or Participant
in, any of its rights or obligations under this Agreement;

(B)
any actual or prospective counterparty (or its advisors) to any swap,
derivative, credit-linked note or similar transaction relating to the Covenantor
or any Borrower and its obligations; or

(C)
any credit rating agency solely in connection with a review, determination or
other matter related to the credit ratings of a Lender and not, for certainty,
of the Borrowers or the Covenantor;

--------------------------------------------------------------------------------

(vii)
with the consent of the Borrowers; or

(viii)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section by the disclosing party or (y) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than a Borrower or the Covenantor.

(b)
For purposes of this Section 12.5, "Information" means all information received
in connection with this Agreement from the Covenantor, the Borrowers or any
Designated Subsidiary related to it or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a non-confidential basis prior to such receipt.  Any Person required
to maintain the confidentiality of Information as provided in this Section 12.5
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.  In
addition, the Administrative Agent may disclose to any agency or organization
that assigns standard identification numbers to loan facilities such basic
information describing the facilities provided hereunder as is necessary to
assign unique identifiers (and, if requested, supply a copy of this Agreement),
it being understood that the Person to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to make
available to the public only such Information as such person normally makes
available in the course of its business of assigning identification numbers.

12.6
Costs, Expenses and Indemnity

(a)
The Borrowers shall, whether or not the transactions contemplated in this
Agreement are completed, indemnify and hold each of the Lenders and the
Administrative Agent and their Affiliates and each of their respective officers,
directors, employees and agents (each an "Indemnified Person") harmless from,
and shall pay to such Indemnified Person on demand any amounts required to
compensate the Indemnified Person for, any claim, loss, cost or expense
(including any reasonable legal cost) suffered by, imposed on, or asserted
against, the Indemnified Person as a result of, connected with or arising out
of:

(i)
the preparation, execution and delivery of, preservation of rights under,
enforcement of, or refinancing, renegotiation or restructuring of, the Credit
Documents and any related amendment, waiver or consent; or

(ii)
a default (whether or not constituting a Default or an Event of Default) by the
Borrowers or any of them, except to the extent caused by the gross negligence,
wilful misconduct or default of the Indemnified Person as finally determined in
a non-appealable judgment by a court of competent jurisdiction.

In case any proceeding shall be instituted involving any Person in respect of
which indemnity may be sought pursuant to this Section 12.6(a), such Indemnified
Person shall promptly notify a Borrower in writing (but failure to do so shall
not relieve the Borrowers from any liability which they may have pursuant to
this Section 12.6(a) except to the extent the Borrowers shall be prejudiced from
instituting or defending any proceeding relating thereto) and the Borrowers,
upon request of the Indemnified Person, shall retain counsel satisfactory to the
Indemnified Person, acting reasonably, to represent the Indemnified Person and
any others the Borrowers may designate in such proceeding and shall pay the fees
and disbursements of such counsel related to such proceeding.  In any such
proceeding, any Indemnified Person shall have the right to retain its own

--------------------------------------------------------------------------------

counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless:

(iii)
the Borrowers and the Indemnified Person shall have mutually agreed to the
retention of such counsel; or

(iv)
the named parties to any such proceeding include the Borrowers or any of them
and the Indemnified Person and representation of such parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.

It is understood that the Borrowers shall not, in connection with any proceeding
or related proceedings in the same jurisdiction and other than as provided for
in the preceding sentence, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred.  A certificate as to the amount of any such loss submitted in good
faith by a Lender to the Borrowers or any of them shall be prima facie evidence
of such amount.

(b)
If, with respect to any Lender:

(i)
any change in Law of general application, or any change in the interpretation or
application of any Law, occurring or becoming effective after the Effective Date
and the date that the Lender became a party hereto; or

(ii)
compliance by the Lender with any direction, request or requirement (whether or
not having the force of law) of any Governmental Entity made or becoming
effective after such date;

has the effect of causing any loss to the Lender or reducing the Lender's rate
of return by (w) increasing the cost to the Lender of performing its obligations
under this Agreement or in respect of any Accommodations Outstanding (including
the costs of maintaining any capital, reserve, liquidity or special deposit
requirements but other than a reduction resulting from a higher rate or from a
change in the calculation of income or capital tax relating to the Lender's
income or capital in general), (x) requiring the Lender to maintain any
liquidity or maintain or allocate any capital or additional capital or affecting
its allocation of capital in respect of its obligations under this Agreement or
in respect of any Accommodations Outstanding, (y) reducing any amount payable to
the Lender under this Agreement or in respect of any Accommodations Outstanding
by any material amount, or (z) causing the Lender to make any payment or to
forego any return on, or calculated by reference to, any amount received or
receivable by the Lender under this Agreement or in respect of any
Accommodations Outstanding, then the Lender may give notice to each relevant
Borrower specifying the nature and details of the event giving rise to the loss,
together with a certificate of a duly authorized officer of the Lender setting
forth the amount necessary to compensate the Lender for such loss and the basis
of calculation thereof and the applicable Borrower:

(A)
shall, on demand pay such amounts as the Lender specifies as necessary to
compensate it for any such loss, reduction or expense, provided that if the
Lender fails to give notice to such Borrower within three (3) months of the date
on which the Lender should reasonably be expected to have been able to comply
with its obligations to notify such Borrower as aforesaid, no payment of any
compensation for such loss, reduction or expense shall be required to be made by
such Borrower in respect of the period before the date the Lender has complied
with its obligations

--------------------------------------------------------------------------------

as aforesaid except in circumstances where such loss, reduction or expense is
imposed retrospectively; and

(B)
may, provided no loss has yet been suffered by the Lender or the applicable
Borrower has paid the compensating amount to the Lender, repay the
Accommodations Outstanding to such Lender together with interest accrued thereon
and unpaid Fees in relation thereto and terminate the Lender's Commitment by
notice to such Lender specifying the date of prepayment and such Borrower shall
make such prepayment in accordance with such notice.

A certificate as to the amount of any such loss submitted in good faith by a
Lender to the Borrowers or any of them shall be prima facie evidence of such
amount.  Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States, Canadian or other
regulatory authorities, in each case pursuant to Basel III ((i) and (ii) being,
the "New Rules"), shall in each case be deemed to be a "change in Law" for the
purposes of this Section 12.6(b), regardless of the date enacted, adopted or
issued, in each case (iii) to the extent materially different from that in
effect on the date hereof and (iv) to the extent that such New Rules have
general application to substantially all of the banks which are subject to the
New Rules in question.

(c)
The applicable Borrower shall pay to each Lender on demand any amounts required
to compensate the Lender for any loss suffered or incurred by it as a result of:

(i)
any payment being made in respect of a BA Instrument, other than on the maturity
thereof, or in respect of a Eurodollar Rate Advance, other than on the last day
of the Interest Period thereof;

(ii)
the failure of the applicable Borrower to give any notice in the manner and at
the times required by this Agreement;

(iii)
the failure of the applicable Borrower to effect an Accommodation in the manner
and at the time specified in any Accommodation Notice; or

(iv)
the failure of the applicable Borrower to make a payment or a mandatory
repayment in the manner and at the time specified in this Agreement.

A certificate as the amount of any such loss submitted in good faith by a Lender
to the applicable Borrower shall be prima facie evidence of such amount.

(d)
The provisions of this Section 12.6 shall survive the termination of this
Agreement and the repayment of all Accommodations Outstanding.  Each of the
Borrowers acknowledges that neither its obligation to indemnify nor any actual
indemnification by it of any Lender, the Administrative Agent or any other
Indemnified Person in respect of such Person's losses for the legal fees and
expenses shall in any way affect the confidentiality or privilege relating to
any information communicated by such Person to its counsel.

--------------------------------------------------------------------------------

12.7
Illegality

If any Lender determines that any applicable Law has made it unlawful, or that
any Governmental Entity has asserted that it is unlawful, for any Lender to make
or maintain any Accommodation (or to maintain its obligation to make any
Accommodation), or to determine or charge interest rates based upon any
particular rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender with respect to the
activity that is unlawful shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if conversion would avoid the activity that is unlawful, convert any
Accommodations, or take any necessary steps with respect to any Accommodation in
order to avoid the activity that is unlawful.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.  Each Lender agrees to designate a different office from
which it funds its Commitment if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

12.8
Taxes

(a)
Subject to Section 12.10, each of the Borrowers and the Covenantor agrees to
immediately pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges, financial institutions duties, debits taxes
or similar levies which arise from any payment made by them under any of the
Credit Documents or from the execution, delivery or registration of, or
otherwise with respect to, any of the Credit Documents (all such taxes, charges,
duties and levies being referred to as "Taxes") and, for greater certainty,
"Taxes" shall not include (i) federal or provincial income or capital or
franchise taxes, any other taxes imposed on the overall revenue, income, net
income, capital or equity of a Lender under the laws of any jurisdiction (ii)
any withholding, branch or similar taxes imposed by reason of any Lender being a
"non-resident" of Canada and who deals at "non-arms length" with the Borrowers
(both for purposes of the Income Tax Act (Canada)) or (iii) U.S. federal
withholding taxes imposed under FATCA (collectively "Excluded Taxes").

(b)
Subject to Section 12.10, the Borrowers and the Covenantor shall jointly and
severally indemnify the Lenders and the Administrative Agent for the full amount
of Taxes paid by the Lenders or the Administrative Agent and any liability
(including penalties, interest and expenses) arising from or with respect to
such Taxes.  Payment under this indemnification shall be made within thirty (30)
days from the date the Administrative Agent or the relevant Lender, as the case
may be, makes written demand for it.  A certificate as to the amount of such
Taxes submitted to the Borrowers and the Covenantor or any of them by the
Administrative Agent or the relevant Lender shall be prima facie evidence,
absent manifest error, of the amount due from the Borrowers or the Covenantor to
the Administrative Agent or the Lenders, as the case may be.  If, following
payment by or on behalf of a Borrower or the Covenantor of any Taxes, any Lender
receives a refund, credit, remission, deduction or similar benefit in respect of
any such amount (a "Tax Benefit"), such Lender shall credit or cause to be
credited to the account of the applicable Borrower or the Covenantor, as the
case may be, the amount of such Tax Benefit immediately upon the receipt thereof
if such Tax Benefit is received by the Lender in the form of a cash payment, or,
if such Tax Benefit is in the form of a credit, remission, deduction or similar
non-cash form or amount, upon the date on which the Lender utilizes the benefit
thereof.  Each Lender shall use its reasonable commercial efforts to obtain each
such Tax Benefit available to it, but shall not be obligated to seek or obtain
or utilize any such Tax Benefit if, in the opinion of the Lender, acting
reasonably, such action would subject or impose on the Lender tax or other
financial obligations to which it would not have been subject

--------------------------------------------------------------------------------

but for the payment by or on behalf of a Borrower or the Covenantor of any Tax
and the receipt or utilization of any Tax Benefit in connection with such
amount.  The Borrowers and the Covenantor shall jointly and severally reimburse
the Lenders for all costs and expenses incurred by the Lenders in obtaining any
Tax Benefit as provided in this Section 12.8(b).

(c)
The provisions of this Section 12.8 shall survive the termination of the
Agreement and the repayment of all Accommodations Outstanding.

12.9
Defaulting Lender

(a)
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i)
the standby fees payable pursuant to Section 2.9 shall cease to accrue on the
unused portion of the Commitment of such Defaulting Lender;

(ii)
a Defaulting Lender shall not be included in determining whether, and the
Commitment and the rateable share of the Accommodations Outstanding of such
Defaulting Lender shall not be included in determining whether, all Lenders or
the Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.1(b)), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender that (A) materially and adversely affects such Defaulting
Lender differently than other affected Lenders, (B) increases the Commitment or
extends the 5 Year Maturity Date or 2 Year Maturity Date of such Defaulting
Lender, or (C) relates to the matters set forth in Sections 12.1(b)(ii), (iii),
(v) (insofar as it relates to Section 12.1(b)) and (vii), shall require the
consent of such Defaulting Lender; and

(iii)
for the avoidance of doubt, the Borrowers shall retain and reserve its other
rights and remedies respecting each Defaulting Lender.

(b)
If the Administrative Agent has actual knowledge that a Lender is a Defaulting
Lender at the time that the Administrative Agent receives an Accommodation
Notice, then each other Lender under the applicable Credit Facility shall fund
its rateable share of such affected Accommodation (and, in calculating such
rateable share, the Administrative Agent shall ignore the Commitments of each
such Defaulting Lender under the applicable Credit Facility); provided that, for
certainty, no Lender shall be obligated by this Section 12.9(b) to make or
provide Accommodations in excess of its Commitment under the applicable Credit
Facility.  If the Administrative Agent acquires actual knowledge that a Lender
is a Defaulting Lender at any time after the Administrative Agent receives, then
the Administrative Agent shall promptly notify the Borrowers that such Lender is
a Defaulting Lender (and such Lender shall be deemed to have consented to such
disclosure).  Each Defaulting Lender agrees to indemnify each other Lender for
any amounts paid by such Lender under this Section 12.9(b) and which would
otherwise have been paid by the Defaulting Lender if its Commitment had been
included in determining the rateable share of such affected Accommodations.

(c)
Any 5 Year Fronting Documentary Credit Lender or any 5 Year Swingline Lender may
require a Defaulting Lender to pay to the Administrative Agent for deposit into
an escrow account maintained by and in the name of the Administrative Agent an
amount equal to such Defaulting

--------------------------------------------------------------------------------

Lenders' maximum contingent obligations hereunder to such 5 Year Fronting
Documentary Credit Lender or such 5 Year Swingline Lender.

(d)
If any Fronted Documentary Credits or Swingline Advances are outstanding (the
Equivalent U.S. $ Amount of the undrawn amount of such Fronted Documentary
Credits or Swingline Advances is the "Defaulting Lender Exposure") at the time a
Lender becomes a Defaulting Lender, then:

(i)
to the extent the Defaulting Lender has not provided cash collateral for its
Defaulting Lender Exposure pursuant to Section 12.9(c) above, such Defaulting
Lender Exposure shall be reallocated among the non-Defaulting Lenders under the
5 Year Facility in accordance with their respective rateable share (disregarding
any Defaulting Lender's Commitment under the 5 Year Facility) but only to the
extent that the sum of (A) the aggregate Equivalent U.S. $ Amount of the
Accommodations Outstanding under the 5 Year Facility made by any non-Defaulting
Lender and outstanding at such time, plus (B) such non-Defaulting Lender's
rateable share (after giving effect to the reallocation contemplated herein) of
the Defaulting Lender Exposure, does not exceed such non-Defaulting Lender's
Commitment under the 5 Year Facility; and

(ii)
if the reallocation described in Section 12.9(d)(i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the 5 Year Swingline Lenders or 5 Year Fronting Documentary Credit
Lenders prepay amounts outstanding as Swingline Advances and under Fronted
Documentary Credits to the extent any such reallocation cannot be effected (in
the case of Fronted Documentary Credits by the deposit of cash in accordance
with Section 5.11(a), the provisions of which Section shall apply thereto as if
a demand has been made pursuant thereto by each 5 Year Fronting Documentary
Credit Lender in respect of the applicable amount of each outstanding Fronted
Documentary Credits).

(e)
So long as any Lender is a Defaulting Lender under the 5 Year Facility, a 5 Year
Fronting Documentary Credit Lender or a 5 Year Swingline Lender, as applicable,
shall not be required to issue any Fronted Documentary Credits or make any
Swingline Advances unless, in each case, it is satisfied that the related
exposure will be 100% covered by the Commitment of non-Defaulting Lenders in
accordance with Section 12.9(d) and participating interests in any such newly
issued Fronted Documentary Credits or Swingline Advances shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 12.9(d); and

(f)
If any Lender shall cease to be a Defaulting Lender, then, upon becoming aware
of the same, the Administrative Agent shall notify the other Lenders and (in
accordance with the written direction of the Administrative Agent) such Lender
(which has ceased to be a Defaulting Lender) shall purchase, and the other
Lenders shall on a rateable basis sell and assign to such Lender, portions of
the Accommodations Outstanding equal in total to such Lender's rateable share
thereof without regard to Section 12.9(a).

12.10
Successors and Assigns

(a)
This Agreement shall become effective when executed and delivered by the
Borrowers, the Covenantor, the Administrative Agent and each Lender and after
such time shall be binding upon and enure to the benefit of the Borrowers, the
Covenantor, the Lenders, the Administrative Agent and their respective
successors and permitted assigns.

--------------------------------------------------------------------------------

(b)
Except as permitted by Sections 2.1(d) and 8.2(b), neither the Covenantor nor
either of the Borrowers shall have the right to assign its rights or obligations
under this Agreement or any interest in this Agreement without the prior consent
of all the Lenders.

(c)
A Lender may:

(i)
grant participations in all or any part of its interest in either Credit
Facility to one or more Persons (each a "Participant"); or

(ii)
upon prior written notice to the Administrative Agent and with the prior written
consent of the Administrative Agent and (as long as no Event of Default has
occurred and is continuing) the prior written consent of each Borrower, in each
case, not to be unreasonably withheld and in the case of a Borrower, to be
deemed to have been provided within 5 Business Days if a Borrower has not
responded to any request for consent within 5 Business Days of any consent being
requested, assign all or any part of its interest in either Credit Facility to
one or more financial institutions, except that upon the occurrence and during
the continuance of an Event of Default a Lender may assign all or any part of
its interest in either Credit Facility to one or more Persons without the prior
written consent of any Borrower, (each an "Assignee"), provided, in each case,
that (w) after giving effect to any partial assignment, no Lender holds an
interest less than U.S. $10,000,000 in the applicable Credit Facility, (x) such
interest or part of its interest, as the case may be, is (if less than all of
its interest in the applicable Credit Facility) not less than U.S.. $10,000,000
and integral multiples of Cdn. $1,000,000 over and above such amount, (y) such
Assignee becomes a party to this Agreement pursuant to an assignment and
assumption agreement substantially in the form of Schedule 8, and (z) such
Assignee acknowledges and agrees that payments made to such Assignee pursuant to
this Agreement may be subject to Excluded Taxes but that, in accordance with
Section 12.8, the Assignee is not entitled to indemnification under either
Section 12.8 or any other provision hereof with respect to any such Excluded
Taxes and agrees that it will not be entitled to indemnification with respect to
any such Excluded Taxes.  Notwithstanding the foregoing and without the consent
of each Borrower or the Administrative Agent but with the payment of the
aforementioned U.S. $3,500, a Lender may, at any time, assign all or any part of
its Commitment under either Credit Facility to an Affiliate of the Lender or to
an Approved Fund, provided that any such assignment shall be subject to part (z)
of the preceding sentence and the Lender remains responsible for, and is not
released from, any and all funding obligations hereunder of such Lender.  A
Lender granting a participation shall continue to be liable hereunder as a
Lender notwithstanding any such participation and shall act on behalf of all of
its Participants in all dealings with the Borrowers in respect of the applicable
Credit Facility.  No Participant shall have any voting or consent rights with
respect to any matter requiring the Lenders' consent and the Borrowers shall not
be responsible for any increased costs arising in any way from any
participation.  Any assignment (including any assignment effected by the
amendment or amendment and restatement hereof) of all or any part of a Lender's
Commitment under the 5 Year Facility to any Person shall be subject to the prior
written approval (not to be unreasonably withheld) of each 5 Year Fronting
Documentary Credit Lender and each 5 Year Swingline Lender.  In the case of an
assignment, the Assignee shall have the same rights and benefits and be subject
to the same limitations under the Credit Documents as it would have if it was a
Lender under the applicable Credit Facility, provided that no Assignee shall be
entitled to receive any greater payment, on a cumulative basis, pursuant to
Sections 12.6 and 12.8 than the Lender which granted the assignment would have
been entitled to receive. No Person shall be entitled to become a 5 Year
Swingline Lender or

--------------------------------------------------------------------------------

5 Year Fronting Documentary Credit Lender hereunder unless such Person is or
becomes, concurrently therewith, a Lender under the 5 Year Facility.

(d)
The Covenantor and each Borrower (if other than the Covenantor) shall provide
such certificates, acknowledgments and further assurances in respect of this
Agreement and the Credit Facility as such Lender may reasonably require in
connection with any assignment pursuant to this Section 12.10.

(e)
A Lender may deliver to the Borrowers an assignment and assumption agreement
substantially in the form of Schedule 8, by which an Assignee of the Lender
assumes the obligations and agrees to be bound by all the terms and conditions
of this Agreement under either Credit Facility, all as if the Assignee had been
an original party under the applicable Credit Facility.  Upon receipt by the
Administrative Agent of a processing fee of U.S. $3,500 payable by the assigning
Lender in the case of any assignment by such assigning Lender to a Person who is
not an Affiliate of such assigning Lender and, in each case, the assignment and
assumption agreement, the assigning Lender, each of the Covenantor and the
Borrowers (if other than the Covenantor) shall be released from its respective
obligations under this Agreement (to the extent of such assignment and
assumption) and shall have no liability or obligations to each other to such
extent, except in respect of matters arising prior to the assignment.

(f)
Notwithstanding the foregoing, a Lender shall be entitled to assign, pledge or
grant a security interest in all or a portion of the Borrowings advanced by it
to any Federal Reserve Bank or central bank in Canada or the United States,
provided that it shall be a term and condition of any such assignment, pledge or
security interest that for any realization thereon which would result in a
person becoming a Lender where the consents in this Section 12.10(f) would
otherwise be required, that such Federal Reserve Bank or central bank shall be
required (and shall so acknowledge) to obtain all such consents unless such
Federal Reserve Bank or central bank is becoming the Lender.

12.11
Right of Set-off

If an Event of Default has occurred and is continuing, each of the Lenders is
hereby authorized at any time and from time to time to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of the
Covenantor or the Borrowers against any and all of the obligations of the
Covenantor and the Borrowers now or hereafter existing under this Agreement or
any other Credit Document to such Lender, irrespective of whether or not such
Lender has made any demand under this Agreement or any other Credit Document and
although such obligations of the Covenantor and the Borrowers may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each the Lenders under this Section 12.11 are in addition to other
rights and remedies (including other rights of setoff, consolidation of accounts
and bankers' lien) that the Lenders may have.  Each Lender agrees to promptly
notify the Covenantor or the Borrowers, as applicable, and the Administrative
Agent after any such setoff and application, but the failure to give such notice
shall not affect the validity of such setoff and application.

12.12
Accommodations by Lenders

(a)
The failure of any Lender to make an Accommodation under a Credit Facility shall
not relieve any other Lender under such Credit Facility of its obligations in
connection with such Accommodation, but no Lender is responsible for any other
Lender's failure in respect of an Accommodation.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of

--------------------------------------------------------------------------------

any Accommodation that such Lender will not make available to the Administrative
Agent such Lender's share of such Accommodation, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with the provisions of this Agreement concerning funding by Lenders and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Accommodation available to the Administrative Agent, then such
Lender shall pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent in accordance with prevailing banking industry practice on
interbank compensation.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Accommodation included in
such Accommodation.  If the Lender does not do so forthwith, the applicable
Borrower shall pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon at the interest rate applicable to
the Accommodation in question.  Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that has failed
to make such payment to the Administrative Agent.

(b)
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of any Lender hereunder that such Borrower will not make such payment,
the Administrative Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Lenders.  In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with prevailing banking industry practice on interbank compensation.

12.13
Judgment Currency

(a)
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due to a Lender in any currency (the "Original Currency") into
another currency (the "Other Currency"), the parties agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, such Lender could
purchase the Original Currency with the Other Currency on the Business Day
preceding the day on which final judgment is given or, if permitted by
applicable law, on the day on which the judgment is paid or satisfied.

(b)
The obligations of any Borrower in respect of any sum due in the Original
Currency from it to any Lender under any of the Credit Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Other Currency, the Lender may, in accordance with
normal banking procedures, purchase the Original Currency with such Other
Currency.  If the amount of the Original Currency so purchased is less than the
sum originally due to the Lender in the Original Currency, the applicable
Borrower agrees, as a separate obligation and notwithstanding the judgment, to
indemnify the Lender, against any loss, and, if the amount of the Original
Currency so purchased exceeds the sum originally due to the Lender in the
Original Currency, the Lender shall remit such excess to the applicable
Borrower.

--------------------------------------------------------------------------------

12.14
Interest on Accounts

Except as may be expressly provided otherwise in this Agreement, all amounts
owed by the Borrowers or any of them to the Administrative Agent and to any of
the Lenders, which are not paid when due (whether at stated maturity, on demand,
by acceleration or otherwise) shall bear interest (both before and after default
and judgment), from the date on which such amount is due until such amount is
paid in full, payable on demand, at a rate per annum equal at all times to:

(a)
the Canadian Prime Rate in effect from time to time plus the Applicable Margin,
in respect of amounts payable in Cdn. $; and

(b)
the Base Rate (Canada) in effect from time to time plus the Applicable Margin,
in respect of amounts payable in U.S. $.

12.15
Governing Law

(a)
This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of Alberta and the laws of Canada applicable therein.

(b)
The Covenantor and each Borrower irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
Province of Alberta, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against the
Covenantor or any Borrower or its properties in the courts of any jurisdiction.

(c)
The Covenantor and each Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section 12.15(a).  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

12.16
Waiver of Jury Trial

Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this Agreement or any other
Credit Document or the transactions contemplated hereby or thereby (whether
based on contract, tort or any other theory).  Each party hereto:

(a)
certifies that no representative, agent or attorney of any other person has
represented, expressly or otherwise, that such other person would not, in the
event of litigation, seek to enforce the foregoing waiver; and

--------------------------------------------------------------------------------

(b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Credit Documents by, among other things, the
mutual waivers and certifications in this Section 12.16.

12.17
Anti-Money Laundering Legislation

(a)
The Covenantor and each Borrower acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and "know your client" applicable laws, whether within Canada or elsewhere
(collectively, including any guidelines or orders thereunder, "AML
Legislation"), the Lenders and the Administrative Agent may be required to
obtain, verify and record information regarding the Covenantor, the Borrowers
and the Designated Subsidiaries and their directors, authorized signing
officers, direct or indirect shareholders or unitholders or other persons in
control of the Covenantor, the Borrowers and/or any such Designated Subsidiary,
and the transactions contemplated hereby.  The Covenantor and each Borrower
shall promptly: (i) provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or the Administrative Agent, or any prospective assignee of a Lender or the
Administrative Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence; and (ii) if requested from time to time,
notify the recipient of any such information of any changes thereto.

(b)
If, upon the written request of any Lender, the Administrative Agent has
ascertained the identity of the Covenantor, the Borrowers or any Designated
Subsidiary or any authorized signatories of the Covenantor, the Borrowers or any
Designated Subsidiary for the purposes of applicable AML Legislation on such
Lender's behalf, then the Administrative Agent;

(i)
shall be deemed to have done so as an agent for such Lender, and this Agreement
shall constitute a "written agreement" in such regard between such Lender and
the Administrative Agent within the meaning of applicable AML Legislation; and

(ii)
shall provide to such Lender copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

Notwithstanding the foregoing, each of the Lenders agrees that the
Administrative Agent has no obligation to ascertain the identity of the
Covenantor, the Borrowers or any Designated Subsidiary or any authorized
signatories of the Covenantor, the Borrowers or any Designated Subsidiary, on
behalf of any Lender, or to confirm the completeness or accuracy of any
information it obtains from the Covenantor, the Borrowers or any Designated
Subsidiary or any such authorized signatory in doing so.

12.18
No Fiduciary

The Administrative Agent, each Lender and their respective Affiliates
(collectively, solely for purposes of this Section 12.18, the "Lenders"), may
have economic interests that conflict with those of the Borrowers, their
respective shareholders and/or their respective Affiliates. Each Borrower agrees
that nothing in the Credit Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Borrower, its shareholders or its Affiliates,
on the other hand. Each Borrower acknowledges and agrees that (a) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm's length commercial
transactions between the Lenders, on the one hand, and such Borrower, on the
other hand, and (b) in connection therewith and with the process leading
thereto, (i) no

--------------------------------------------------------------------------------

Lender has assumed an advisory or fiduciary responsibility in favour of such
Borrower, its shareholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise such Borrower, its shareholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Credit Documents and (ii) each Lender is
acting solely as principal and not as the agent or fiduciary of such Borrower,
its management, shareholders, creditors or any other person. Each Borrower
acknowledges and agrees that such Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transactions or the process leading thereto.

12.19
Counterparts; Electronic Execution

(a)
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents and the Agency Fee Letter with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by sending a scanned copy by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b)
The words "execution," "signed," "signature," and words of like import in any
assignment and assumption agreement in the form of Schedule 8 shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Electronic Transactions Act (Alberta), Parts 2 and 3 of the
Personal Information Protection and Electronic Documents Act (Canada), the
Electronic Commerce Act, 2000 (Ontario) and other similar federal or provincial
laws based on the Uniform Electronic Commerce Act of the Uniform Law Conference
of Canada or its Uniform Electronic Evidence Act, as the case may be.

12.20
Further Assurances

Each of the Covenantor, the Borrowers, the Lenders and the Administrative Agent
shall promptly cure any default by it in the execution and delivery of any of
the Credit Documents.  The Covenantor and the Borrowers, at their expense, shall
promptly execute and deliver to the Administrative Agent, upon request by the
Administrative Agent (acting reasonably), all such other and further deeds,
agreements, opinions, certificates, instruments, affidavits, registration
materials and other documents reasonably necessary for the Covenantor's and the
Borrowers' compliance with, or accomplishment of, the covenants and agreements
of the Covenantor and the Borrowers hereunder or more fully to state the
obligations of the Covenantor and the Borrowers as set out herein or to make any
registration or recording, file any notice or obtain any consent, all as may be
reasonably necessary or appropriate in connection therewith.

12.21
Severability

If any provision of this Agreement shall be deemed by any court of competent
jurisdiction to be invalid or void, the remaining provisions hereof shall remain
in full force and effect.

--------------------------------------------------------------------------------

12.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its Lender Parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-down and Conversion Powers of any EEA Resolution Authority.



[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized officers as of the date first above written.



 
CANADIAN PACIFIC RAILWAY COMPANY, as Borrower
                   
Per:
/s/ Nadeem Velani
   
Name:
Nadeem Velani
   
Title:
Executive Vice-President and Chief Financial Officer
                   
CANADIAN PACIFIC RAILWAY LIMITED, as Covenantor
                   
Per:
/s/ Nadeem Velani
   
Name:
Nadeem Velani
   
Title:
Executive Vice-President and Chief Financial Officer
 

 


(Signature page to Amended and Restated Credit Agreement)

--------------------------------------------------------------------------------




 
THE ADMINISTRATIVE AGENT
           
ROYAL BANK OF CANADA
                   
Per:
/s/ Susan Khokher
     
Authorized Signatory
           
Address:
Agency Services Group
     
20 King Street West, 4th Floor
     
Toronto, Ontario
     
M5H 1C4
                   
Facsimile:
(416) 842-4023
   
Attention:
Manager, Agency
         



(Signature page to Amended and Restated Credit Agreement)




--------------------------------------------------------------------------------




         
THE LENDERS
                   
ROYAL BANK OF CANADA
                   
Per:
/s/ Tim Vandegriend
     
Tim Vandegriend
     
Authorized Signatory
           
Address:
RBC Capital Markets
     
3900, 888 – 3rd Street S.W.
     
Calgary, Alberta
     
T2P 5C5
                   
Facsimile:
(403) 292-3234
   
Attention:
Tim Vandegriend
 



(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------




 
BANK OF MONTREAL
                   
Per:
/s/ Carol McDonald
      Carol McDonald      
Managing Director
     
Authorized Signing Officer
           
Per:
/s/ Jeff Cowan
      Jeff Cowan      
Director
     
Authorized Signing Officer
           
Address:
900, 525 - 8th Avenue S.W.
     
Calgary, Alberta
     
T2P 1G1
                   
Facsimile:
(403) 515-3650
   
Attention:
Carol McDonald
 



(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., CANADA BRANCH
                   
Per:
/s/ Marc Ahlers
     
Marc Ahlers, Director
           
Address:
Bow Valley Square III, Suite 2620
     
255 – 5th Avenue S.W.
     
Calgary, Alberta
     
T2P 3G6
           
Facsimile:
(587) 747-0837
   
Attention:
Marc Ahlers
                 



(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC
                   
Per:
/s/ Sean Duggan
     
Authorized Signing Officer
           
Address:
745 7th Avenue, 8th Floor
     
New York, NY
     
10019
                   
Facsimile:
(212) 526-5115
   
Attention:
Philip Naber
   
Email:
Philip.naber@barclays.com
         



(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------






 
CANADIAN IMPERIAL BANK OF COMMERCE
                   
Per:
/s/ Emma Johnson
     
Emma Johnson
     
Executive Director
     
Authorized Signing Officer
           
Per:
/s/ Kevin Charko
     
Kevin Charko
     
Executive Director
     
Authorized Signing Officer
           
Address:
161 Bay Street, 8th Floor
     
Toronto, Ontario
     
M5J 2S8
                   
Facsimile:
(416) 956-3810
   
Attention:
   



(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------

 
CITIBANK, N.A., Canadian Branch
                   
Per:
/s/ Brian Delaney
     
Brian Delaney
     
Vice President
     
Authorized Signatory
           
Per:
                      
Address:
4000, 525 – 8th Avenue S.W.
     
Calgary, Alberta
     
T2P 1G1
                   
Facsimile:
(403) 398-1693
   
Attention:
Vice President, Banking, Capital Markets & Advisory
 

 
(Signature page to Amended and Restated Credit Agreement)
 

--------------------------------------------------------------------------------


 

 
HSBC BANK CANADA
                   
Per:
/s/ Dieter Stefely
      Dieter Stefely      
Director, Banking, HSBC Bank Canada
     
Authorized Signing Officer
           
Per:
/s/ Jason Lang
      Jason Lang      
Director, Global Banking
     
Authorized Signing Officer
           
Address:
800, 407 – 8th Avenue S.W.
     
Calgary, Alberta
     
T2P 1E5
                   
Facsimile:
(403) 693-8556
   
Attention:
Vice President, Global Banking
         

 
(Signature page to Amended and Restated Credit Agreement)

--------------------------------------------------------------------------------


 

 
MORGAN STANLEY BANK, N.A.
                   
Per:
/s/ Michael King
     
Authorized Signing Officer
                   
Address:
One Utah Center
     
201 South Main Street, 5th Floor
     
Salt Lake City, Utah
     
84111
                   
Facsimile:
(718) 233-0967
   
Attention:
   



(Signature page to Amended and Restated Credit Agreement)




--------------------------------------------------------------------------------




 
MUFG BANK, LTD., CANADA BRANCH
                   
Per:
/s/ Beau Filkowski
     
Beau Filkowski
     
Director
           
Per:
        
Authorized Signing Officer
           
Address:
Royal Bank Plaza, South Tower
     
200 Bay Street, Suite 1800
     
Toronto, ON
     
M5J 2J1
           
Facsimile:
(604) 691-7311
   
Attention:
Director
         



(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------




 
THE BANK OF NOVA SCOTIA
                   
Per:
/s/ Michael Linder
     
Michael Linder, Director
           
Per:
/s/ Blair Graves
     
Blair Graves, Associate Director
           
Address:
Corporate Banking - Energy
     
1700, 225 – 6th Avenue S.W.
     
Calgary, Alberta
     
T2P 1N2
                   
Facsimile:
(403) 221-6497
   
Attention:
Director
 



(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------






 
WELLS FARGO BANK N.A., CANADIAN BRANCH
                   
Per:
/s/ March-Philippe Piche
     
Authorized Signing Officer
           
Per:
/s/ Sean Buchan
     
Director, Senior Portfolio Manager
     
Authorized Signing Officer
           
Address:
22 Adelaide St W
     
Suite 2200
     
Toronto, Ontario
     
M5H 4E3
                   
Facsimile:
416-607-2907
   
Attention:
Marc Piche, Managing Director
                 



(Signature page to Amended and Restated Credit Agreement)




--------------------------------------------------------------------------------




 
ATB FINANCIAL
                   
Per:
/s/ Maximiliano Herrera
     
Maximiliano Herrera
     
Senior Director
     
ATB Corporate Financial Services
     
Authorized Signing Officer
           
Per:
/s/ Christopher Hamel
     
Christopher Hamel
     
Portfolio Manager
     
Corporate Financial Services
     
Authorized Signing Officer
           
Address:
600, 585 - 8th Avenue S.W.
     
Calgary, Alberta
     
T2P 1G1
                   
Facsimile:
(403) 974-5784
   
Attention:
                   

 
(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------




 
FÉDÉRATION DES CAISSES DESJARDINS DU QUÉBEC
                   
Per:
/s/ Oliver Sumugod
     
Oliver Sumugod, Director
     
Authorized Signing Officer
           
Per:
/s/ Matt van Remmen
     
Matt van Remmen, Managing Director
     
Authorized Signing Officer
           
Address:
1170 Peel Street, Suite #300
     
Montréal, QC
     
H3B 0B1
                   
Facsimile:
(514) 281-2385
   
Attention:
Director, Corporate Banking
         



(Signature page to Amended and Restated Credit Agreement)


--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING CORPORATION, CANADA BRANCH
                   
Per:
/s/ Steve Nishimura
     
Steve Nishimura
     
Managing Director
     
Corporate Banking
     
Authorized Signing Officer
           
Per:
        
Authorized Signing Officer
           
Address:
Suite 1400
     
Toronto Dominion Centre
     
P.O. Box 172
     
222 Bay Street
     
Toronto, Ontario
     
M5K 1H6
                   
Facsimile:
(416) 367-3565
   
Attention:
Senior Vice President
         

 
(Signature page to Amended and Restated Credit Agreement)
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
COMMITMENTS
5 Year Facility
(all amounts in U.S. $)






2 Year Facility
(all amounts in U.S. $)



--------------------------------------------------------------------------------



SCHEDULE 2
FORM OF BORROWING NOTICE

--------------------------------------------------------------------------------

SCHEDULE 3
FORM OF CONVERSION/CONTINUANCE ELECTION NOTICE



--------------------------------------------------------------------------------

SCHEDULE 4
FORM OF DRAWING NOTICE



--------------------------------------------------------------------------------

SCHEDULE 5
FORM OF ISSUE NOTICE

 

--------------------------------------------------------------------------------

SCHEDULE 6
NOTICE PERIODS AND AMOUNTS



--------------------------------------------------------------------------------

SCHEDULE 7
APPLICABLE STANDBY FEE RATE AND APPLICABLE MARGINS



--------------------------------------------------------------------------------

SCHEDULE 8
ASSIGNMENT AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------



SCHEDULE "A"
 

--------------------------------------------------------------------------------



SCHEDULE 9
FORM OF REPAYMENT NOTICE





--------------------------------------------------------------------------------

SCHEDULE 10
FORM OF OPTIONAL REDUCTION OF COMMITMENT NOTICE



--------------------------------------------------------------------------------



SCHEDULE 11
FORM OF NON-FRONTED DOCUMENTARY CREDIT

--------------------------------------------------------------------------------

SCHEDULE 12
REQUEST FOR EXTENSION



--------------------------------------------------------------------------------